Exhibit 10.22

EXECUTION VERSION

AMENDED AND RESTATED CREDIT AGREEMENT

Among

MONRO, INC.,

Borrower

CITIZENS BANK, N.A.,

Administrative Agent

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.,

AND

KEYBANK NATIONAL ASSOCIATION,

Co-Syndication Agents

BRANCH BANKING & TRUST COMPANY,

TD BANK, N.A.

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,

Co-Documentation Agents

and

THE LENDERS NAMED HEREIN,

Lenders

SENIOR SECURED CREDIT FACILITY

CITIZENS BANK, N.A.,

JPMORGAN CHASE BANK, N.A.,

KEYBANC CAPITAL MARKETS, INC.

AND

MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.

Joint Lead Arrangers and Bookrunners

APRIL 25, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS AND TERMS

     2  

1.1

 

Definitions. As used in the Loan Papers:

     2  

1.2

 

Number and Gender of Words

     23  

1.3

 

Accounting Principles

     23  

SECTION 2.

 

COMMITMENT

     24  

2.1

 

The Facility

     24  

2.2

 

Borrowing Procedure

     24  

2.3

 

LC Subfacility

     25  

2.4

 

Swing Line Subfacility

     28  

2.5

 

Termination

     29  

2.6

 

Optional Increase in Facility Committed Sum

     30  

SECTION 3.

 

TERMS OF PAYMENT

     31  

3.1

 

Notes and Payments

     31  

3.2

 

Interest and Principal Payments

     31  

3.3

 

Interest Options

     32  

3.4

 

Quotation of Rates

     33  

3.5

 

Default Rate

     33  

3.6

 

Interest Recapture

     33  

3.7

 

Interest Calculations

     33  

3.8

 

Maximum Rate

     33  

3.9

 

Interest Periods

     34  

3.10

 

Conversions

     34  

3.11

 

Order of Application

     35  

3.12

 

Sharing of Payments, Etc

     35  

3.13

 

Offset

     35  

3.14

 

Booking Borrowings

     35  

3.15

 

Basis Unavailable or Inadequate for LIBOR

     36  

3.16

 

Additional Costs

     37  

3.17

 

Change in Laws

     38  

3.18

 

Funding Loss

     38  

3.19

 

Foreign Lenders

     39  

3.20

 

Defaulting Lenders

     40  

3.21

 

Assignment of Committed Sums Under Certain Circumstances

     42  

3.22

 

Matters Applicable to All Requests for Compensation

     43  

SECTION 4.

 

FEES

     43  

4.1

 

Treatment of Fees

     43  

4.2

 

LC Fees

     43  

4.3

 

Facility Commitment Fee

     44  

4.4

 

Other Fees

     44  

SECTION 5.

 

SECURITY

     44  

5.1

 

Collateral

     44  

5.2

 

Additional Security and Guaranties

     44  

5.3

 

Financing Statements

     44  



--------------------------------------------------------------------------------

SECTION 6.

 

CONDITIONS PRECEDENT

     44  

6.1

 

Initial Borrowing

     44  

6.2

 

All Borrowings or LCs

     47  

6.3

 

Materiality of Conditions

     47  

6.4

 

Waiver

     47  

SECTION 7.

 

REPRESENTATIONS AND WARRANTIES

     47  

7.1

 

Purpose of Credit Facility

     47  

7.2

 

Corporate Existence, Good Standing, Authority, and Compliance

     48  

7.3

 

Subsidiaries

     48  

7.4

 

Authorization and Contravention

     48  

7.5

 

Binding Effect

     48  

7.6

 

Financial Statements; Fiscal Year

     49  

7.7

 

Litigation

     49  

7.8

 

Taxes

     49  

7.9

 

Environmental Matters

     49  

7.10

 

Employee Plans

     49  

7.11

 

Properties; Liens

     50  

7.12

 

Location; Real Estate Interests

     50  

7.13

 

Government Regulations

     50  

7.14

 

Transactions with Affiliates

     50  

7.15

 

Debt

     50  

7.16

 

Material Agreements

     50  

7.17

 

Insurance

     50  

7.18

 

Labor Matters

     51  

7.19

 

Solvency

     51  

7.20

 

Trade Names

     51  

7.21

 

Intellectual Property

     51  

7.22

 

Full Disclosure

     51  

7.23

 

Sanctions Concerns; Anti-Terrorism Laws; Anti-Corruption Laws

     51  

SECTION 8.

 

AFFIRMATIVE COVENANTS

     52  

8.1

 

Items to be Furnished

     52  

8.2

 

Use of Proceeds

     54  

8.3

 

Books and Records

     54  

8.4

 

Inspections

     54  

8.5

 

Taxes

     54  

8.6

 

Payment of Obligations

     54  

8.7

 

Expenses

     54  

8.8

 

Maintenance of Existence, Assets, and Business

     55  

8.9

 

Insurance

     55  

8.10

 

Preservation and Protection of Rights

     55  

8.11

 

Environmental Laws

     56  

8.12

 

Subsidiaries

     56  

8.13

 

Indemnification

     57  

8.14

 

Further Assurances

     58  

8.15

 

Change of Control

     58  

8.16

 

Sanctions Concerns; Anti-Terrorism Laws and Anti-Corruption Laws

     58  

8.17

 

Waiver of Consequential Damages, Etc

     58  

 

ii



--------------------------------------------------------------------------------

SECTION 9.

 

NEGATIVE COVENANTS

     58  

9.1

 

Taxes

     58  

9.2

 

Payment of Obligations

     58  

9.3

 

Employee Plans

     58  

9.4

 

Debt and Debt Instruments

     59  

9.5

 

Liens and Limitation on Certain Restrictive Agreements

     59  

9.6

 

Transactions with Affiliates

     59  

9.7

 

Compliance with Laws and Documents

     60  

9.8

 

Loans, Advances, Acquisitions and Investments

     60  

9.9

 

Dividends and Distributions

     61  

9.10

 

Sale of Assets

     62  

9.11

 

Mergers and Dissolutions

     63  

9.12

 

Assignment

     63  

9.13

 

Fiscal Year and Accounting Methods

     63  

9.14

 

New Businesses

     63  

9.15

 

Government Regulations

     63  

9.16

 

Leases; Sale-Leasebacks; Tax Leases

     63  

9.17

 

Subsidiaries

     63  

SECTION 10.

 

FINANCIAL COVENANTS

     63  

SECTION 11.

 

DEFAULT

     64  

11.1

 

Payment of Obligation

     64  

11.2

 

Covenants

     64  

11.3

 

Debtor Relief

     64  

11.4

 

Judgments and Attachments

     65  

11.5

 

Government Action

     65  

11.6

 

Misrepresentation

     65  

11.7

 

Change of Control

     65  

11.8

 

Default Under Other Agreements

     65  

11.9

 

LCs

     65  

11.10

 

Validity and Enforceability of Loan Papers

     65  

11.11

 

Employee Benefit Plans

     66  

SECTION 12.

 

RIGHTS AND REMEDIES

     66  

12.1

 

Remedies Upon Default

     66  

12.2

 

Company Waivers

     66  

12.3

 

Performance by Administrative Agent

     67  

12.4

 

Not in Control

     67  

12.5

 

Course of Dealing

     67  

12.6

 

Cumulative Rights

     67  

12.7

 

Application of Proceeds

     67  

12.8

 

Diminution in Value of Collateral

     67  

12.9

 

Certain Proceedings

     68  

SECTION 13.

 

AGREEMENT AMONG LENDERS

     68  

13.1

 

Administrative Agent

     68  

 

iii



--------------------------------------------------------------------------------

13.2

 

Expenses

     70  

13.3

 

Proportionate Absorption of Losses

     70  

13.4

 

Delegation of Duties; Reliance

     70  

13.5

 

Limitation of Administrative Agent’s Liability

     71  

13.6

 

Delegation of Duties by Administrative Agent

     72  

13.7

 

Default; Collateral

     72  

13.8

 

Limitation of Liability

     73  

13.9

 

Relationship of Lenders

     73  

13.10

 

Other Agents

     73  

13.11

 

Collateral Matters

     73  

13.12

 

No Reliance on Administrative Agent’s Customer Identification Program

     74  

13.13

 

USA Patriot Act

     74  

13.14

 

Credit Bidding

     74  

13.15

 

Benefits of Agreement

     75  

13.16

 

Compliance with Flood Insurance Laws

     75  

13.17

 

Cash Management Obligations and Hedging Obligations

     75  

SECTION 14.

 

MISCELLANEOUS

     75  

14.1

 

Headings

     75  

14.2

 

Nonbusiness Days; Time

     75  

14.3

 

Communications

     76  

14.4

 

Form and Number of Documents

     78  

14.5

 

Exceptions to Covenants

     78  

14.6

 

Survival

     78  

14.7

 

Governing Law

     78  

14.8

 

Invalid Provisions

     78  

14.9

 

Venue; Service of Process; Jury Trial

     79  

14.10

 

Amendments, Consents, Conflicts, and Waivers

     80  

14.11

 

Multiple Counterparts

     80  

14.12

 

Successors and Assigns; Participations

     81  

14.13

 

Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances

     83  

14.14

 

Confidentiality

     83  

14.15

 

Entirety

     83  

14.16

 

Government Regulations; USA Patriot Act

     84  

14.17

 

No Advisory or Fiduciary Responsibility

     84  

14.18

 

California

     84  

14.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     85  

14.20

 

Certain ERISA Matters

     85  

 

iv



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule 1    Parties, Addresses, Committed Sums and Wiring Information Schedule
7.2    Jurisdictions of Incorporation and Business Schedule 7.3    Corporate
Structure Schedule 7.7    Litigation Schedule 7.9    Environmental Matters
Schedule 7.11    Liens Schedule 7.12    Chief Executive Office, Location of
Material Assets and Real Estate Interests Schedule 7.14    Transactions with
Affiliates Schedule 7.16    Material Agreements Schedule 7.20    Trade Names
Schedule 7.21    Intellectual Property Schedule 9.10    Existing Sale\Leaseback
Properties Exhibit A    Facility Note Exhibit B    Swing Line Note Exhibit C   
LC Request Exhibit D    Borrowing Request Exhibit E    Conversion Request
Exhibit F    Compliance Certificate Exhibit G    Assignment Agreement Exhibit H
   Form of Guaranty Exhibit I    Form of Secured Obligation Designation Notice

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of April 25, 2019,
(the “Effective Date”) among Monro, Inc., a New York corporation (“Borrower”),
Lenders (defined below), Citizens Bank, N.A., as Administrative Agent for itself
and the other Lenders, Bank of America, N.A., JPMorgan Chase Bank, N.A., and
Keybank National Association, as Co-Syndication Agents and Branch Banking &
Trust Company, TD Bank, N.A. and Wells Fargo Bank, National Association, as
Co-Documentation Agents.

RECITALS

WHEREAS, the Borrower and various other financial institutions, and Citizens
Bank, N.A., as Administrative Agent for itself and such other financial
institutions entered into a Credit Agreement (as amended, modified and
supplemented through the date hereof, the “Existing Credit Agreement”) on
January 25, 2016 (the “Initial Closing Date”). This Amended and Restated Credit
Agreement is being entered into for the purpose of, among other things, amending
and restating the Existing Credit Agreement; and

WHEREAS, the Lenders (as defined below) and Administrative Agent (as the lender
of initial Swing Line Borrowings and the issuer of LCs, each as defined below)
are willing, subject to the terms and conditions hereof, to make loans and
advances to and extend certain credit accommodations to Borrower in relation to
the senior secured revolving credit facility evidenced hereby in an initial
aggregate principal amount of up to $600,000,000 (the “Facility”), and the
parties wish to amend and restate the Existing Credit Agreement and to provide
for the terms and conditions upon which such loans, advances and credit
accommodations shall be made.

NOW, THEREFORE, in consideration of the premises, mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the parties hereto
agree as follows:

AMENDMENT & RESTATEMENT

As of the Effective Date, the Existing Credit Agreement shall be deemed amended
and restated in its entirety as set forth in this Agreement. The Obligations
outstanding under the Existing Credit Agreement shall continue to be due and
owing without defense, offset or counterclaim (other than defense of payment)
and shall be and become for all purposes Obligations hereunder. The Existing
Credit Agreement and the other Loan Papers (as defined below) (and the liens and
security interests granted pursuant thereto) shall remain in full force and
effect and shall be ratified by this Agreement, and as applicable the other Loan
Papers executed in connection herewith. The amendment and restatement contained
herein shall not, in any manner, be construed to constitute payment of, or
impair, limit, cancel or extinguish, or constitute a novation in respect of, the
indebtedness and other obligations and liabilities of Borrower evidenced by or
arising under the Loan Papers, and the liens and security interests of
Administrative Agent and Lenders securing such indebtedness and other
obligations and liabilities, which shall not in any manner be impaired, limited,
terminated, waived or released, but shall continue in full force and effect in
favor of Administrative Agent for the benefit of itself and Lenders.



--------------------------------------------------------------------------------

SECTION 1.    DEFINITIONS AND TERMS.

1.1    Definitions. As used in the Loan Papers:

“ABR” means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) one-half of one percent (0.50%) in excess
of the Federal Funds Effective Rate in effect on such day and (c) the Adjusted
One-Month LIBOR Rate. Any change in the ABR due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted One-Month LIBOR Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted One-Month LIBOR Rate,
respectively.

“ABR Borrowing” means a Borrowing bearing interest at the sum of the ABR plus
the Applicable Margin.

“Accountants” mean PricewaterhouseCoopers, LLP or other firm of independent
public accountants of nationally recognized standing retained by Borrower or any
other firm acceptable to the Lenders.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition or
purchase by Borrower of assets, including without limitation, stock,
partnership, securities, or other interest in any other Person; excluding
however, assets purchased in the ordinary course of business which are budgeted
as part of the Borrower’s annual capital expenditure budget, (ii) the
acquisition or ownership of in excess of 50% of the Equity Interests of any
Person, or (iii) the acquisition of another Person by a merger, consolidation,
amalgamation or any other combination with such Person.

“Adjusted Debt” means Funded Debt, plus the product of six (6) times Rental
Payments.

“Adjusted One-Month LIBOR Rate” means an interest rate per annum equal to the
greater of (I) the sum of (a) 1.00% per annum plus (b) the quotient of (i) the
interest rate determined by Administrative Agent by reference to the Reuters
Screen LIBOR01 Page (or on any successor or substitute page) to be the rate at
approximately 11:00 a.m. London time, on such date or, if such date is not a
Business Day, on the immediately preceding Business Day, for dollar deposits
with a maturity equal to one (1) month divided by (ii) one (1) minus the LIBOR
Reserve Percentage (expressed as a decimal) applicable to dollar deposits in the
London interbank market with a maturity equal to one (1) month, and (II) 0.00%.

“Administrative Agent” means Citizens Bank, N.A., and its successor or
successors as administrative agent for Lenders under this Agreement.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether as
general partner, through ownership of a Control Percentage of such Person or the
general partner of such Person, by contract or otherwise.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented, or otherwise modified from time to time in accordance
with Section 14.10.

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means at all times during the applicable periods set forth
below: (a) with respect to all LIBOR Rate Borrowings, the applicable percentage
set forth below in the column entitled “Applicable Margin for LIBOR Rate
Borrowings”; (b) with respect to all ABR Borrowings, the applicable percentage
set forth below in the column entitled “Applicable Margin for ABR Borrowings”;
and (c) with respect to the Commitment Fee, the applicable percentage set forth
below in the column entitled “Applicable Margin for Commitment Fee.”

 

Period

     Applicable Margin for  

When AD Is

greater than

   And less than or
equal to      LIBOR Rate
Borrowings     ABR
Borrowings     Commitment
Fee        2.50:1.00        0.75 %      0.00 %      0.125 % 

2.50:1.00

     3.00:1.00        1.00 %      0.00 %      0.175 % 

3.00:1.00

     3.50:1.00        1.25 %      0.00 %      0.225 % 

3.50:1.00

     4.00:1.00        1.50 %      0.00 %      0.25 % 

4.00:1.00

     4.50:1.00        1.75 %      0.00 %      0.30 % 

4.50:1.00

        2.00 %      0.00 %      0.35 % 

Definition: “AD” is the abbreviation for Adjusted Debt/EBITDAR Ratio.

Adjusted Debt and EBITDAR are calculated for the most recently-completed Four
Quarter Period and the ratio of Adjusted Debt to EBITDAR is calculated as of the
last day of such Four Quarter Period. The Applicable Margin, as adjusted to
reflect such calculations, shall become effective on the date of receipt by the
Administrative Agent of the Compliance Certificate applicable to such Four
Quarter Period. If Borrower fails to timely furnish to Administrative Agent the
Current Financials and any related Compliance Certificate or, if for some other
reason, a new Applicable Margin for a current period cannot be calculated, then
the Applicable Margin in effect on the last day of the last Four Quarter Period
for which the ratio of Adjusted Debt to EBITDAR was calculated shall remain in
effect until a new Applicable Margin can be calculated, which new Applicable
Margin shall become effective as provided in the immediately preceding sentence.
During the period commencing on the Effective Date and ending on the date of the
delivery of the Compliance Certificate for the first full fiscal quarter
completely occurring after the Effective Date, the Applicable Margin shall be:
1.00% with respect to LIBOR Rate Borrowings, 0.00% with respect to ABR
Borrowings and 0.175% with respect to the Commitment Fee

“Acquired EBITDAR” means, with respect to any Acquired Entity or Business for
any period, the historical EBITDAR of such Acquired Entity or Business for such
period as certified by a Financial Officer of the Borrower, which historical
EBITDAR shall be calculated in a manner consistent with the definition of
EBITDAR herein and to be based on the most recent financial statements for such
Acquired Entity or Business available to the Borrower), provided that when such
Acquired EBITDAR is included in EBITDAR it shall be on a Pro Forma Basis.

 

3



--------------------------------------------------------------------------------

“Acquired Entity or Business” means, for any period, any Person, property,
business or asset acquired by the Borrower or any of its Subsidiaries in an
Acquisition permitted hereunder.

“Arranger” means each of Citizens Bank, N.A., JPMorgan Chase Bank, N.A., Merrill
Lynch, Pierce, Fenner & Smith, Inc. and Keybanc Capital Markets Inc., as a joint
lead arranger and bookrunner.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Basel III” means the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the date hereof.

“Beneficial Ownership Certification” means, with respect to the Borrower, a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation, which certification shall be substantially similar in form
and substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers published jointly, in May 2018, by the Loan Syndications and
Trading Association and Securities Industry and Financial Markets Association or
such other form reasonably satisfactory to the Administrative Agent.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” is defined in the preamble to this Agreement.

“Borrowing” means (without duplication) any amount disbursed by (a) one or more
Lenders to or on behalf of Borrower under the Loan Papers, whether such amount
constitutes an original disbursement of funds, the continuation of an amount
outstanding under the Facility or under the Swing Line Subfacility or the
financing of a LC reimbursement obligation under the Facility or (b) any Lender
in accordance with, and to satisfy the obligations of any Company under, any
Loan Paper.

“Borrowing Date” means for any Borrowing the date for which funds are requested
by Borrower.

“Borrowing Request” means a request substantially in the form of the attached
Exhibit D.

“BSA” is defined in Section 14.16(a).

“Business Day” means (a) for all purposes, any day other than Saturday, Sunday,
and any other day that commercial banks are authorized by Law to be closed in
New York, New York or Boston, Massachusetts and (b) for purposes of any LIBOR
Rate Borrowing, a day that satisfies the requirements of clause (a) and is a day
that commercial banks are open for domestic or international business in London.

 

4



--------------------------------------------------------------------------------

“CAPEX” means, for any Four Quarter Period, capital expenditures for fixed or
capital assets that are required to be capitalized on a balance sheet prepared
in accordance with GAAP minus the sum of (a) any net proceeds of sale/leasebacks
permitted by Section 9.10 or 9.16, (b) (without duplication) any capital
expenditures incurred for assets (i) purchased and then sold, transferred or
otherwise disposed of pursuant to sale/leaseback facilities permitted pursuant
to Section 9.10 or (ii) that are subject to a Capitalized Lease and (c) any net
proceeds from any sales, transfers or other dispositions of any fixed assets
permitted by Section 9.10.

“Capitalized Lease” means any lease for which the obligation for Rental Payments
is required to be capitalized on a consolidated balance sheet of the lessee and
its subsidiaries and classified as a finance lease in accordance with GAAP.

“Cash Equivalents” means (a) securities with maturities of one year or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government of any agency thereof; (b) certificates of deposit, time
deposits, corporate savings accounts overnight bank deposits, bankers
acceptances and repurchase agreements of any commercial bank which has capital
and surplus in excess of $100,000,000 having maturities of one year or less from
the date of acquisition; (c) commercial paper of an issuer rated at least A-2 by
Standard & Poor’s Ratings Group or P-2 by Moody’s Investors Service, Inc., or
carrying an equivalent rating by a nationally recognized rating agency if both
of the two named rating agencies cease publishing ratings of investments;
(d) money market accounts or funds with or issued by Qualified Issuers;
(e) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (b) above; and (f) demand deposit
accounts maintained in the ordinary course of business with any bank, not in
excess of $250,000 in the aggregate on deposit with any such bank or any other
financial institution.

“Cash Management Obligations” means all obligations of the Borrower, any
Guarantor or any Company in respect of any Cash Management Services provided to
Borrower, any Guarantor or any Company (whether absolute or contingent and
howsoever and whenever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor)) that
are (a) owed to the Administrative Agent or any of its Affiliates, (b) owed on
the Closing Date to a Person that is a Lender or an Affiliate of a Lender as of
the Closing Date or (c) owed to a Person that is a Lender or an Affiliate of a
Lender at the time such obligations are incurred or becomes a Lender or an
Affiliate of a Lender after it has incurred such obligations, provided that any
such provider of Cash Management Services (other than the Administrative Agent
or its Affiliates) executes and delivers a Secured Obligation Designation Notice
to the Administrative Agent.

“Cash Management Services” means, collectively, (a) commercial debit or credit
cards, merchant card processing and other services, purchase or debit cards,
including non-card e-payables services, (b) treasury management services
(including cash pooling arrangements, controlled disbursement, netting,
overdraft, lockbox and electronic or automatic clearing house fund transfer
services, return items, sweep and interstate depository network services,
foreign check clearing services), and (c) any other demand deposit or operating
account relationships or other cash management services.

 

5



--------------------------------------------------------------------------------

“Change in Law” means (i) the adoption of any Law, after the Closing Date,
(ii) any change in any Law or in the interpretation or application thereof after
the Closing Date or (iii) compliance by any Lender (or, for purposes of
Section 3.16(a), by any lending office of such Lender or by any Person
controlling such Lender, if any) with any request, guideline or directive
(whether or not having the force of Law) of any Tribunal made or issued after
the Closing Date; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
(Pub. L. 111-203 (signed into law July 21, 2010)) and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law, regardless of the date enacted, adopted or issued.

“Change of Control” shall mean the occurrence of one or more of the following:
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of Section 13(d)(3) of the
Securities Exchange Act), other than the Ownership Group, of (i) shares
representing more than thirty-five percent (35%) of the Common Stock, issued and
outstanding at any time or (ii) more than sixty percent (60%) of the Preferred
Stock, issued and outstanding at any time; or (b) the occupancy of a majority of
the seats (other than vacant seats) on the board of directors of Borrower or any
Guarantor by persons who were neither (i) nominated by the board of directors of
Borrower nor (ii) appointed by directors so nominated (for avoidance of any
doubt, in the event that a Guarantor no longer exists due to a merger,
consolidation, wind down, liquidation or dissolution pursuant to a transaction
permitted under Section 9.11, it shall not be deemed a Change of Control
hereunder). As used in this definition of “Change of Control,” terms defined in
the Securities Exchange Act of 1934 or the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof shall have the respective
meanings ascribed to them therein.

“Closing Date” means April 25, 2019.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and related rules and regulations promulgated thereunder by the Internal Revenue
Service.

“Collateral” means the “Collateral” as defined in the Security Agreement,
together with any other collateral (whether Real Property or personal property)
covered by any Security Document.

“Collateral Assignments” has the meaning specified in the Security Agreement.

“Commitment Fee” is defined in Section 4.3.

“Commitment Usage” means, at any time, for each Lender, its Facility Commitment
Usage.

“Committed Sum” means, with respect to each Lender, the amount stated beside
such Lender’s name for the Facility on Schedule 1 as most recently amended under
this Agreement (which amount is subject to increase as provided in Section 2.6,
to reduction and cancellation as provided in this Agreement, including, without
limitation, the provisions of Section 2.5, and adjustment from time to time as a
result of assignments to or from such Lender pursuant to Section 14.12).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Common Stock” means the Borrower’s common stock, $.01 par value per share.

 

6



--------------------------------------------------------------------------------

“Company or Companies” means, at any time, Borrower and each of its
Subsidiaries.

“Competitor” means any Person reasonably designated by Borrower as a direct
competitor by written notice delivered to Administrative Agent; provided, that
(i) in connection with any participation, the Participant with respect to such
proposed participation that is an investment bank, a commercial bank, a finance
company, a fund, or other Person which merely has an economic interest in any
such direct competitor, and is not itself such a direct competitor of Borrower
or its Subsidiaries, shall not be deemed to be a direct competitor for the
purposes of this definition, and (ii) in connection with any assignment, the
assignee with respect to such proposed assignment that is an investment bank, a
commercial bank, a finance company, a fund, or other Person which merely is a
lender to a direct competitor, and is not itself such a direct competitor of
Borrower or its Subsidiaries, shall not be deemed to be a direct competitor for
the purposes of this definition.

“Compliance Certificate” means a certificate substantially in the form of the
attached Exhibit F and signed by a Responsible Officer.

“Control Percentage” means, with respect to any Person (a) in the case of a
corporation, the percentage of the outstanding capital stock of such Person
having ordinary voting power which gives the direct or indirect holder of such
stock the power to elect a majority of the Board of Directors of such Person and
(b) in the case of a limited partnership, the percentage of the outstanding
limited partnership interests of such Person which gives the direct or indirect
holder of such limited partnership interests the power to remove the general
partner or partners of such Person or to take actions reserved for the limited
partners under the applicable limited partnership act.

“Conversion Request” means a request substantially in the form of the attached
Exhibit E.

“Current Financials” means, at any time, the consolidated Financial Statements
of Borrower and its Subsidiaries most recently delivered to Administrative Agent
under Sections 8.1(a) or 8.1(b), as the case may be.

“Debt” means (without duplication), for any Person, (a) indebtedness of such
Person for borrowed money; (b) obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments; (c) obligations of such Person
to pay the deferred purchase price of property or services; (d) reimbursement
obligations in respect of bonds or letters of credit; (e) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) of such Person to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness of
others of the kinds referred to in clauses (a) through (d) above; (f) earnout or
similar purchase price adjustments to the extent the obligation with respect
thereto has become a liability on the balance sheet of such Person; and
(g) indebtedness of others of the kinds referred to in clauses (a) through (f)
secured by any Lien on or in respect of any property of such Person whether or
not assumed by such Person; provided, however, that all trade accounts payable
and accrued expenses incurred in the ordinary course of business of such Person
shall be excluded from the foregoing.

“Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments or similar Laws affecting creditors’ Rights in effect from time to
time.

 

7



--------------------------------------------------------------------------------

“Default” is defined in Section 11.

“Default Rate” means for each Borrowing, an annual rate of interest equal from
day to day to the lesser of (a) the applicable interest rate for such Borrowing
plus 2% and (b) the Maximum Rate.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
Borrowings or participations in any LC within one (1) Business Day of the date
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) notified
Borrower, Administrative Agent or any Lender in writing that it does not intend
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under any other agreement in which
it commits to extend credit (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within one (1) Business Day after a request by
Administrative Agent to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Borrowings and
participations in then outstanding LCs and Swing Line Borrowings, (d) otherwise
failed to pay over to Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, (e) as reasonably determined by the Administrative Agent, become or is
insolvent or has a parent company that has become or is insolvent or become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or has indicated its consent to, approval of or acquiescence in
any such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or has indicated its consent to, approval of or acquiescence in
any such proceeding or appointment, or (f) has, or has a direct or indirect
holding company that has become the subject of a Bail-In Action; provided that a
Lender shall not qualify as a Defaulting Lender solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or its parent
company, or to the exercise of control over such Lender or any Person
controlling such Lender, by a governmental authority or instrumentality thereof.

“Designated Jurisdiction” means any country, territory or region to the extent
that such country or territory is the subject of any Sanction.

“Disposed EBITDAR” means, with respect to any Sold Entity or Business for any
period, the historical EBITDAR of such Sold Entity or Business for such period
as certified by a Financial Officer of the Borrower, which historical EBITDAR
shall be calculated in a manner consistent with the definition of EBITDAR herein
and to be based on financial statements for such Sold Entity or Business
prepared in accordance with GAAP (subject to the absence of footnote disclosures
and year-end audit adjustments with respect to financial statements that are not
annual audited financial statements), provided that when such Disposed EBITDAR
is excluded from EBITDAR it shall be on a Pro Forma Basis.

 

8



--------------------------------------------------------------------------------

“Disposition” means, with respect to any Person, the sale, transfer, license,
lease or other disposition (including any sale leaseback and any sale or
issuance of Equity Interests including by way of a merger) by such Person to any
other Person, with or without recourse, of (a) any notes or accounts receivable
or any rights and claims associated therewith, (b) any Equity Interests of any
Subsidiary (other than directors’ qualifying shares), or (c) any other assets,
provided, however, that none of the following shall constitute a Disposition:
(i) any sale, transfer, license, lease or other disposition by (A) a Borrower or
Guarantor to another Borrower or Guarantor or (B) a Subsidiary that is not a
Borrower or Guarantor to another Subsidiary that is not a Borrower or Guarantor,
in each case, on terms which are no less favorable than are obtainable from any
Person which is not one of its Affiliates, (ii) the collection of accounts
receivable and other obligations in the ordinary course of business, (iii) sales
of inventory in the ordinary course of business, and (iv) dispositions of
substantially worn out, damaged, uneconomical, surplus or obsolete equipment,
equipment that is no longer useful in the business of the Borrower or its
Subsidiaries. Each of the terms “Dispose” and “Disposed” when used as a verb
shall have an analogous meaning.

“Distribution” means, with respect to any shares of any capital stock or other
equity securities or other interests issued by a Person, (a) the retirement,
redemption, purchase, or other acquisition for value of those securities by such
Person; (b) the declaration or payment of any dividend on or with respect to
those securities by such Person (except distributions in the form of such
securities); (c) any loan or advance by that Person to, or other investment by
that Person in, the holder of any of those securities; and (d) any other payment
by that Person with respect to those securities.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Foreign Holding Company” means a Domestic Subsidiary of any Company
(i) that owns one or more Foreign Subsidiaries that are “Controlled Foreign
Corporations” under Section 956 of the Code, (ii) substantially all of the
assets of which consist of such Equity Interests and (iii) that has no purpose
other than serving as a holding company for the ownership of such Equity
Interests.

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.

“EBITDAR” means, as determined, on a rolling twelve month basis and in respect
of any Person the sum of (a) the Net Income of such Person, plus (b) the
interest expense of such Person for such period as determined in accordance with
GAAP and as such item is reported on such Person’s financial statements, plus
(c) the income tax expense of such Person for such period, plus (d) the amount
reported as the depreciation of the assets of such Person for such period,
computed in accordance with GAAP, and as such item is used in the computation of
such Person’s Net Income for such period, plus (e) the amount reported as the
amortization of intangibles for such Person for such period, computed in
accordance with GAAP, and as such item is used in the computation of such
Person’s Net Income for such period, minus (f) Rental Payments related to
Capitalized Leases, plus (g) Rental Payments; provided further than when
determining EBITDAR under this Agreement (including, without limitation,
Sections 9.8, 9.9 and 10), to the extent applicable and without duplication,
EBITDAR shall (I) include the Acquired EBITDAR of any Acquired Entity or
Business on a Pro Forma Basis and (II) exclude the Disposed EBITDAR of any Sold
Entity or Business on a Pro Forma Basis, in each case for twelve months
following the consummation of the applicable transaction.

 

9



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” is defined in the Preamble to this Agreement.

“Employee Plan” means an employee pension benefit plan covered by Title IV of
ERISA and established or maintained by any Company.

“Environmental Law” means any Law that relates to the pollution or protection of
the environment or to Hazardous Substances.

“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will “Equity
Interest” include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

“Equity Pledge Agreement” means (i) that certain Equity Pledge Agreement
executed by the Borrower in favor of the Administrative Agent dated as of
Initial Closing Date, (ii) that certain Equity Pledge Agreement executed by
Monro Service Corporation in favor of the Administrative Agent dated as of
Effective Date, and (iii) any other Equity Pledge Agreement entered into in
accordance herewith by the Borrower or any Subsidiary, as amended, supplemented,
modified or restated from time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and related rules and regulations.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Excluded Domestic Subsidiary” means (i) any direct or indirect Domestic
Subsidiary of a Foreign Subsidiary that is a “Controlled Foreign Corporation”
under Section 956 of the Code, (ii) any Domestic Subsidiary in which the
Borrower or any of its Subsidiaries does not hold a majority of the issued and
outstanding Equity Interests, and (iii) any Domestic Foreign Holding Company.

 

10



--------------------------------------------------------------------------------

“Excluded Hedging Obligation” means with respect to any Guarantor, any Guaranty
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Guaranty Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Guaranty Swap Obligation. If a Guaranty Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Guaranty Swap Obligation that is attributable
to swaps for which such guarantee or security interest is or becomes illegal.

“Excluded Subsidiary” means (i) any Foreign Subsidiary, so long as such entity
continues to be a Foreign Subsidiary that is a “Controlled Foreign Corporation”
under Section 956 of the Code, (ii) any direct or indirect Foreign Subsidiary of
any Subsidiary described in clause (i) above and (iii) any Excluded Domestic
Subsidiary.

“Existing Credit Agreement” is defined in the recitals to this Agreement.

“Facility” is defined in the recitals to this Agreement.

“Facility Commitment Usage” means, at any time, the sum of (a) the Principal
Debt, whether under the Swing Line Subfacility or otherwise, plus (b) the LC
Exposure.

“Facility Committed Sum” means, at any time, the sum of all Committed Sums for
all Lenders under the Facility (as increased, reduced or cancelled under this
Agreement, including, without limitation, the provisions of Sections 2.5 and
2.6) then in effect.

“Facility Maturity Date” means the earlier of (a) April 25, 2024, and (b) the
effective date that Lenders’ commitments to lend under the Facility are
otherwise cancelled or terminated in accordance with this Agreement.

“Facility Note” means a promissory note substantially in the form of the
attached Exhibit A, as amended, supplemented, and restated.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any current or future regulations or official interpretations
thereof. Solely for purposes of Section 3.19 hereof, FATCA shall include any
amendments made to FATCA after the date hereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Administrative Agent from three Federal funds brokers of recognized
standing selected by it.

“Financial Hedge” means a swap, collar, floor, cap, or other contract or
arrangement that (a) is between any Company and the Administrative Agent or any
of its Affiliates, (b) exists as of the Closing Date between any Company and a
Person that is a Lender or an Affiliate of a Lender as of the Closing Date,
(c) is between any Company and a Person that is a Lender or an Affiliate of a
Lender at the time such Financial Hedge is incurred or becomes a Lender or an
Affiliate of a

 

11



--------------------------------------------------------------------------------

Lender after it has incurred such Financial Hedge, or (d) is between any Company
and another Person reasonably acceptable to Majority Lenders, that is intended
to reduce or eliminate the risk of fluctuations in interest rates or currency
exchange rates and that is legal and enforceable under applicable Law.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or comptroller of such Person
or any other officer appointed to perform the functions of any of the foregoing
officer (or such other financial officer as is reasonably acceptable to the
Administrative Agent).

“Financial Statements” of a Person means balance sheets, profit and loss
statements, reconciliations of capital and surplus, and statements of cash flow
prepared (a) according to GAAP, (b) except as stated in Section 1.3, in
comparative form to prior year-end figures or corresponding periods of the
preceding fiscal year, as applicable, and (c) on a consolidated basis if that
Person had any consolidated Subsidiaries during the applicable period.

“Flood Documents” has the meaning set forth in Section 13.16.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.

“Four Quarter Period” means a period of four full consecutive fiscal
quarter-annual periods, taken together as one accounting period.

“Funded Debt” means, when determined, on a rolling twelve-month basis,
calculated using the month-end balance for each month on a consolidated basis
for the Companies in accordance with GAAP: (a) indebtedness of such Person for
borrowed money, and (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; excluding (i) notes generated in
the ordinary course of business payable within one year not to exceed
$10,000,000, trade payables and accrued expenses, and (ii) for the avoidance of
any doubt, obligations of such Person as lessee under Capitalized Leases.

“Funding Loss” means, without duplication, (a) the administrative or
reemployment costs customarily charged by any Lender (consistent with such
Lender’s policies with respect to its other customers) when (i) Borrower fails
or refuses (for any reason other than Lender’s failure to comply with this
Agreement) to take any Borrowing that it has requested under this Agreement, or
(ii) Borrower prepays or pays any Borrowing or converts any Borrowing to a
Borrowing of another Type, in each case, before the last day of the applicable
Interest Period, plus (b) an amount equal to the excess, if any, of the amount
of interest that would have accrued on the Borrowing at the elected interest
rate during the remainder of the applicable Interest Period (but for such
failure, refusal, payment, prepayment or conversion) over the amount of interest
that would accrue on the same Type of Borrowing for an interest period of the
same duration as the remainder of the applicable Interest Period.

“GAAP” means generally accepted accounting principles of the United States of
America as in effect from time to time.

 

12



--------------------------------------------------------------------------------

“Guarantor” means, collectively, any and all Subsidiaries of the Borrower or any
Company now or in the future, but excluding, however, any Excluded Subsidiary.

“Guaranty” means the Guaranty Agreement substantially in the form of the
attached Exhibit H, as amended or modified from time to time.

“Guaranty Swap Obligation” means with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Hazardous Substance” means any substance (a) the presence of which requires
removal, remediation, or investigation under any Environmental Law, or (b) that
is defined or classified as a hazardous waste, hazardous material, pollutant,
contaminant, or toxic or hazardous substance under any Environmental Law.

“Hedging Obligation” means, with respect to Borrower or any Company, all
liabilities of Borrower or such Company to any Lender (or Affiliates of a
Lender) under a Financial Hedge, provided that any such counterparty (other than
the Administrative Agent or its Affiliates) executes and delivers a Secured
Obligation Designation Notice to the Administrative Agent.

“HMT” has the meaning specified in the definition of “Sanctions.”

“Initial Closing Date” is defined in the recitals to this Agreement.

“Interest Coverage Ratio” means, in respect of a Person, as of the last day of
each fiscal quarter, the ratio of (a)(i) EBITDAR of such Person for the Four
Quarter Period ending on such day minus (ii) CAPEX actually paid in cash by such
Person during such Four Quarter Period to (b) the sum of (i) Interest Expense of
such Person for such Four Quarter Period plus (ii) Rental Payments made by such
Person during such Four Quarter Period, in each case determined on a
consolidated basis in accordance with GAAP.

“Interest Expense” means, in respect of a Person, for any Four Quarter Period,
all interest paid or accrued and amortization of debt discount with respect to
all Funded Debt of such Person for such period (after giving effect to the net
cost associated with all interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements, or other financial arrangements
designed to protect such Person against fluctuations in interest rates) and
after giving credit for interest income and construction period interest income.

“Interest Period” is determined in accordance with Section 3.9.

“Laws” means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, judgments, opinions, and
interpretations of any Tribunal, as in effect from time to time.

“LC” means a standby letter of credit or a commercial letter of credit (in such
form as shall be customary in respect of obligations of a similar nature) issued
by Administrative Agent under this Agreement and under an LC Agreement.

“LC Agreement” means a letter of credit application and reimbursement agreement
(in form and substance satisfactory to Administrative Agent) submitted by
Borrower to Administrative Agent for a letter of credit for the account of any
Company.

 

13



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, (without duplication) the sum of (a) the
aggregate undrawn and uncancelled portions of all outstanding LCs plus (b) the
aggregate unpaid reimbursement obligations of Borrower under drawings or drafts
under any LC, excluding Borrowings to fund such reimbursement obligations under
Section 2.3(c).

“LC Request” means a request substantially in the form of the attached Exhibit
C.

“Lender Liens” means Liens in favor of Lenders or any Affiliate of a Lender (to
the extent such Affiliate is party to whom Hedging Obligations or Cash
Management Obligations are owed), or Administrative Agent on behalf of Lenders,
securing any of the Obligation.

“Leverage Covenant Cushion Condition” has the meaning set forth in Section 9.9.
“Lenders” means the financial institutions named on the attached Schedule 1 or
on the most recently amended Schedule 1, if any, delivered by Administrative
Agent to the Borrower under this Agreement, and, subject to this Agreement,
their respective successors and assigns (but not any Participant who is not
otherwise a party to this Agreement). Unless the context otherwise requires, for
the avoidance of any doubt, the term “Lenders” includes the Administrative Agent
as the Swing Line lender and issuer of LCs.

“LIBOR” means, relative to any Interest Period for LIBOR Rate Borrowings
denominated in Dollars, the offered rate for deposits of Dollars for a term
coextensive with the designated Interest Period that the ICE Benchmark
Administration (or any successor administrator of LIBOR rates) fixes as its
LIBOR rate as of 11:00 a.m. London time on the day that is two (2) London
Banking Days prior to the beginning of such Interest Period. If such day is not
a London Banking Day, the LIBOR Rate shall be determined on the next preceding
day which is a London Banking Day. If for any reason the Administrative Agent
cannot determine such offered rate by the ICE Benchmark Administration (or any
successor administrator of LIBOR rates), the Administrative Agent may, in its
discretion, select a replacement index based on the arithmetic mean of the
quotations, if any, of the interbank offered rate by first class banks in London
or New York for deposits in comparable amounts and maturities. Each calculation
by the Administrative Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error.

“LIBOR Rate” means, relative to a LIBOR Rate Borrowing for any Interest Period,
a rate per annum equal to the greater of (a) the rate determined by dividing
(i) LIBOR for such Interest Period by (ii) a percentage equal to one hundred
percent (100%) minus the LIBOR Reserve Percentage, and (b) 0.00%.

“LIBOR Rate Borrowing” means a Borrowing bearing interest at the sum of the
LIBOR Rate plus the Applicable Margin.

“LIBOR Reserve Percentage” means, relative to any day of any Interest Period,
the maximum aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) under any regulations of the
Board of Governors of the Federal Reserve System (the “Board”) or other
governmental authority having jurisdiction with respect thereto as issued from
time to time and then applicable to assets or liabilities consisting of
“Eurocurrency Liabilities”, as currently defined in Regulation D of the Board,
having a term approximately equal or comparable to such Interest Period.

 

14



--------------------------------------------------------------------------------

“LIBOR Scheduled Unavailability Date” has the meaning specified in Section 3.15
(b).

“LIBOR Successor Rate” has the meaning specified in Section 3.15(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of ABR, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative and yield protection matters as may be
appropriate, in the discretion of the Administrative Agent (exercised in good
faith and in a commercially reasonable manner), in consultation with the
Borrower, to reflect the implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with then-prevailing market practice (or, if the
Administrative Agent determines that implementation of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines (exercised in good faith
and in a commercially reasonable manner) in consultation with the Borrower).

“Lien” means any lien, mortgage, security interest, pledge, assignment, charge,
title retention agreement or encumbrance of any kind and any other arrangement
for a creditor’s claim to be satisfied from assets or proceeds prior to the
claims of other creditors or the owners.

“Litigation” means any action by or before any Tribunal.

“Loan Papers” means (a) this Agreement, certificates and reports delivered under
this Agreement, and exhibits and schedules to this Agreement; (b) the Notes,
(c) the Security Documents, (d) all other agreements, documents, and instruments
in favor of Administrative Agent or Lenders (or Administrative Agent on behalf
of Lenders) now or hereafter delivered in connection with or under this
Agreement or otherwise delivered in connection with all or any part of the
Obligation (other than Hedging Obligations); (e) all LCs and LC Agreements;
(f) any Guaranty; and (g) all renewals, extensions, and restatements of, and
amendments and supplements to, any of the foregoing.

“London Banking Day” means a day on which dealings in U.S. dollars deposits are
transacted in the London interbank market.

“Majority Lenders” means at any time (a) prior to the Facility Maturity Date,
Lenders having Committed Sums of at least 50.1% of the Facility Committed Sum at
such time and (b) on or after the Facility Maturity Date, Lenders having in the
aggregate of (i) outstanding Principal Debt and (ii) LC Exposure of at least
50.1% of the total of all Principal Debt and LC Exposure at such time (or, if
there is no Principal Debt or LC Exposure then outstanding, Lenders having
Committed Sums of at least 50.1% of the Facility Committed Sum immediately prior
to Facility Maturity Date).

“Material Adverse Event” means any circumstance or event that, individually or
collectively with other circumstances or events, reasonably is expected to
result in any (a) impairment of the ability of the Borrower to perform any of
its payment obligations or any material impairment of any Company to perform any
other material obligations under any Loan Paper or any Financial Hedge;
(b) material impairment of the ability of Administrative Agent or any Lender to
enforce (i) any of the material obligations of any Company under this Agreement
or (ii) any of their respective Rights under the Loan Papers or any Financial
Hedge; or (c) material and adverse effect on the business, assets, property, or
financial condition of the Companies as a whole as represented to Lenders in the
Current Financials.

 

15



--------------------------------------------------------------------------------

“Material Agreement” means, for any Person, any agreement (excluding purchase
orders and purchase agreements for materials, inventory or services in the
ordinary course of business) to which that Person is a party, by which that
Person is bound, or to which any assets of that Person may be subject, and that
is not cancelable by that Person upon thirty (30) or fewer days’ notice without
liability for further payment other than nominal penalty, and that requires that
Person to pay more than $15,000,000 during any 12 month period.

“Maximum Amount” and “Maximum Rate” respectively mean, for a Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest that, under
applicable Law, such Lender is permitted to contract for, charge, take, reserve,
or receive on the Obligation.

“Multiemployer Plan” means a multiemployer plan as defined in Sections 3(37) or
4001(a)(3) of ERISA or Section 414(f) of the Code to which any Company (or any
Person that, for purposes of Title IV of ERISA, is a member of Borrower’s
controlled group or is under common control with Borrower within the meaning of
Section 414 of the Code) is making, or has made, or is accruing, or has accrued,
an obligation to make contributions.

“Negative Pledge Agreement” means that certain Negative Pledge Agreement
executed by the Companies in favor of the Administrative Agent dated as of the
Initial Closing Date and any other Negative Pledge Agreement entered into in
connection herewith by the Borrower or any Subsidiary, as amended, supplemented,
modified or restated from time to time.

“Net Income” means, in respect of a Person, the net income of such Person
computed in accordance with GAAP and as such item is reported from time to time
on such Person’s statement of income and retained earnings (or similar
statement) (after deduction for payment of all Taxes); provided however,
(i) certain costs that in the past were capitalized in the cost of an
acquisition, but are now required to be expensed under Accounting Standards
Codification Topic 420 (formerly Statement of Financial Accounting Standards
146), as well as other similar accounting requirements that are issued in the
future and require expense treatment of costs that are currently capitalized in
the cost of an acquisition, and (ii) expenses in respect of stock options of
such Person for such period as determined in accordance with GAAP and as such
item is used in the computation of such Person’s Net Income for such period in
accordance with Accounting Standards Codification Topic 178 (formerly Financial
Accounting Standard 123R), in each case shall be excluded from the computation
of Net Income.

“Non-Consenting Lender” has the meaning specified in Section 3.21.

“Non-U.S. Lender” is defined in Section 3.19(a).

“Notes” means all outstanding and unpaid Facility Notes, and the Swing Line
Note.

“Obligation” means, collectively (i) all present and future indebtedness and
obligations, and all renewals, increases, and extensions thereof, or any part
thereof, now or hereafter owed to Administrative Agent or any Lender by any
Company under any Loan Paper, together with all interest accruing thereon, fees,
costs, and expenses (including, without limitation, all attorneys’ fees and
expenses incurred in the enforcement or collection thereof) payable under the
Loan Papers or in connection with the protection of Rights under the Loan Papers
(including, without limitation, interest and fees that accrue after the
commencement of any proceeding under any bankruptcy or insolvency law,
regardless of whether such interest and fees are allowed claims in

 

16



--------------------------------------------------------------------------------

such proceeding), (ii) all present and future Hedging Obligations and (iii) all
present and future Cash Management Obligations. Anything in the foregoing to the
contrary notwithstanding, Excluded Hedging Obligations of any Company shall not
constitute Obligations of such Company.

“OFAC” is defined in Section 14.16(a).

“Ownership Group” means Peter J. Solomon, and his spouse or lineal descendants,
or any estate of such parties or any trust of which any of the foregoing are the
exclusive beneficiaries.

“Participant” is defined in Section 14.12(b).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereof,
established under ERISA.

“Permitted Debt” means any of the following:

(i)     Debt secured by Permitted Mortgages;

(ii)    The Obligation under the Loan Papers;

(iii)    Debt arising from endorsing negotiable instruments for collection in
the ordinary course of business;

(iv)    Capitalized Leases;

(v)    Current liabilities incurred in the ordinary course of business;

(vi)    Purchase money Debt limited to fixed or capital assets;

(vii)    Trade payables and accrued obligations that are for goods furnished or
services rendered in the ordinary course of business and that are payable in
accordance with customary trade items;

(viii)    Debt of the Borrower issued after the Closing Date and made
subordinate to the Obligation on terms reasonably satisfactory to the
Administrative Agent;

(ix)    Debt of a Company to another Company;

(x)    Any Debt of a Company; provided that at the time of creation, incurrence
or assumption thereof the aggregate amount of such Debt for all Companies shall
not exceed $15,000,000 at any time outstanding;

(xi)    Financial Hedges and other interest rate protection agreements entered
into for the purpose of protecting a Company against fluctuations in interest
rates and currency and not for speculative purposes;

(xii)    Debt with respect to surety bonds, appeal bonds or like instruments
acquired in the ordinary course of business or in connection with the
enforcement of rights or claims of a Company or in connection with judgments
that do not result in an Default;

 

17



--------------------------------------------------------------------------------

(xiii)    Except for Debts permitted by clause (xiv), Guarantee obligations in
respect of Debt otherwise permitted hereunder; and

(xiv)    Debt assumed in connection with any Acquisition permitted hereunder,
and modifications, refinancings, refundings, renewals or extensions thereof;
provided that (a) such Debts are not incurred in contemplation of such
Acquisition, and (b) such Debts are only the obligation of the Person and/or
Person’s Subsidiaries that are acquired or that acquire the relevant assets.

“Permitted Liens” means any of the following:

(xv)    Liens now or hereafter securing the Obligation.

(xvi)    Any Lien securing Debt permitted in clause (iv) or (vi) of the
definition of Permitted Debt incurred for the purchase or capital lease of one
or more fixed or capital assets if such Lien encumbers only the assets so
purchased or leased.

(xvii)    Liens incurred, or deposits made, to secure payment of workers’
compensation, unemployment insurance, or other forms of governmental insurance
or benefits or to participate in any fund in connection with workers’
compensation, unemployment insurance, pensions, or other social security
programs.

(xviii)    Liens incurred, or deposits made, to secure performance of bids,
tenders, contracts (other than for the repayment of borrowed money), or leases,
or to secure statutory obligations, surety or appeal bonds, or indemnity,
performance, or other similar bonds in the ordinary course of business.

(xix)    The following Liens, if (a) no amounts are due and payable, or (b) (i)
the validity or amount secured thereby is being contested in good faith by
lawful proceedings diligently conducted and (ii) reserve or other provision
required by GAAP has been made, or (c) levy and execution thereon have been (and
continue to be) stayed or payment thereof is covered in full (subject to the
customary deductible) by insurance, or (d) such Liens secure amounts which, in
the aggregate, do not exceed $20,000,000 at any time:

 

  (A)

Liens for Taxes;

 

  (B)

Liens upon property, including any Liens resulting from any judgment or award,
attachment of property or other legal process prior to adjudication of a dispute
on the merits; and

 

  (C)

Liens imposed by operation of law (including, without limitation, Liens of
mechanics, materialmen, warehousemen, carriers and landlords and similar Liens).

 

18



--------------------------------------------------------------------------------

(xx)    Any interest or title of a lessor, licensor or sublessor in assets being
leased, subleased or licensed to a Company.

(xxi)    Liens arising from UCC-1 financing statements in respect of leases
permitted under the Agreement.

(xxii)    Easements, covenants, conditions, restrictions, minor defects and
other similar matters of record, zoning restrictions and other land use laws and
rights of way on real property that do not secure any obligations for borrowed
money.

(xxiii)    Liens on assets to the extent such liens do not secure obligations in
excess of $15,000,000 in the aggregate at any one time outstanding.

(xxiv)    Liens in favor or customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods.

(xxv)    Customary rights of setoff in favor of banks, other depository
institutions or securities intermediaries and not given in connection with the
issuance of Debt.

(xxvi)    Permitted Mortgages.

(xxvii)    Liens existing as of the Closing Date that are disclosed in Schedule
7.11.

(xxviii)    Liens securing judgments for the payment of money which do not
otherwise result in a Default hereunder.

(xxix)    licenses, sublicenses, leases or subleases with respect to any asset
granted to any Persons in the ordinary course of business that do not materially
interfere with the business of the Companies, taken as a whole.

(xxx)    Liens consisting of contractual obligations of a Company to consummate
a sale or other disposition that is permitted hereunder to the extent such Liens
do not secure monetary obligations of the Companies to the applicable purchaser
and escrow arrangements with respect to such sale or dispositions.

(xxxi)    Liens on property or assets of a Person existing at the time such
assets of such Person are acquired or such Person is merged into or consolidated
with the Borrower or any Guarantor or becomes a Subsidiary of the Borrower or
any Guarantor; provided that (i) the transaction was permitted hereunder,
(ii) such Lien was not created in contemplation of such acquisition, merger,
consolidation or investment, (iii) such Lien secure only the Debt assumed
pursuant to such acquisition, and (iv) such Lien does not extend to any assets
other than those acquired, merged or consolidated by the other Companies.

 

19



--------------------------------------------------------------------------------

(xxxii)    Liens attaching to cash earnest money deposits in connection with any
letter of intent or purchase agreement in respect of an Acquisition that would
be permitted hereunder.

(xxxiii)    Liens in connection with the purchase or shipping of goods or assets
on the related goods or assets and proceeds thereof in favor of the seller or
shipper of such goods or assets that arise out of conditional sale, title
retention or similar arrangements entered in the ordinary course of business.

(xxxiv)    Liens on, or deposits of, cash and Cash Equivalents securing
deductibles, self-insurance, co-payment, co-insurance, retentions or similar
obligations to providers of property, casualty or liability insurance in the
ordinary course of business.

“Permitted Mortgages” means any mortgage in favor of any Lender on Borrower’s
premises in an aggregate principal amount not to exceed $30,000,000.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof, or
any trustee, receiver, custodian, or similar official.

“Potential Default” means the occurrence of any event or the existence of any
circumstance that would, upon notice or lapse of time or both, become a Default.

“Preferred Stock” means the Borrower’s Class C Convertible Preferred Stock,
$1.50 par value per share.

“Prime Rate” means, for any day, the rate of interest announced publicly from
time to time by Administrative Agent, after taking into account such factors as
Administrative Agent shall in its sole discretion deem appropriate, as its prime
rate, automatically fluctuating upward and downward with and at the time
specified in each such announcement without special notice to Borrower or any
other Person. However, Administrative Agent’s prime rate may (i) be one of
several interest rates, (ii) serve as a basis upon which effective rates of
interest are from time to time calculated for loans referring to the prime rate,
and (iii) not be Administrative Agent’s lowest lending interest rate.
Administrative Agent may from time to time make various loans at rates of
interest having no relationship to such prime rate.

“Principal Debt” means, at any time, the unpaid principal balance of all
Borrowings under the Facility.

“Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the four-quarter period
(or twelve month period, as applicable) ending as of the most recent quarter end
(or month end, as applicable) preceding the date of such transaction. Each of
the terms “Pro Forma Compliance” and “Pro Forma Effect” shall have an analogous
meaning.

“Pro Rata” and “Pro Rata Part” means, when determined for any Lender, (a) if
there is no Principal Debt or LC Exposure, the proportion (stated as a
percentage) that such Lender’s Committed Sum bears to the Facility Committed Sum
or (b) if there is any Principal Debt or LC Exposure, the proportion (stated as
a percentage) that the sum of (i) the Principal Debt owed to such Lender and
(ii) and (without duplication) the LC Exposure of such Lender, bears to the
(x) aggregate Principal Debt owed to all Lenders and (y) (without duplication)
the LC Exposure of all Lenders.

 

20



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchaser” is defined in Section 14.12(c).

“Qualified Acquisition” means an Acquisition, consummated in accordance with and
permitted by Section 9.8 hereof, whose purchase price (construed in its broadest
sense, to include closing and future cash payments, earnouts, seller notes, debt
assumption and related consideration), when combined with the purchase price of
any other such Acquisitions that closed in the twelve months prior to such
Qualified Acquisition, causes the aggregate purchase prices of all such
Acquisitions during such twelve months (not including any Acquisitions that were
already factored into a prior determination of a Qualified Acquisition) to
individually or in the aggregate exceed $150 million, provided that, solely for
the purposes of Section 10(b), such Acquisition shall not be deemed a Qualified
Acquisition unless designated as such by the Borrower in its sole discretion.

“Qualified Issuer” means any commercial bank (a) which has capital and surplus
in excess of $100,000,000 and (b) the outstanding long term debt securities of
which are rated at least A-2 by Standard & Poor’s Ratings Group, Inc. or at
least P-2 by Moody’s Investors Service, Inc., or carry an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of investments.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

“Rental Payments” means, as determined, on a rolling twelve month basis ending
on the last day of the accounting period covered by the consolidated financial
statements of Borrower and its Subsidiaries, and delivered pursuant to this
Agreement, (a) the dollar amount of the fixed payments which Borrower or its
Subsidiaries are required to make by the terms of any lease to its landlords
during such period, including, without limitation, rentals under Capitalized
Leases, but excluding, however, the sum of: (i) maintenance, repairs, Taxes and
other similar charges included in such payments, (ii) amounts constituting step
rent and/or lease costs in excess of or below cash payment in accordance with
GAAP, (iii) (without duplication) rentals under equipment leases whether
operating leases or Capitalized Leases, and (iv) non-cash rent expense and
non-cash rent income under below-market or above-market leases (as determined in
accordance with GAAP) under which Borrower or any Subsidiary is or becomes the
lessee as a result of any transaction not prohibited by this Agreement), less
(b) (x) rental income and (y) amortization of deferred gains on sale-leasebacks,
such amortization not to exceed $15,000,000 for purposes hereof.

“Reportable Event” means an event described in Section 4043 of ERISA excluding
any such event for which the notice requirement is waived under applicable
regulations of the PBGC.

“Representatives” means representatives, officers, directors, employees,
attorneys, and agents.

“Responsible Officer” means the chairman, president, senior vice-president,
executive vice-president, chief executive officer, treasurer, or chief financial
officer of Borrower.

 

21



--------------------------------------------------------------------------------

“Rights” means rights, remedies, powers, privileges, and benefits.

“Sanction” means any sanction or trade embargo imposed, administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.

“Secured Obligation Designation Notice” means a notice substantially in the form
of Exhibit I executed and delivered to the Administrative Agent by a
counterparty (other than the Administrative Agent and its Affiliates) to a
Financial Hedge agreement or an agreement to provide Cash Management Services in
order that the obligations in respect thereof constitute Hedging Obligations or
Cash Management Obligations.

“Security Agreement” means the Security Agreement dated as of the Initial
Closing Date between Borrower, each Guarantor and Administrative Agent, as
amended, supplemented, modified or restated from time to time.

“Security Documents” means, collectively, the Security Agreement, any Collateral
Assignment, any Negative Pledge Agreement, any Equity Pledge Agreement and each
other security agreement, pledge agreement, other negative pledge agreement,
mortgage, deed of trust, or other agreement or document, together with all
related financing statements and stock powers, in form and substance
satisfactory to Administrative Agent and its legal counsel, from time to time
executed and delivered by any Person in connection with this Agreement to create
a Lender Lien on any of its real or personal property, as each may be amended,
supplemented, modified or restated from time to time.

“Sold Entity or Business” means any Person or any property or assets
constituting a line of business or a division of a Person Disposed of in a
transaction permitted hereunder by the Borrower or any of its Subsidiaries.

“Solvent” means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its liabilities; (b) it has sufficient cash flow to enable it to
pay its Debts as they mature; and (c) it does not have unreasonably small
capital to conduct its businesses.

“Subsidiary” means, as it relates to any Person, any entity of which at least
50% (in number of votes) of the stock (or equivalent interests) is owned of
record or beneficially, directly or indirectly, by that Person.

“Swing Line Borrowing” means any Borrowing under the Swing Line Subfacility.

“Swing Line Exposure” means, at any time, the aggregate principal amount at such
time of the outstanding Swing Line Borrowings.

“Swing Line Maturity Date” means the earlier of (a) April 25, 2024 or (b) the
date of the acceleration of maturity of the Swing Line Subfacility in accordance
with Section 12.

“Swing Line Note” means a promissory note substantially in the form of the
attached Exhibit B, as amended, supplemented, and restated.

“Swing Line Subfacility” means the facility under the Facility described in
Section 2.4.

“Taxes” means, for any Person, taxes, assessments or other governmental charges
or levies imposed upon it, its income, or any of its properties, franchises, or
assets.

 

22



--------------------------------------------------------------------------------

“Tribunal” means any (a) local, state, or federal judicial, executive, or
legislative instrumentality; (b) private arbitration board or panel having
binding authority with respect to any party to be bound thereby pursuant to a
written agreement entered into by such party; or (c) central bank.

“Type” means any type of Borrowing determined with respect to the applicable
interest option.

“UCP” means the Uniform Customs and Practices for Documentary Credit (1993
version), International Chamber of Commerce Publication No. 500 (as amended or
modified from time to time).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Number and Gender of Words. The singular includes the plural where
appropriate and vice versa, and words of any gender include each other gender
where appropriate.

1.3    Accounting Principles. Unless otherwise stated, (a) GAAP determines all
accounting and financial terms and compliance with financial covenants; (b) all
accounting principles applied in a current period must be consistent in all
material respects with those applied during the preceding comparable period,
unless the change is required by GAAP; provided however, if the Borrower wishes
to change an accounting principle that is not consistent with that applied
during the preceding comparable period, and is not required under GAAP, such
change shall not be effective unless (i) the Borrower shall have objected in
writing to determining such compliance on such basis within ten (10) days of
delivery to the Administrative Agent of the financial statements relating to
such period, or (ii) the Majority Lenders shall so object in writing within
thirty (30) days after receipt of such financial statements, in either of which
events such calculations shall be made on a basis consistent with those used in
the preparation of the latest financial statements as to which such objection
shall not have been made (which, if objection is made in respect of the first
financial statements delivered under Section 8.1 hereof, shall mean the Current
Financials); and (c) the Borrower shall deliver to the Administrative Agent at
the same time as the delivery of any annual or quarterly financial statement
under Section 8.1 hereof (i) a description in reasonable detail of any material
variation between the application of accounting principles employed in the
preparation of such statement and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the proviso
of subparagraph (b) above and (ii) reasonable estimates of the difference
between such statements arising as a consequence thereof. Notwithstanding the
foregoing to the contrary, for changes which are required under GAAP where GAAP
does not require restatement or pro forma disclosure of the impact of the change
on prior periods, the impact of the change on prior periods will only be
disclosed if reasonably practical to estimate. Furthermore, if at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth herein, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein.

 

23



--------------------------------------------------------------------------------

If either Borrower or Majority Lenders shall so request, Administrative Agent
and Borrower shall negotiate in good faith to amend such ratio or requirement to
give effect to such change in GAAP. If Administrative Agent and Borrower agree
on such amendment, Administrative Agent shall notify Lenders and distribute such
amendment to Lenders and unless Majority Lenders object in writing within ten
(10) Business Days of the date such notice is delivered to Lenders, such
amendment shall become effective in accordance with its terms automatically,
without any further action on the part of Borrower, Administrative Agent or
Lenders; provided that, until so amended, the Financial Statements required to
be delivered by Borrower to Administrative Agent and Lenders pursuant to
Section 8.1 hereof shall be accompanied by a reconciliation between calculations
of such ratio or requirement made before and after giving effect to such change
in GAAP.

1.4    Interest. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBOR Rate” or with respect to any comparable or
successor rate thereto.

SECTION 2.    COMMITMENT.

2.1    The Facility. Subject to the provisions in the Loan Papers, each Lender
severally and not jointly agrees to lend to Borrower its Pro Rata Part of one or
more Borrowings under the Facility which Borrower may borrow, repay, and
reborrow under this Agreement:

(a)    Each Borrowing under the Facility must occur on a Business Day and no
later than the Business Day immediately preceding the Facility Maturity Date;

(b)    Each Borrowing must be in an amount not less than (i) $1,000,000 or a
greater integral multiple of $100,000 (if an ABR Borrowing other than a Swing
Line Borrowing or an ABR Borrowing the proceeds of which are used to repay a
Swing Line Borrowing) or (ii) $2,000,000 or a greater integral multiple of
$100,000 (if a LIBOR Rate Borrowing); and

(c)    When determined, (i) the Facility Commitment Usage may not exceed the
Facility Committed Sum and (ii) no Lender’s Commitment Usage may exceed such
Lender’s Committed Sum.

2.2    Borrowing Procedure. The following procedures apply to Borrowings other
than Swing Line Borrowings (see Section 2.4) and drawings under an LC (see
Section 2.3):

(a)    Borrower may request a Borrowing by submitting to Administrative Agent a
Borrowing Request. The Borrowing Request must be received by Administrative
Agent no later than (i) 12:00 noon on the third Business Day preceding the
Borrowing Date for any LIBOR Rate Borrowing or (ii) 11:00 a.m. on the Borrowing
Date for any ABR Borrowing. Administrative Agent shall promptly notify each
Lender of its receipt of any Borrowing Request and its contents. A Borrowing
Request is irrevocable and binding on Borrower.

 

24



--------------------------------------------------------------------------------

(b)    By 2:00 p.m. on the applicable Borrowing Date, each Lender shall remit
its Pro Rata Part of each requested Borrowing by wire transfer to Administrative
Agent pursuant to Administrative Agent’s wire transfer instructions on Schedule
1 (or as otherwise directed by Administrative Agent) in funds that are available
for immediate use by Administrative Agent. Subject to receipt of such funds,
Administrative Agent shall make such funds available to Borrower as directed in
the Borrowing Request (unless Administrative Agent has actual knowledge that any
applicable condition precedent has not been satisfied by Borrower and has not
been waived by Majority Lenders).

(c)    Absent contrary written notice from a Lender, Administrative Agent may
assume that each Lender has made its Pro Rata Part of the requested Borrowing
available to Administrative Agent on the applicable Borrowing Date, and
Administrative Agent may, in reliance upon such assumption (but is not required
to), make available to Borrower a corresponding amount. If a Lender fails to
make its Pro Rata Part of any requested Borrowing available to Administrative
Agent on the applicable Borrowing Date, Administrative Agent may recover the
applicable amount on demand (i) from that Lender, together with interest at the
Federal Funds Effective Rate for the period commencing on the date the amount
was made available to Borrower by Administrative Agent and ending on (but
excluding) the date Administrative Agent recovers the amount from that Lender or
(ii) if that Lender fails to pay its amount upon demand, then from Borrower,
together with interest at an annual interest rate equal to the rate applicable
to the requested Borrowing for the period commencing on the Borrowing Date and
ending on (but excluding) the date Administrative Agent recovers the amount from
Borrower. No Lender is responsible for the failure of any other Lender to make
its Pro Rata Part of any Borrowing.

2.3    LC Subfacility.

(a)    Subject to the terms and conditions of this Agreement and applicable Law,
Administrative Agent agrees to issue LCs under the Facility upon Borrower’s
delivery of an LC Request and a duly executed LC Agreement, each of which must
be received by Administrative Agent no later than 12:00 noon on the third
Business Day before the requested LC is to be issued; provided that the LC
Exposure may not exceed $80,000,000 and the Facility Commitment Usage may not
exceed the Facility Commitment Sum. Each LC must expire no later than the
earlier (i) of five (5) days before the Facility Maturity Date and (ii) one (1)
year after such LCs issuance (provided that, LCs may, if so requested by
Borrower, be self-extending for up to one additional year with up to one hundred
twenty (120) days cancellation notice, but in no event shall the expiration
extend beyond the date contemplated by Section 2.3(a)(i)).

(b)    Immediately upon Administrative Agent’s issuance of any LC,
Administrative Agent shall be deemed to have sold and transferred to each other
Lender, and each other Lender shall be deemed irrevocably and unconditionally to
have purchased and received from Administrative Agent, without recourse or
warranty, an undivided interest and participation (to the extent of such
Lender’s Pro Rata Part of the Facility Commitment Sum) in the LC and all
applicable Rights of Administrative Agent in the LC (other than Rights to
receive certain fees provided for in Section 4.2). Administrative Agent agrees
to provide a copy of each LC to each other Lender promptly after issuance.
However, Administrative Agent’s failure to promptly send to Lenders a copy of an
issued LC shall not affect the rights and obligations of Administrative Agent
and Lenders under this Agreement.

 

25



--------------------------------------------------------------------------------

(c)    To induce Administrative Agent to issue and maintain LCs, and to induce
Lenders to participate in issued LCs, Borrower agrees to pay or reimburse
Administrative Agent (i) within one (1) Business Day after Borrower receives
notice from Administrative Agent that any draft or draw request has been
properly presented under any LC, or, if the draft or draw request is for payment
at a future date, within one (1) Business Day before the payment date specified
in the draw request, the amount paid or to be paid by Administrative Agent and
(ii) promptly, upon demand, the amount of any additional fees Administrative
Agent customarily charges for the application and issuance of an LC, for
confirming, negotiating or amending LC Agreements, for honoring drafts and draw
requests, and taking similar action in connection with letters of credit. If
Borrower does not timely pay or reimburse Administrative Agent for any drafts or
draw requests paid or to be paid, Administrative Agent shall fund Borrower’s
reimbursement obligations as an ABR Borrowing, Pro Rata among the Lenders, under
the Facility and the proceeds of the ABR Borrowing shall be advanced directly to
Administrative Agent to pay Borrower’s unpaid reimbursement obligations. If
funds cannot be advanced under the Facility for the immediately preceding
sentence to fund the reimbursement obligations as a Borrowing under the
Facility, then Borrower’s reimbursement obligation shall constitute a demand
obligation. Borrower’s reimbursement obligations shall accrue interest (x) at
the ABR plus the Applicable Margin from the date Administrative Agent pays the
applicable draft or draw request through the date Administrative Agent is paid
or reimbursed by Borrower and, (y) if funds are not advanced under the Facility,
at the Default Rate from the date Administrative Agent pays the applicable draft
or draw request through the date Administrative Agent is paid or reimbursed by
Borrower. Borrower’s obligations under this Section 2.3(c) are absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that Borrower may have at any time against
Administrative Agent or any other Person (including any arising in connection
with (x) any proceeding under any Debtor Relief Law or (y) any Bail-In Action).
Administrative Agent shall promptly distribute reimbursement payments received
from Borrower to all Lenders according to their Pro Rata Part of the Facility
Commitment Sum.

(d)    Administrative Agent shall promptly notify Borrower of the date and
amount of any draft or draw request presented for honor under any LC (but
failure to give notice will not affect Borrower’s obligations under this
Agreement). Administrative Agent shall pay the requested amount upon presentment
of a draft or draw request unless presentment on its face does not comply with
the terms of the applicable LC. When making payment, Administrative Agent may
disregard (i) any default or potential default that exists under any other
agreement and (ii) obligations under any other agreement that have or have not
been performed by the beneficiary or any other Person (and Administrative Agent
is not liable for any of those obligations). Borrower’s reimbursement
obligations to Administrative Agent and Lenders, and each Lender’s obligations
to Administrative Agent, under this Section 2.3 are absolute and unconditional
irrespective of, and Administrative Agent is not responsible for, (1) the
validity, enforceability, sufficiency, accuracy, or genuineness of documents or
endorsements (even if they are in any respect invalid, unenforceable,
insufficient, inaccurate, fraudulent, or forged), (2) any dispute by any Company
with or any Company’s claims, setoffs, defenses, counterclaims, or other Rights
against Administrative Agent, any Lender, or any other Person, or (3) the
occurrence of any Potential Default or Default.

 

26



--------------------------------------------------------------------------------

(e)    If Borrower fails to reimburse Administrative Agent as provided in
Section 2.3(c) and funds are not advanced under the Facility to satisfy the
reimbursement obligations, Administrative Agent shall promptly notify each
Lender of Borrower’s failure, of the date and amount paid, and of each Lender’s
Pro Rata Part of the unreimbursed amount. Each Lender shall promptly and
unconditionally make available to Administrative Agent in immediately available
funds its Pro Rata Part of the unpaid reimbursement obligation. Such funds are
due and payable to Administrative Agent before the close of business on (i) the
Business Day Administrative Agent gives notice to each Lender of Borrower’s
reimbursement failure if the notice is received by a Lender before 2:00 p.m. in
the time zone where such Lender’s office listed on Schedule 1 is located, or
(ii) on the next succeeding Business Day after the Business Day Administrative
Agent gives notice to each Lender of Borrower’s reimbursement failure, if notice
is received after 2:00 p.m. in the time zone where such Lender’s office listed
on Schedule 1 is located. All amounts payable by any Lender accrue interest at
the Federal Funds Effective Rate from the day the applicable draft or draw is
paid by Administrative Agent to (but not including) the date the amount is paid
by the Lender to Administrative Agent.

(f)    Borrower acknowledges that each LC is deemed issued upon delivery to the
beneficiary or Borrower. If Borrower requests that any LC be delivered to
Borrower rather than the beneficiary, and Borrower subsequently cancels that LC,
Borrower agrees to return it to Administrative Agent together with Borrower’s
written certification that it has never been delivered to the beneficiary. If
any LC is delivered to the beneficiary under Borrower’s instructions, Borrower’s
cancellation is ineffective without Administrative Agent’s receipt of the LC and
the beneficiary’s written consent to the cancellation.

(g)    Administrative Agent agrees with each Lender that it will examine all
documents with reasonable care to ascertain that each appears on its face to be
in accordance with the terms and conditions of the LC. Each Lender and Borrower
agree that, in paying any draft or draw under any LC, Administrative Agent has
no responsibility to obtain any document (other than any documents expressly
required by the respective LC) or to ascertain or inquire as to any document’s
validity, enforceability, sufficiency, accuracy, or genuineness or the authority
of any Person delivering it. Neither Administrative Agent nor its
Representatives will be liable to any Lender or any Company for any LCs use or
for any beneficiary’s acts or omissions. Any action, inaction, error, delay, or
omission taken or suffered by Administrative Agent or any of its Representatives
in connection with any LC, applicable draws, drafts, or documents, or the
transmission, dispatch, or delivery of any related message or advice, if in
conformity with applicable Laws and in accordance with the standards of care
specified in the UCP, is binding upon the Companies and Lenders. Administrative
Agent is not liable to any Company or any Lender for any action taken or omitted
by Administrative Agent or it’s Representative in connection with any LC in the
absence of gross negligence or willful misconduct.

(h)    On the Facility Maturity Date, upon a termination under Section 2.5,
during the continuance of a Default under Section 11.3, or upon any demand by
Administrative Agent during the continuance of any other Default, Borrower shall
provide to Administrative Agent, for the benefit of Lenders, cash collateral in
an amount equal to the then-existing LC Exposure. Any cash collateral provided
by Borrower to Administrative Agent in accordance with this Section 2.3(h) shall
be deposited by Administrative Agent in an interest bearing cash collateral
account maintained with Administrative Agent at the office of Administrative
Agent and invested in obligations issued or guaranteed by the United States and,
upon the surrender of any LC, Administrative Agent shall deliver the appropriate
funds on deposit in such collateral account to Borrower together with interest
accrued on such funds.

 

27



--------------------------------------------------------------------------------

(i)    BORROWER SHALL PROTECT, INDEMNIFY, PAY, AND SAVE ADMINISTRATIVE AGENT,
EACH LENDER AND THEIR RESPECTIVE REPRESENTATIVES HARMLESS FROM AND AGAINST ANY
AND ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES, LOSSES, COSTS, CHARGES AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) WHICH ANY OF THEM MAY INCUR OR
BE SUBJECT TO AS A CONSEQUENCE OF THE ISSUANCE OF ANY LC, ANY DISPUTE ABOUT IT,
ANY CANCELLATION OF ANY LC BY BORROWER, OR THE FAILURE OF ADMINISTRATIVE AGENT
TO HONOR A DRAFT OR DRAW REQUEST UNDER ANY LC AS A RESULT OF ANY ACT OR OMISSION
(WHETHER RIGHT OR WRONG) OF ANY PRESENT OR FUTURE TRIBUNAL. HOWEVER, NO PERSON
IS ENTITLED TO INDEMNITY UNDER THE FOREGOING FOR ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT. THE PROVISIONS OF AND UNDERTAKINGS AND
INDEMNIFICATION SET FORTH IN THIS PARAGRAPH SHALL SURVIVE THE SATISFACTION AND
PAYMENT OF THE OBLIGATION AND TERMINATION OF THIS AGREEMENT.

(j)    Although referenced in any LC, terms of any particular agreement or other
obligation to the beneficiary are not incorporated into this Agreement in any
manner. The fees and other amounts payable with respect to each LC are as
provided in this Agreement, drafts and draws under each LC are part of the
Obligation, and the terms of this Agreement control any conflict between the
terms of this Agreement and any LC Agreement.

2.4    Swing Line Subfacility.

(a)    For the convenience of the parties, the Administrative Agent, solely for
its own account, may make any requested Borrowing of not less than $500,000 (or
a greater integral multiple of $100,000) directly to Borrower as a Swing Line
Borrowing without requiring each other Lender to fund its Pro Rata Part thereof
unless and until Section 2.4(c) is applicable. Swing Line Borrowings are subject
to the following conditions:

(i)    Each Swing Line Borrowing must occur on a Business Day before the Swing
Line Maturity Date;

(ii)    When determined, (x) the aggregate Swing Line Exposure outstanding may
not exceed $10,000,000 and (y) the Facility Commitment Usage may not exceed the
Facility Committed Sum;

(iii)    On any date when Borrowings equal to or in excess of $10,000,000 are
funded under the Facility, all or a portion of the proceeds of those Borrowings
shall be used to repay in full all indebtedness then outstanding under the Swing
Line Subfacility;

(iv)    Each Swing Line Borrowing is deemed an ABR Borrowing; and

 

28



--------------------------------------------------------------------------------

(v)    Each Borrowing under the Swing Line Subfacility is available and may be
prepaid on same-day telephonic notice from Borrower to Administrative Agent, if
notice is received by Administrative Agent before 11:00 a.m.

(b)    Each Swing Line Borrowing shall be repaid on the earlier of (i) the date
that is five Business Days after the making of such Swing Line Borrowing and
(ii) the Swing Line Maturity Date.

(c)    If (i) any Swing Line Borrowing remains outstanding at 12:00 noon on the
Business Day immediately prior to the Business Day on which Swing Line
Borrowings are due and payable pursuant to Section 2.4(b) and by such time
Administrative Agent shall not have received a Borrowing Request from Borrower
pursuant to Section 2.2 requesting an ABR Borrowing on the following Business
Day in an amount at least equal to the aggregate principal amount of such Swing
Line Borrowings or (ii) any Swing Line Borrowing remains outstanding during the
existence of a Potential Default or a Default, Administrative Agent shall be
deemed to have received a Borrowing Request from Borrower pursuant to
Section 2.2 requesting an ABR Borrowing on such following Business Day in an
amount equal to the aggregate amount of such Swing Line Borrowings; provided
that such ABR Borrowing shall be made notwithstanding Borrower’s failure to
comply with Section 6.2. Notwithstanding the foregoing, if an ABR Borrowing
becomes legally impractical, Administrative Agent shall promptly notify each
Lender of Borrower’s failure to pay such Swing Line Borrowings and the unpaid
amount of such Swing Line Borrowings. No later than the close of business on the
date Administrative Agent gives notice (if notice is given before 12:00 noon on
any Business Day, or, if made at any other time, on the next Business Day
following the date of notice), each Lender shall irrevocably and unconditionally
purchase and receive from Administrative Agent a ratable participation in such
Swing Line Borrowings and shall make available to Administrative Agent in
immediately available funds its Pro Rata Part of such unpaid amount, together
with interest from the date when its payment was due to, but not including, the
date of payment, at the Federal Funds Effective Rate. If a Lender does not
promptly pay its amount upon Administrative Agent’s demand, and until such
Lender makes the required payment, Administrative Agent is deemed to continue to
have outstanding a Swing Line Borrowing in the amount of such Lender’s unpaid
obligation. Borrower shall make each payment of all or any part of any Swing
Line Borrowing to Administrative Agent for the ratable benefit of Administrative
Agent and those Lenders who have funded their participations in Swing Line
Borrowings under this Section 2.4(c) (but all interest accruing on Swing Line
Borrowings before the funding date of any participation is payable solely to
Administrative Agent for its own account).

2.5    Termination. Without premium or penalty, and upon giving at least ten
(10) Business Days prior written and irrevocable notice to Administrative Agent,
Borrower may terminate all or part of the unused portion of the Facility
Committed Sum. Each partial termination must be in an amount of not less than
$5,000,000 or a greater integral multiple of $1,000,000, and shall be Pro Rata
among all Lenders. Once terminated in full, the Facility Committed Sum may not
be increased or reinstated.

 

29



--------------------------------------------------------------------------------

2.6    Optional Increase in Facility Committed Sum.

(a)    At any time prior to the Facility Maturity Date, Borrower may, by notice
to Administrative Agent (which shall promptly notify Lenders) request an
increase in the Facility Committed Sum. Such notice shall set forth the
requested amount of the increase in the Facility Committed Sum and the date on
which such increase is to become effective (which shall be not fewer than twenty
days after the date of such notice), and shall offer each Lender the opportunity
to increase its Committed Sum. Each Lender shall, by notice to Borrower and
Administrative Agent given not more than ten Business Days after the date of
Borrower’s notice, either agree to increase its Committed Sum or decline to
increase its Committed Sum (and any Lender that does not deliver such a notice
within such period of ten Business Days shall be deemed to have declined to
increase its Committed Sum). In the event that Lenders agree to increase their
Committed Sums by an aggregate amount equal to or greater than the increase in
the Facility Committed Sum requested by Borrower, then the increase will be
allocated among Lenders in accordance with their Pro Rata Parts, based on the
Facility Commitment Sum on the date of Borrower’s notice of the requested
increase in the Facility Committed Sum. In the event that, on the tenth Business
Day after Borrower shall have delivered a notice pursuant to the first sentence
of this paragraph, Lenders shall have agreed pursuant to the preceding sentence
to increase their Committed Sums by an aggregate amount less than the increase
in the Facility Committed Sum requested by Borrower, Borrower shall have the
right to agree with one or more existing Lenders that such Lender’s or Lenders’
Committed Sums shall be increased, or to designate one or more financial
institutions not theretofore a Lender to become a Lender (such designation to be
effective only with the prior written consent of Administrative Agent, which
consent will not be unreasonably withheld or delayed). Upon execution and
delivery by the Borrower and such Lender or other financial institution of an
instrument in form reasonably satisfactory to Administrative Agent, such
existing Lender shall have a Committed Sum as therein set forth or such other
financial institution shall become a Lender with a Committed Sum as therein set
forth and all the rights and obligations of a Lender with a Committed Sum
hereunder; provided that:

(i)    no Potential Default or Default shall have occurred and be continuing or
result therefrom;

(ii)    the aggregate amount of all increases on the Facility Committed Sum
pursuant to this Section 2.6(a) shall not exceed $250,000,000;

(iii)    the Committed Sum of each such other financial institution shall be not
less than $15,000,000; and

(iv)    immediately after such increase is made, the Facility Committed Sum
shall not exceed $850,000,000.

(b)    Upon any increase in the Facility Committed Sum pursuant to
Section 2.6(a), Lenders shall on the effective date of such increase, at the
direction of Administrative Agent, make appropriate adjustments among themselves
in order to ensure that the amount (and Type) of the Borrowings outstanding to
Borrower from each Lender under this Agreement (as of the effective date of such
increase) are proportionate to Lenders’ respective Pro Rata Part, after giving
effect to any increase of the Committed Sum of any Lender and to any Committed
Sum of any additional financial institution.

 

30



--------------------------------------------------------------------------------

SECTION 3.    TERMS OF PAYMENT.

3.1    Notes and Payments.

(a)    Notes.

(i)    The Principal Debt shall be evidenced by the Facility Notes, one payable
to each Lender in the stated principal amount of its Committed Sum for the
Facility.

(ii)    Principal Debt under the Swing Line Subfacility shall be evidenced by a
Swing Line Note payable to the Administrative Agent in the stated principal
amount of $10,000,000.

(b)    Payments Generally. Borrower must make each payment and prepayment on the
Obligation, without offset, counterclaim, or deduction, to Administrative
Agent’s principal office in Boston, Massachusetts, in funds that will be
available for immediate use by Administrative Agent by 12:00 noon on the day
due. Payments received after such time shall be deemed received on the next
Business Day. Administrative Agent shall pay to each Lender any payment to which
that Lender is entitled on the same day Administrative Agent receives the funds
from Borrower if Administrative Agent receives the payment or prepayment before
12:00 noon, and otherwise before 12:00 noon on the following Business Day. If
and to the extent that Administrative Agent does not make payments to Lenders
when due, unpaid amounts shall accrue interest at the Federal Funds Effective
Rate from the due date until (but not including) the payment date.

3.2    Interest and Principal Payments.

(a)    Interest Payments. Accrued interest on each LIBOR Rate Borrowing is due
and payable on the last day of its respective Interest Period. If any Interest
Period with respect to a LIBOR Rate Borrowing is a period greater than three
(3) months, then accrued interest is also due and payable on the date three
(3) months after the commencement of the Interest Period. Accrued interest on
each ABR Borrowing is due and payable on each March 31, June 30, September 30
and December 31 of each year during the term hereof and on the Facility Maturity
Date.

(b)    Principal Payments. The Principal Debt is due and payable on the Facility
Maturity Date.

(c)    Mandatory Prepayments of Proceeds. Not later than the 5th Business Day
following the date of receipt of the applicable proceeds described below in this
Section 3.2(c), the following amounts shall be applied to prepay the Principal
Debt (which prepayment shall not result in a corresponding permanent reduction
of the Facility Committed Sum):

(i)    100% of the net cash proceeds of any sale or other disposition by the
Borrower or any of its subsidiaries of any assets (except for sales and other
dispositions permitted under Section 9.10) in excess of $70,000,000 (excluding
any sale or other disposition the net cash proceeds of which were previously
used to make a mandatory prepayment under this clause (i)) in the aggregate from
the Closing Date to the date of such sale or other disposition.

 

31



--------------------------------------------------------------------------------

(d)    Mandatory Prepayment. If (i) the Facility Commitment Usage ever exceeds
the Facility Committed Sum or (ii) Borrower’s property becomes the subject of a
casualty or condemnation, the net cash proceeds of which exceed $5,000,000 in
the aggregate in any Fiscal Year, then Borrower shall prepay (1) the Principal
Debt under the Facility in at least the amount of the excess described in
(i) above, and (2) the Principal Debt under the Facility by the amount of
proceeds of casualty or condemnation described in (ii) above, together with
(x) all accrued and unpaid interest on the principal amount so prepaid and
(y) any resulting Funding Loss; provided, however, that (A) Borrower shall not
be required to make any prepayment required by this Section 3.2(d) until the
last day of the Interest Period with respect to such Principal Debt so long as
an amount equal to such prepayment is deposited by Borrower in a cash collateral
account with Administrative Agent to be held in such account on terms reasonably
satisfactory to Administrative Agent and (B) such prepayment shall not result in
a corresponding permanent reduction of the Facility Committed Sum.

(e)    Voluntary Prepayment. Borrower may voluntarily repay or prepay all or any
part of the Principal Debt at any time without premium or penalty, subject to
the following conditions:

(i)    Administrative Agent must receive Borrower’s written payment notice by
(A) 12:00 noon on the third Business Day preceding the date of payment of a
LIBOR Rate Borrowing and (B) 11:00 a.m. on the date of payment of an ABR
Borrowing which shall specify the payment date, the facility or the subfacility
under this Agreement being paid and the Type and amount of the Borrowing(s) to
be paid, and which shall constitute an irrevocable and binding obligation of
Borrower to make a repayment or prepayment on the designated date;

(ii)    each partial repayment or prepayment must be in a minimum amount of at
least $2,000,000 or a greater integral multiple of $100,000 (if a LIBOR Rate
Borrowing), or $1,000,000 or a greater integral multiple of $100,000 (if an ABR
Borrowing other than under the Swing Line Subfacility) or $250,000 or a greater
multiple (if a Borrowing under the Swing Line Subfacility);

(iii)    all accrued interest on the portion of the Obligation being prepaid
must also be paid in full on the date of payment; and

(iv)    Borrower shall pay any related Funding Loss upon demand.

3.3    Interest Options.

(a)    Except as specifically otherwise provided, Borrowings bear interest at an
annual rate equal to the lesser of (i) the ABR plus the Applicable Margin or the
LIBOR Rate plus the Applicable Margin (in each case as designated or deemed
designated by Borrower and, in the case of LIBOR Rate Borrowings, for the
Interest Period designated by Borrower), as the case may be, and (ii) the
Maximum Rate. Each change in the ABR and Maximum Rate is effective, without
notice to Borrower or any other Person, upon the effective date of change.

 

32



--------------------------------------------------------------------------------

(b)    Notwithstanding any contrary provision hereof, if a Default has occurred
and is continuing and Administrative Agent, at the request of Majority Lenders,
so notifies Borrower, then, so long as a Default is continuing, (i) no
outstanding Borrowing may be made as, converted to or continued as a LIBOR Rate
Borrowing and (ii) unless repaid, each LIBOR Rate Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

3.4    Quotation of Rates. A Responsible Officer of Borrower may call
Administrative Agent before delivering a Borrowing Request to receive an
indication of the interest rates then in effect, but the indicated rates do not
bind Administrative Agent or Lenders or affect the interest rate that is
actually in effect when Borrower delivers its Borrowing Request or on the
Borrowing Date.

3.5    Default Rate. If permitted by Law, at the request of the Majority
Lenders, at any time a Default has occurred and is continuing, all past-due
Principal Debt, Borrower’s past-due payment and reimbursement obligations in
connection with LCs, and past-due interest accruing on any of the foregoing,
shall bear interest at the Default Rate until paid, regardless whether payment
is made before or after entry of a judgment.

3.6    Interest Recapture. If the designated interest rate applicable to any
Borrowing exceeds the Maximum Rate, the interest rate on that Borrowing is
limited to the Maximum Rate, but, to the extent permitted by applicable Laws,
any subsequent reductions in the designated rate shall not reduce the interest
rate thereon below the Maximum Rate until the total amount of accrued interest
equals the amount of interest that would have accrued if that designated rate
had always been in effect. If at maturity (stated or by acceleration), or at
final payment of the Notes, the total interest paid or accrued is less than the
interest that would have accrued if the designated rates had always been in
effect, then, at that time and to the extent permitted by applicable Law,
Borrower shall pay an amount equal to the difference between (a) the lesser of
the amount of interest that would have accrued if the designated rates had
always been in effect and the amount of interest that would have accrued if the
Maximum Rate had always been in effect, and (b) the amount of interest actually
paid or accrued on the Notes.

3.7    Interest Calculations.

(a)    Interest hereunder shall be calculated on the basis of a year of 360
days, except that interest computed by reference to the ABR at times when the
ABR is based on the Prime Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). All interest rate determinations and calculations by Administrative Agent
are conclusive and binding absent manifest error.

(b)    The provisions of this Agreement relating to calculation of the ABR and
LIBOR Rates are included only for the purpose of determining the rate of
interest or other amounts to be paid under this Agreement that are based upon
those rates.

3.8    Maximum Rate. Regardless of any provision contained in any Loan Paper or
any document related thereto, it is the intent of the parties to this Agreement
that neither

 

33



--------------------------------------------------------------------------------

Administrative Agent nor any Lender contract for, charge, take, reserve,
receive, or apply as interest on all or any part of the Obligation any amount in
excess of the Maximum Rate or the Maximum Amount or receive any unearned
interest in violation of any applicable Law, and, if Lenders ever do so, then
any excess shall be treated as a partial repayment or prepayment of principal
and any remaining excess shall be refunded to Borrower. In determining if the
interest paid or payable exceeds the Maximum Rate, Borrower and Lenders shall,
to the maximum extent permitted under applicable Law, (a) treat all Borrowings
as but a single extension of credit (and Lenders and Borrower agree that is the
case and that provision in this Agreement for multiple Borrowings is for
convenience only); (b) characterize any nonprincipal payment as an expense, fee
or premium rather than as interest; (c) exclude voluntary repayments or
prepayments and their effects; and (d) amortize, prorate, allocate, and spread
the total amount of interest throughout the entire contemplated term of the
Obligation. However, if the Obligation is paid in full before the end of its
full contemplated term, and if the interest received for its actual period of
existence exceeds the Maximum Amount, Lenders shall refund any excess (and
Lenders may not, to the extent permitted by Law, be subject to any penalties
provided by any Laws for contracting for, charging, taking, reserving, or
receiving interest in excess of the Maximum Amount).

3.9    Interest Periods. When Borrower requests any LIBOR Rate Borrowing,
Borrower may elect the applicable interest period (each an “Interest Period”),
which may be, at Borrower’s option, one (1), two (2), three (3), or six
(6) months for LIBOR Rate Borrowings, subject to the following conditions:
(a) the initial Interest Period for a LIBOR Rate Borrowing commences on the
applicable Borrowing Date or conversion date, and each subsequent Interest
Period applicable to any Borrowing commences on the day when the next preceding
applicable Interest Period expires; (b) if any Interest Period for a LIBOR Rate
Borrowing begins on a day for which there exists no numerically corresponding
Business Day in the calendar month at the end of the Interest Period (“Ending
Calendar Month”), then the Interest Period ends on the next succeeding Business
Day of the Ending Calendar Month, unless there is no succeeding Business Day in
the Ending Calendar Month in which case the Interest Period ends on the next
preceding Business Day of the Ending Calendar Month; (c) no Interest Period for
any portion of Principal Debt may extend beyond the scheduled repayment date for
that portion of Principal Debt; and (d) there may not be in effect at any one
time more than six (6) Interest Periods under the Facility.

3.10    Conversions. Subject to Section 3.3(b), Borrower may (a) on the last day
of the applicable Interest Period convert all or part of a LIBOR Rate Borrowing
to an ABR Borrowing; (b) at any time convert all or part of an ABR Borrowing to
a LIBOR Rate Borrowing; and (c) elect a new Interest Period for a LIBOR Rate
Borrowing. Any such conversion is subject to the dollar limits and denominations
of Section 2.1 and may be accomplished by delivering a Conversion Request to
Administrative Agent no later than (i) 12:00 noon on the third Business Day
before the conversion date for conversion to a LIBOR Rate Borrowing and the last
day of the Interest Period, for the election of a new Interest Period, and (ii)
11:00 a.m. on the last day of the Interest Period for conversion to an ABR
Borrowing. Absent Borrower’s notice of conversion or election of a new Interest
Period, a LIBOR Rate Borrowing shall be converted to an ABR Borrowing when the
applicable Interest Period expires.

 

34



--------------------------------------------------------------------------------

3.11    Order of Application.

(a)    If no Default or Potential Default exists, any payment shall be applied
to the Obligation in the order and manner as provided in this Agreement.

(b)    If a Default or Potential Default exists, any payment (including proceeds
from the exercise of any Rights) shall be applied in the following order: (i) to
all fees and expenses for which Administrative Agent or Lenders have not been
paid or reimbursed in accordance with the Loan Papers (and if such payment is
less than all unpaid or unreimbursed fees and expenses, then the payment shall
be paid against unpaid and unreimbursed fees and expenses in the order of
incurrence or due date); (ii) to accrued interest on the Principal Debt;
(iii) to the Principal of Debt outstanding under the Swing Line Subfacility;
(iv) to any LC reimbursement obligations that are due and payable and that
remain unfunded by any Borrowing under the Facility; (v) ratably, (I) to the
Principal Debt, (II) to Administrative Agent, as a deposit for the benefit of
Lenders, as security for and payment of any subsequent LC reimbursement
obligations, (III) ratably, to Hedging Obligations and (IV) ratably, to
obligations of Borrower or any Company to any Lender (or its applicable
Affiliate that provided such services) in respect of Cash Management
Obligations; and (vi) the balance, if any, after the Obligation, Hedging
Obligations, Cash Management Obligations and such other obligations, including
other banking services, have been indefeasibly paid in full, to Borrower or as
otherwise required by Law, provided, however, that (A) with respect to any
Guarantor, no proceeds of any guarantee made by such Guarantor and no proceeds
of the Collateral of such Guarantor shall be applied to any Excluded Hedging
Obligation of such Guarantor, and (B) after giving effect to clause (A), any
remaining proceeds shall be reallocated in order to effect a ratable
distribution among the Administrative Agent and Lenders, as described above.

3.12    Sharing of Payments, Etc. If any Lender obtains any amount (whether
voluntary, involuntary or otherwise, including, without limitation, as a result
of exercising its Rights under Section 3.13) that exceeds its combined Pro Rata
Part of the Facility Commitment Usage, then that Lender shall purchase from the
other Lenders participations that will cause the purchasing Lender to share the
excess amount ratably with each other Lender. If all or any portion of any
excess amount is subsequently recovered from the purchasing Lender, then the
purchase shall be rescinded and the purchase price restored to the extent of the
recovery. Borrower agrees that any Lender purchasing a participation from
another Lender under this Section may, to the fullest extent permitted by Law,
exercise all of its Rights of payment (including the Right of offset) with
respect to that participation as fully as if that Lender were the direct
creditor of Borrower in the amount of that participation.

3.13    Offset. If a Default exists, each Lender is entitled, but is not
obligated, to exercise (for the benefit of all Lenders in accordance with
Section 3.12) the Rights of offset and banker’s Lien against each and every
account and other property, or any interest therein, that any Company may now or
hereafter have with, or which is now or hereafter in the possession of, that
Lender to the extent of the full amount of the Obligation owed to it.

3.14    Booking Borrowings. To the extent permitted by Law, any Lender may make,
carry, or transfer its Borrowings at, to, or for the account of any of its
branch offices or the office of any of its Affiliates. However, no Affiliate is
entitled to receive any greater payment under Section 3.16 than the transferor
Lender would have been entitled to receive with respect to those Borrowings.

 

35



--------------------------------------------------------------------------------

3.15    Basis Unavailable or Inadequate for LIBOR.

(a)    If, on or before any date when LIBOR Rate is to be determined for a
Borrowing, Administrative Agent, or any Lender determines (and Majority Lenders
agree with that determination) that the (i) basis for determining the applicable
rate is not available or (ii) that the resulting rate does not accurately
reflect the cost to Lenders of making or converting Borrowings at that rate for
the applicable Interest Period, then Administrative Agent shall promptly notify
Borrower and Lenders of that determination (which is conclusive and binding on
Borrower absent manifest error) and the applicable Borrowing shall bear interest
at the sum of the ABR plus the Applicable Margin. Until Administrative Agent
notifies Borrower that those circumstances no longer exist, Lenders’ commitments
under this Agreement to make, or to convert to, LIBOR Rate Borrowings (as the
case may be) will be suspended.

(b)    Successor LIBOR Rate.

(i)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (A) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be
temporary, (B) the applicable supervisor or administrator of the LIBOR Rate or a
governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBOR Rate
shall no longer be made available or used for determining interest rates for
loans (such specific date, the “LIBOR Scheduled Unavailability Date”), or (C) a
rate other than the LIBOR Rate has become a widely recognized benchmark interest
rate for syndicated loans of this type made in Dollars to borrowers domiciled in
the United States of America, then the Administrative Agent may, in consultation
with the Borrower, select an alternate benchmark interest rate (including any
credit spread or other adjustments to such alternate benchmark (if any)
incorporated therein) to replace the LIBOR Rate for purposes of this Agreement
(such rate, the “LIBOR Successor Rate”).

(ii)    The Administrative Agent and the Borrower shall negotiate in good faith
any amendments to this Agreement as may be necessary and appropriate to
effectively replace the LIBOR Rate with the LIBOR Successor Rate and incorporate
any LIBOR Successor Rate Conforming Changes related thereto. Notwithstanding
anything to the contrary in Section 14.10, any such amendment entered into by
the Administrative Agent and the Borrower shall become effective without any
further action or consent of any other party to this Agreement on the fifth
Business Day following the date that a draft of such amendment is provided to
the Lenders for review, unless the Administrative Agent receives, on or before
noon on such date, a written notice from the Majority Lenders stating that such
Majority Lenders object to such amendment.

(iii)    If the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that the circumstances under
Section 3.15(b)(i)(A) have arisen or the LIBOR Scheduled Unavailability Date has
occurred, then

 

36



--------------------------------------------------------------------------------

(A) the Administrative Agent shall promptly notify the Borrower and the Lenders
of such determination, which notice may be given by telephone, and (B) until
such time as a LIBOR Successor Rate has been selected and this Agreement has
been amended to implement such LIBOR Successor Rate and any LIBOR Successor Rate
Conforming Changes, (1) the obligation of the Lenders to make or maintain LIBOR
Loans shall be suspended (to the extent of the affected LIBOR Rate Loan or
Interest Periods), (2) any notice of Borrowing that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a LIBOR Rate Borrowing
shall be ineffective, (3) if any notice of Borrowing requests a LIBOR Rate
Borrowing, such Borrowing shall be made as an ABR Borrowing, and (4) the ABR
shall be determined without reference to the Adjusted One-Month LIBOR Rate
component thereof, provided that upon receipt of any such notice, the Borrower
may revoke any pending Borrowing Request of any notice of conversion or
continuation.

(iv)    The LIBOR Successor Rate and any LIBOR Successor Rate Conforming Changes
shall be determined in good faith and in a commercially reasonable manner,
applied and implemented in a manner that gives due consideration to the
then-prevailing market practice in the United States of America for determining,
applying and implementing benchmark interest rates for syndicated loans of this
type made in Dollars to borrowers domiciled in the United States of America.
Notwithstanding anything contained herein to the contrary, for purposes of this
Agreement, no LIBOR Successor Rate selected in accordance with the foregoing
shall at any time be less than 0.00% per annum.

3.16    Additional Costs.

With respect to any Law, requirement, request, directive, or change affecting
banking institutions generally:

(a)    With respect to any LIBOR Rate Borrowing or ABR Borrowing, if (i) any
Change in Law imposes, modifies, or deems applicable (or if compliance by any
Lender therewith results in) any requirement that any reserves (including,
without limitation, any marginal, emergency, supplemental, or special reserves)
be maintained or increased, and (ii) those reserves reduce any sums receivable
by that Lender under this Agreement or increase the costs incurred by that
Lender in advancing or maintaining any portion of any LIBOR Rate Borrowing, or
ABR Borrowing, then (unless the effect is already reflected in the rate of
interest then applicable under this Agreement) that Lender (through
Administrative Agent) shall deliver to Borrower a certificate setting forth in
reasonable detail the basis and calculation of the amount necessary to
compensate it for its reduction or increase (which certificate is conclusive and
binding absent manifest error), and Borrower shall promptly pay that amount to
that Lender within 5 days of demand thereof. The provisions of and undertakings
and indemnification set forth in this paragraph shall survive the satisfaction
and payment of the Obligation and termination of this Agreement.

(b)    With respect to any Borrowing or LC, if any Change in Law regarding
capital adequacy or liquidity (or compliance by Administrative Agent (as issuer
of LCs) or any Lender therewith), reduces the rate of return on the capital of
Administrative Agent (as issuer of LCs) or such Lender, or the holding company
of Administrative Agent or such Lender, as a

 

37



--------------------------------------------------------------------------------

consequence of its obligations under this Agreement to a level below that which
it otherwise could have achieved (taking into consideration its policies with
respect to capital adequacy or liquidity) by an amount deemed by it to be
material (and it may, in determining the amount, use reasonable assumptions and
allocations of costs and expenses and use any reasonable averaging or
attribution method), then (unless the effect is already reflected in the rate of
interest then applicable under this Agreement) Administrative Agent or that
Lender (through Administrative Agent) shall notify Borrower and deliver to
Borrower a certificate setting forth in reasonable detail the calculation of the
amount necessary to compensate it (which certificate is conclusive and binding
absent manifest error), and Borrower shall promptly pay that amount to
Administrative Agent or that Lender within 5 days of demand thereof. The
provisions of and undertakings and indemnification set forth in this paragraph
shall survive the satisfaction and payment of the Obligation and termination of
this Agreement.

(c)    Any Taxes payable by Administrative Agent or any Lender or ruled (by a
Tribunal) payable by Administrative Agent or any Lender in respect of this
Agreement or any other Loan Paper shall, if permitted by Law, be paid by
Borrower, together with interest and penalties, if any (except for (i)(1) Taxes
imposed on or measured by the net income of Administrative Agent or that Lender
(2) franchise or similar taxes of the Administrative Agent or that Lender and
(3) amounts requested to be withheld for Taxes pursuant to the first sentence of
Section 3.19(b) and (ii) interest and penalties incurred as a result of the
gross negligence or willful misconduct of Administrative Agent or any Lender).
Administrative Agent or that Lender (through Administrative Agent) shall notify
Borrower and deliver to Borrower a certificate setting forth in reasonable
detail the basis and calculation of the amount of payable Taxes, which
certificate is conclusive and binding (absent manifest error), and Borrower
shall promptly pay that amount to Administrative Agent for its account or the
account of that Lender, as the case may be. If Administrative Agent or that
Lender subsequently receives a refund of the Taxes paid to it by Borrower, then
the recipient shall promptly pay the refund to Borrower.

3.17    Change in Laws. If any Change in Law makes it unlawful for any Lender to
make or maintain any Borrowing based on the LIBOR Rate Borrowings, then that
Lender shall promptly notify Borrower and Administrative Agent, and (a) as to
undisbursed funds, that requested Borrowing shall be made as an ABR Borrowing
subject to the higher of the Prime Rate and the Federal Funds Effective Rate
plus 1%, and (b), as to any outstanding Borrowing, (i) if maintaining the
Borrowing until the last day of the applicable Interest Period is unlawful, the
Borrowing shall be converted to an ABR Borrowing as of the date of notice, and
Borrower shall pay any related Funding Loss, or (ii) if not prohibited by Law,
the Borrowing shall be converted to an ABR Borrowing as of the last day of the
applicable Interest Period, or (iii) if any conversion will not resolve the
unlawfulness, Borrower shall promptly prepay the Borrowing, without penalty,
together with any related Funding Loss.

3.18    Funding Loss. BORROWER AGREES TO INDEMNIFY EACH LENDER AGAINST, AND PAY
TO IT WITHIN 5 DAYS OF DEMAND THEREFOR, ANY FUNDING LOSS OF THAT LENDER. When
any Lender demands that Borrower pay any Funding Loss, that Lender shall deliver
to Borrower and Administrative Agent a certificate setting forth in reasonable
detail the basis for imposing Funding Loss and the calculation of the amount,
which calculation is conclusive and binding absent manifest error. The
provisions of and undertakings and indemnification set forth in this paragraph
shall survive the satisfaction and payment of the Obligation and termination of
this Agreement.

 

38



--------------------------------------------------------------------------------

3.19    Foreign Lenders.

(a)    Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to
Administrative Agent, prior to the receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or W-8BEN-E, as applicable, or
any successor thereto (relating to such Non-U.S. Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Non-U.S. Lender by Borrower pursuant to this Agreement) or IRS Form W-8ECI
or any successor thereto (relating to all payments to be made to such Non-U.S.
Lender by Borrower pursuant to this Agreement) or such other evidence
satisfactory to Administrative Agent that such Non-U.S. Lender is entitled to an
exemption from, or reduction of, United States withholding tax, including any
exemption pursuant to Section 881(c) of the Code. Thereafter and from time to
time, each such Non-U.S. Lender shall (i) upon the written request of
Administrative Agent promptly submit to Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under the then current United States laws
and regulations to avoid, or such evidence as is satisfactory to Administrative
Agent of any available exemption from or reduction of, United States withholding
taxes in respect of all payments to be made to such Non-U.S. Lender by Borrower
pursuant to this Agreement and (ii) promptly notify Administrative Agent of any
change in circumstance which would modify or render invalid any claimed
exemption or reduction. Each Non-U.S. Lender, to the extent it does not act or
ceases to act for its own account with respect to any portion of any sums paid
or payable to such Lender under any of the Loan Papers (for example, in the case
of a participation by such Lender), shall deliver to Administrative Agent on the
date when such Non-U.S. Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any sums payable to such Lender.

(b)    Borrower shall not be required to pay any additional amount to any
Non-U.S. Lender under Section 3.19(a): (i) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to Section 3.19(a) or (ii) if such Lender shall have failed to satisfy the
provisions of Section 3.19(a) on the date such Lender became a Lender or ceases
to act for its own account with respect to any payment under any of the Loan
Papers. Nothing in this Section 3.19(b) or Section 3.19(a) shall relieve
Borrower of its obligation to pay any amounts due pursuant to this Section 3.19
in the event that, as a result of any change in any

 

39



--------------------------------------------------------------------------------

applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Papers is not subject to withholding or is subject to withholding at a reduced
rate. Administrative Agent may, without reduction, withhold any Taxes required
to be deducted and withheld from any payment under any of the Loan Papers with
respect to which Borrower is not required to pay additional amounts under
Section 3.19(a).

(c)    If a payment made to any Lender hereunder would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.

3.20    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)    fees under Section 4.3 shall cease to accrue on that portion of such
Defaulting Lender’s Committed Sum that remains unfunded or which has not been
included in any LC Exposure;

(b)    the Committed Sum and Commitment Usage of such Defaulting Lender shall
not be included in determining whether all Lenders or Majority Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 14.10), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
adversely affects such Defaulting Lender differently than other affected Lenders
shall require the consent of such Defaulting Lender.

(c)    if any LC Exposure or Swing Line Exposure exists at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of the contingent obligations of Lenders in respect of such
LC Exposure and Swing Line Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Part but
only to the extent (a) the sum of all non-Defaulting Lenders’ Commitment Usage
plus such Defaulting Lender’s LC Exposure and Swing Line Exposure does not
exceed the total of all non-Defaulting Lenders’ Committed Sums and (b) no
Lender’s Commitment Usage exceeds its Committed Sum;

 

40



--------------------------------------------------------------------------------

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall, within one (1) Business Day following
notice by Administrative Agent, (A) prepay the Swing Line Borrowings and
(B) cash collateralize such Defaulting Lender’s Pro Rata Part of the LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in a manner reasonably satisfactory to Administrative Agent for so long as such
LC Exposure is outstanding;

(iii)    if Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 3.20(c), Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 4.2 with respect to
such cash collateralized portion of the Defaulting Lender’s LC Exposure during
the period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to this Section 3.20(c), then the fees payable to the Lenders pursuant to
Section 4.2 shall be adjusted in accordance with such non-Defaulting Lenders’
Pro Rata Part of the Facility Committed Sum; and

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 3.20(c), then, without prejudice to any
rights or remedies of Administrative Agent or any Lender hereunder, all fees
payable to Lenders pursuant to Section 4.2 with respect to such Defaulting
Lender’s LC Exposure that is neither cash collateralized nor reallocated shall
be payable to Administrative Agent until such LC Exposure is fully cash
collateralized and/or reallocated;

(d)    so long as any Lender is a Defaulting Lender, Administrative Agent shall
not be (i) required to fund any Swing Line Borrowing or (ii) required to issue,
amend, renew, increase or extend any LC unless it is satisfied, in its
reasonable discretion, that the related exposure will be 100% covered by the
Committed Sums of the non-Defaulting Lenders and/or cash collateral will be
provided by Borrower in accordance with Section 3.20(c), and participating
interests in any such newly issued, amended, renewed, increased or extended LC
or newly made Swing Line Borrowing shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 3.20(c)(i) (and Defaulting Lenders
shall not participate therein); and

(e)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise) shall, in lieu of being
distributed to such Defaulting Lender, be retained by Administrative Agent in a
segregated account and subject to any applicable requirements of law, be applied
(i) first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder, (ii) second, to the funding of cash
collateralization of any participating interest in any LC in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by Administrative Agent, (iii) third, if so
determined by Administrative Agent and Borrower, held in such account as cash
collateral for future funding obligations of any Defaulting Lender under this
Agreement, (iv) fourth, pro rata, to the payment of any amounts owing to
Borrower or Lenders as a result of any judgment of a court of competent
jurisdiction obtained by Borrower or any Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its

 

41



--------------------------------------------------------------------------------

obligations under this Agreement and (v) fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction, provided that if such
payment is (x) a prepayment of the principal amount of any Borrowing and
(y) made at a time when the conditions set forth in Section 6.2 are satisfied,
such payment shall be applied solely to prepay the Borrowings of all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Borrowings of any Defaulting Lender.

In the event that Administrative Agent and Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date the LC Exposure and Swing Line
Exposure of Lenders shall be readjusted to reflect the inclusion of such
Lender’s Committed Sum and on such date such Lender shall purchase at par such
of the Borrowings of the other Lenders as Administrative Agent shall determine
may be necessary in order for such Lender to hold such Borrowings in accordance
with its Pro Rata Part. Except as expressly modified by this Section 3.20, the
performance by Borrower under any Loan Paper shall not be excused or otherwise
modified as a result of this Section 3.20.

3.21    Assignment of Committed Sums Under Certain Circumstances. In the event
that (1) any Lender requests compensation under Section 3.16, (2) the Borrower
is required to pay any additional amount pursuant to Section 3.19, (3) any
Lender is a Non-Consenting Lender, or (4) any Lender becomes a Defaulting
Lender, Borrower shall have the right, at its own expense, upon notice to such
Lender and Administrative Agent to require such Lender to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in Section 14.12) all its interest, rights and obligations under this Agreement
to one or more other financial institutions acceptable to Borrower (unless a
Default has occurred and is continuing) and Administrative Agent (which in each
case shall not be unreasonably withheld), which shall assume such obligations;
provided that (i) no such assignment shall conflict with any law, rule or
regulation or order of any Tribunal. (ii) the Lender that acts as Administrative
Agent cannot be replaced in its capacity as Administrative Agent other than in
accordance with Section 13.1, (iii) any Lender that is the issuer of LCs may not
be replaced hereunder at any time when it has any LCs outstanding hereunder
unless arrangements reasonably satisfactory to such issuer (including the
furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer, reasonably satisfactory to such issuer or the depositing of
cash collateral into a cash collateral account in amounts and pursuant to
arrangements reasonably satisfactory to such issuer) have been made with respect
to each such outstanding LC; and (iv) Borrower or the assignee or assignees, as
the case may be, shall pay to each affected Lender in immediately available
funds on the date of such assignment the principal of and interest accrued to
the date of payment on the Borrowings made by it hereunder and all other amounts
accrued for its account or owed to it hereunder. Upon receipt by the applicable
Lender of all amounts required to be paid to such Lender pursuant to this
Section 3.21, Administrative Agent shall be entitled (but not obligated) and
authorized to execute an Assignment Agreement on behalf of such Lender, and any
such Assignment Agreement so executed by Administrative Agent and the assignee
shall be effective for purposes of this Section 3.21 and Section 14.12. A Lender
shall not be required to make any such assignment if, prior to Administrative
Agent’s approval of such assignment, the circumstances entitling Borrower to
require such assignment cease to apply. In the event that (i) the Borrower or
the Administrative Agent has requested that the Lenders consent to a departure
or waiver of any provisions of the Loan Papers or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of each Lender, all affected Lenders or all the Lenders and (iii) the
Majority Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”

 

42



--------------------------------------------------------------------------------

3.22    Matters Applicable to All Requests for Compensation.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.16 or 3.17, or the Borrower is required to pay any
additional amount pursuant to Section 3.19, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the good faith judgment
of such Lender such designation or assignment (a) would eliminate or reduce
amounts payable pursuant to Section 3.16, 3.17, or 3.19, as the case may be, in
the future, and (b) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material economic, legal or regulatory respect.

(b)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of Section 3.16, 3.17 or 3.19
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of Section 3.16, 3.17 or 3.19 for
any increased costs incurred or reductions suffered more than one hundred and
eighty (180) days prior to the date that such Lender notifies the Borrower of
the event giving rise to such claim and of such Lender’s intention to claim
compensation therefor (except that, if the circumstance giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

SECTION 4.    FEES.

4.1    Treatment of Fees. The fees described in this Section 4 are calculated on
the basis of actual number of days (including the first day but excluding the
last day) elapsed, but computed as if each calendar year consisted of three
hundred sixty (360) days, unless computation would result in an interest rate in
excess of the Maximum Rate in which event the computation is made on the basis
of a year of 365 or 366 days, as the case may be. The fees described in this
Section 4 are in all events subject to the provisions of Section 3.8 of this
Agreement.

4.2    LC Fees. As a condition to the issuance or extension of a LC, Borrower
shall pay to Administrative Agent (and such payment shall accompany each LC
Request) a fee equal to (a) one-eighth of one percent (0.125%) multiplied by
(b) the face amount of the LC, payable quarterly in arrears on March 31,
June 30, September 30 and December 31 of each year, and on the Facility Maturity
Date. Borrower shall also pay a commission on all outstanding LCs at a per annum
rate equal to the Applicable Margin with respect to LIBOR Rate Borrowings on the
face amount of each LC. Such commission shall be payable quarterly in arrears to
Administrative Agent for ratable distribution among the Lenders participating in
the Facility. Borrower also agrees to pay on demand and solely for the account
of Administrative Agent, any and all additional customary LC fees including
those relating to administering, issuing, confirming, negotiating or amending
LCs.

 

43



--------------------------------------------------------------------------------

4.3    Facility Commitment Fee. Borrower shall pay to Administrative Agent for
the account of each Lender a commitment fee (“Commitment Fee”), payable as it
accrues on each March 31, June 30, September 30, and December 31, and on the
Facility Maturity Date, equal to the Applicable Margin times the amount by which
(a) such Lender’s Facility Committed Sum exceeds (b) such Lender’s average daily
Facility Commitment Usage, in each case during the calendar quarter ending on
such date. If there is any change in the Applicable Margin during any quarter,
the average daily amount shall be computed and multiplied by the Applicable
Margin separately for each period that such Applicable Margin was in effect
during such quarter.

4.4    Other Fees. Borrower shall pay to Administrative Agent, Lenders, and each
Arranger, for their own account, fees and other amounts payable in the amounts
and at the times separately agreed upon between Borrower and such Persons in
connection with the transactions contemplated hereby.

SECTION 5.    SECURITY.

5.1    Collateral. Full and complete payment of the Obligation is secured by all
of the Collateral.

5.2    Additional Security and Guaranties. Administrative Agent may, without
notice or demand and without affecting any Person’s obligations under the Loan
Papers, from time to time (a) receive and hold additional collateral from any
Person for the payment of all or any part of the Obligation and, subject to
Section 14.10(b), exchange, enforce or release all or any part of that
collateral and (b) accept and hold any endorsement or guaranty of payment of all
or any part of the Obligation and, subject to Section 14.10(b), release any
endorser or guarantor, or any Person who has given any other security for the
payment of all or any part of the Obligation, or any other Person in any way
obligated to pay all or any part of the Obligation.

5.3    Financing Statements. Borrower will execute, or cause to be executed,
stock powers and other writings in the form and content reasonably required by
Administrative Agent, and Borrower will pay all costs of filing any financing,
continuation or termination statements, or other action taken by Administrative
Agent relating to the Collateral, including, without limitation, costs and
expenses of any Lien search reasonably required by Administrative Agent.

SECTION 6.    CONDITIONS PRECEDENT.

6.1    Initial Borrowing. The obligation of the Lenders to fund the initial
Borrowing, and the Administrative Agent as issuer of the LCs to issue LCs, is
subject to the Administrative Agent’s timely receipt of a Borrowing Request and
satisfaction of each of the following conditions on or prior to the Closing
Date:

(i)    Amended and Restated Credit Agreement. This Agreement shall have been
executed by the Borrower, the Administrative Agent and each of the Lenders.

 

44



--------------------------------------------------------------------------------

(ii)    Notes. The Borrower shall have executed and delivered to the
Administrative Agent the appropriate Facility Note for the account of each
Lender and the Swing Line Note for the account of Citizens Bank, N.A.

(iii)    Loan Amendment. The Borrower and Guarantors shall have duly executed
and delivered the Amendment to Loan Papers to be executed in connection with
this Agreement, which shall be in form and substance satisfactory to the
Administrative Agent.

(iv)    Fees and Expenses. The Borrower shall have (A) paid to the
Administrative Agent and each Arranger, each for its own account, the fees
required to be paid by it on the Closing Date, including those set forth in the
any applicable fee letter, (B) paid to the Lenders the fees agreed by the
Borrower to be paid to them on the Closing Date, and (C) paid or caused to be
paid all reasonable fees and expenses of the Administrative Agent and of counsel
to the Administrative Agent that have been invoiced on or prior to the Closing
Date in connection with the preparation, negotiation, execution and delivery of
this Agreement and the other Loan Papers and the consummation of the
transactions contemplated hereby and thereby.

(v)    Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Company approving the Loan Papers to which such
Company is or may become a party, and of all documents evidencing other
necessary corporate or other organizational action, as the case may be, and
governmental and other material third party approvals, if any, with respect to
the execution, delivery and performance by such Company of the Loan Papers to
which it is or may become a party and the continuing operations of the
Companies, all of which documents to be in form and substance reasonably
satisfactory to the Administrative Agent.

(vi)    Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Company
certifying the names and true signatures of the officers of such Company
authorized to sign the Loan Papers to which such Company is a party and any
other documents to which such Company is a party that may be executed and
delivered in connection herewith.

(vii)    Opinions of Counsel. The Administrative Agent shall have received
opinions of counsel from counsel to the Companies, which opinions shall be
addressed to the Administrative Agent and the Lenders and dated the Closing Date
and in form and substance satisfactory to the Administrative Agent.

(viii)    Evidence of Insurance. The Administrative Agent shall have
(A) received certificates of insurance and other evidence satisfactory to it of
compliance with the insurance requirements of this Agreement and the Security
Documents and (B) received endorsements and/or declarations pages to insurance
policies naming the Administrative Agent, for the benefit of the Lenders, as an
additional insured on the liability insurance policies of the Companies and as a
loss payee on the property insurance policies of the Companies.

 

45



--------------------------------------------------------------------------------

(ix)    Search Reports. The Administrative Agent shall have received the results
of Uniform Commercial Code and other search reports (including lien, bankruptcy,
judgment and litigation) from one or more commercial search firms reasonably
acceptable to the Administrative Agent, listing all of the effective financing
statements filed against any Company, together with copies of such financing
statements, and such search shall reveal no liens on any of the assets of the
Borrower or its Subsidiaries except for liens permitted by the Loan Papers or
liens to be discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Lenders.

(x)    Corporate Charter and Good Standing Certificates. The Administrative
Agent shall have received: (A) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of each Company and
any and all amendments and restatements thereof, certified as of a recent date
by the relevant Secretary of State; (B) an original “long-form” good standing
certificate or certificate of existence from the Secretary of State of the state
of incorporation or formation, dated as of a recent date, listing all charter
documents affecting such Company and certifying as to the good standing of such
Company; and (C) original certificates of good standing or foreign qualification
for each Company from each jurisdiction in which the Company is authorized or
qualified to do business and where the failure to maintain such good standing or
foreign qualification could reasonably be expected to give rise to a Material
Adverse Event.

(xi)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate, dated as of the Closing Date and executed by a financial
officer of the Borrower, to be in form and substance reasonably satisfactory to
the Administrative Agent.

(xii)    Proceedings and Documents. All corporate and other proceedings and all
documents incidental to the transactions contemplated hereby shall be reasonably
satisfactory in substance and form to the Administrative Agent.

(xiii)    Litigation. There shall not exist any pending or threatened Litigation
that could reasonably be expected to give rise to a Material Adverse Event.

(xiv)    No Material Adverse Event. Since September 27, 2018, there shall not
have been a Material Adverse Event or any change, state of facts, circumstances,
event, condition, development, occurrence or effect that would reasonably be
expected to result in a Material Adverse Event.

(xv)    Patriot Act; KYC. The Administrative Agent shall have received, at least
three Business Days prior to the Closing Date:

(a)    all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act; and

(b)    to the extent the Borrower constitutes a “legal entity customer” under
the Beneficial Ownership Regulation, a completed Beneficial Ownership
Certification in relation to the Borrower.

 

46



--------------------------------------------------------------------------------

(xvi)    Diligence; Ownership; Intercompany Debt. The Administrative Agent, in
its reasonable discretion, shall be satisfied with its due diligence, including
(i) the pro forma capital and ownership structure and the equity holder
arrangements of the Companies, and (ii) the amount, terms, conditions and
holders of all intercompany indebtedness of the Borrower and its Affiliates.

(xvii)    Miscellaneous. The Companies shall have provided to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent or the
Lenders.

6.2    All Borrowings or LCs. In addition, Lenders will not be obligated to fund
(as opposed to continue or convert) any Borrowing, and Administrative Agent will
not be obligated to issue any LC, as the case may be, unless on the applicable
Borrowing Date, issue date, or creation date (and after giving effect to the
requested Borrowing or LC), as the case may be: (a) Administrative Agent shall
have timely received a Borrowing Request or LC Request (together with the
applicable duly executed LC Agreement), as the case may be; (b) Administrative
Agent shall have received any applicable LC fee; (c) all of the representations
and warranties of the Borrower in the Loan Papers are true and correct in all
material respects (unless they speak to a specific date or are based on facts
which have changed by transactions contemplated or permitted by this Agreement);
(d) no Default or Potential Default exists; and (e) the funding of the Borrowing
or issuance of the LC, as the case may be, is permitted by Law. Upon
Administrative Agent’s request, Borrower shall deliver to Administrative Agent
evidence substantiating any of the matters in the Loan Papers that are necessary
to enable Borrower to qualify for the Borrowing or LC, as the case may be.

6.3    Materiality of Conditions. Each condition precedent in this Agreement
(including, without limitation, those set forth in Section 6.1) is material to
the transactions contemplated by this Agreement, and time is of the essence with
respect to each condition precedent.

6.4    Waiver. Subject to the prior approval of Majority Lenders, Lenders may
fund any Borrowing, and Administrative Agent may issue any LC, without all
conditions being satisfied, but, to the extent permitted by Law, that funding
and issuance shall not be deemed to be a waiver of the requirement that each
condition precedent be satisfied as a prerequisite for any subsequent funding or
issuance, unless Majority Lenders specifically waive each item in writing.

SECTION 7.    REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
to Administrative Agent and Lenders as follows:

7.1    Purpose of Credit Facility. Borrower will use proceeds of Facility
Borrowings and LCs (a) for working capital and general corporate purposes of the
Companies, (b) to finance Acquisitions permitted pursuant to Section 9.8, CAPEX
and other investments permitted hereunder and (c) to pay fees, costs and
expenses related to any of the foregoing.

 

47



--------------------------------------------------------------------------------

No Company is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System, as amended. No part of the proceeds of any LC draft
or drawing, or Borrowing will be used, directly or indirectly, for a purpose
that violates any Law, including without limitation, the provisions of
Regulation U.

7.2    Corporate Existence, Good Standing, Authority, and Compliance. Each
Company is duly organized, validly existing, and in good standing under the Laws
of the jurisdiction in which it is incorporated or organized as identified on
the attached Schedule 7.2 or on the most recently amended Schedule 7.2. Each
Company (a) is duly qualified to transact business and is in good standing as a
foreign corporation or other entity in each jurisdiction where the nature and
extent of its business and properties require due qualification and good
standing (those jurisdictions being identified on the attached Schedule 7.2 or
on the most recently amended Schedule 7.2; (b) possesses all requisite
authority, permits, and power to conduct its business as is now being, or is
contemplated by this Agreement to be, conducted; and (c) is in compliance with
all applicable Laws, except in each case of clauses (a), (b) and (c) where the
failure to so qualify, to possess such authority, permits, or power or to comply
with such Law would not cause a Material Adverse Event.

7.3    Subsidiaries. As of the date of this Agreement, Borrower has no
Subsidiaries except as disclosed on the attached Schedule 7.3 or on the most
recently amended Schedule 7.3 reflecting changes to the schedule as a result of
transactions permitted by this Agreement. All of the outstanding shares of
capital stock (or similar voting interests) of those Subsidiaries are duly
authorized, validly issued, fully paid and, in the case of a corporation,
nonassessable, and in all cases are owned of record and beneficially as set
forth thereon, free and clear of any Liens, restrictions, claims or Rights of
another Person, other than Permitted Liens, and are not subject to any warrant,
option or other acquisition Right of any Person or subject to any transfer
restriction except for restrictions imposed by securities Laws and general
corporate Laws.

7.4    Authorization and Contravention. The execution and delivery by each
Company of each Loan Paper to which it is a party and the performance by it of
its obligations thereunder (a) are within its corporate power; (b) have been
duly authorized by all necessary corporate action; (c) require no action by or
filing with any Tribunal (other than any action or filing that has been taken or
made on or before the date of this Agreement or which would not cause a Material
Adverse Event); (d) do not violate any provision of its charter or bylaws;
(e) do not violate any provision of Law or order of any Tribunal applicable to
it, other than violations that individually or collectively are not a Material
Adverse Event; (f) do not violate any Material Agreements to which it is a
party, other than a violation which would not cause a Material Adverse Event; or
(g) do not result in the creation or imposition of any Lien (other than the
Lender Liens) on any asset of any Company.

7.5    Binding Effect. Upon execution and delivery by all parties thereto, each
Loan Paper will constitute a legal and binding obligation of each Company party
thereto, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws and general
principles of equity.

 

48



--------------------------------------------------------------------------------

7.6    Financial Statements; Fiscal Year. The Current Financials were prepared
in accordance with GAAP and present fairly, in all material respects, the
consolidated financial condition, results of operations, and cash flows of the
Companies as of, and for the portion of the fiscal year ending, on the date or
dates thereof (subject only to normal year-end adjustments). All material
liabilities of the Companies as of the date or dates of the Current Financials
are reflected therein or in the notes thereto. Except for transactions directly
related to, or specifically contemplated by, the Loan Papers, no subsequent
Material Adverse Event has occurred in the consolidated financial condition of
the Companies from that shown in the Current Financials, nor has any Company
incurred any subsequent material liability. The fiscal year of each Company ends
on the last Saturday in March.

7.7    Litigation. Except as disclosed on the attached Schedule 7.7 or the most
recently amended Schedule 7.7, no Company is subject to, or aware of the threat
of, any Litigation that is reasonably likely to be determined adversely to any
Company and, if so adversely determined, is a Material Adverse Event. Except as
permitted under Section 11.4, no outstanding and unpaid judgments against any
Company exist.

7.8    Taxes. All Tax returns of each Company required to be filed have been
filed (or extensions have been granted) before delinquency, except for returns
for which the failure to file is not a Material Adverse Event, and all Taxes
imposed upon each Company that are due and payable have been paid before
delinquency, other than Taxes for which the criteria for Permitted Liens have
been satisfied or for which nonpayment is not a Material Adverse Event.

7.9    Environmental Matters. Except as disclosed on Schedule 7.9 or on the most
recently amended Schedule 7.9, (a) no Company knows of any environmental
condition or circumstance materially adversely affecting any Company’s
properties taken as a whole or operations; (b) no Company has received any
report of any Company’s material violation of any Environmental Law;(c) no
Company knows that any Company is under any obligation to remedy any material
violation of any Environmental Law; or (d) no facility of any Company is used
for, or to the knowledge of any Company has been used for, storage, treatment,
or disposal of any Hazardous Substance, excluding the storage of Hazardous
Substances in amounts commonly and lawfully used in automotive repair shops
which have been handled in compliance with applicable Environmental Law. Except
as disclosed in Schedule 7.9, each Company has taken prudent steps to determine
that its properties and operations do not violate any Environmental Law, other
than violations that are not, individually or in the aggregate, a Material
Adverse Event, except where such condition, circumstance, violation or
non-compliance would not reasonably be expected to have a monetary impact or
cost to the Borrower equal to or in excess of five percent (5%) of the
Borrower’s pre-tax income during the preceding Four Quarter Period, such amount
not to exceed $10,000,000.

7.10    Employee Plans. Except where occurrence or existence is not a Material
Adverse Event, (a) no Employee Plan has incurred an “accumulated funding
deficiency” (as defined in section 302 of ERISA or section 412 of the Code); (b)
no Company has incurred liability under ERISA to the PBGC in connection with any
Employee Plan (other than required insurance premiums, all of which have been
paid); (c) no Company has withdrawn in whole or in part from participation in a
Multiemployer Plan; (d) no Company has engaged in any “prohibited transaction”
(as defined in section 406 of ERISA or section 4975 of the Code); and (e) no
Reportable Event has occurred, excluding events for which the notice requirement
is waived under applicable PBGC regulations.

 

49



--------------------------------------------------------------------------------

7.11    Properties; Liens. Each Company has good and marketable title to all its
property reflected on the Current Financials (except for property that is
obsolete or that has been disposed in the ordinary course of business or, after
the date of this Agreement, as otherwise permitted by Section 9.10 or
Section 9.11). The execution, delivery, performance, or observance of the Loan
Papers will not require or result in the creation of any Lien (other than Lender
Liens) on any Company’s property, and no Lien exists on any property of any
Company except for Permitted Liens.

7.12    Location; Real Estate Interests. Each Company’s chief executive office
is located at the address on the attached Schedule 7.12 or on the most recently
amended Schedule 7.12. Each Company’s books and records concerning accounts and
accounts receivable are located at its chief executive office, and all of its
inventory (other than inventory on consignment, in transit or in the possession
of a subcontractor of any Company) is in its possession and, together with the
Company’s other material assets, are located, until sold in the ordinary course
of business, at one or more of the locations on the attached Schedule 7.12 or on
the most recently amended Schedule 7.12. Except as described on the attached
Schedule 7.12, or on the most recently amended Schedule 7.12, no Company has any
ownership, leasehold, or other interest in real estate.

7.13    Government Regulations. No Company is subject to regulation under the
Investment Company Act of 1940, as amended.

7.14    Transactions with Affiliates. Except as disclosed on the attached
Schedule 7.14 other than the most recently amended Schedule 7.14 (if the
disclosures are approved by Majority Lenders), no Company is a party to a
material transaction with any of its Affiliates (excluding other Companies),
other than transactions in the ordinary course of business and upon fair and
reasonable terms not materially less favorable than it could obtain or could
become entitled to in an arm’s length transaction with a Person that was not its
Affiliate. For purposes of this Section 7.14, a transaction is “material” if it
requires any Company to pay more than $10,000,000 during the term of the
governing agreement.

7.15    Debt. No Company is an obligor on any Funded Debt, other than Permitted
Debt.

7.16    Material Agreements. No Company is a party to any Material Agreement,
other than the Loan Papers, any Financial Hedge permitted hereunder and the
Material Agreements described on the attached Schedule 7.16. All described
Material Agreements are in full force and effect, and no default or potential
default exists on the part of any Company thereunder that is a Material Adverse
Event.

7.17    Insurance. Each Company maintains with financially sound, responsible,
and reputable insurance companies or associations (or, as to workers’
compensation or similar insurance, with an insurance fund or by self-insurance
authorized by the jurisdictions in which it operates) insurance concerning its
properties and businesses against casualties and contingencies and of types and
in amounts (and with co-insurance and deductibles) as is customary in the case
of similar businesses.

 

50



--------------------------------------------------------------------------------

7.18    Labor Matters. No actual or threatened strikes, labor disputes,
slow-downs, walkouts, or other concerted interruptions of operations by the
employees of any Company that are a Material Adverse Event exist. Hours worked
by and payment made to employees of the Companies have not been in violation of
the Fair Labor Standards Act or any other applicable Law dealing with labor
matters, other than any violations, individually or collectively, that are not a
Material Adverse Event. All payments due from any Company for employee health
and welfare insurance have been paid or accrued as a liability on its books,
other than any nonpayments that are not, individually or collectively, a
Material Adverse Event.

7.19    Solvency. On each Borrowing Date, the Borrower, individually is, and the
Companies, taken as a whole are, and after giving effect to the requested
Borrowing will be, Solvent.

7.20    Trade Names. No Company has used or transacted business under any other
corporate or trade name in the five-year period preceding the initial Borrowing
Date, except as disclosed on the attached Schedule 7.20.

7.21    Intellectual Property. Each Company owns or has the right to use all
material licenses, patents, patent applications, copyrights, service marks,
trademarks, trademark applications, and trade names necessary to continue to
conduct its businesses as presently conducted by it and proposed to be conducted
by it immediately after the date of this Agreement. Each Company is conducting
its business without infringement or claim of infringement of any license,
patent, copyright, service mark, trademark, trade name, trade secret or other
intellectual property right of others, other than any infringements or claims
that, if successfully asserted against or determined adversely to any Company,
would not, individually or collectively, constitute a Material Adverse Event. To
the knowledge of any Company, no infringement or claim of infringement by others
of any material license, patent, copyright, service mark, trademark, trade name,
trade secret or other intellectual property of any Company exists. Except as
disclosed on the attached Schedule 7.21, or on the most recently amended
Schedule 7.21, no Company has any ownership or other interest in any United
States or foreign trademark applications or registrations thereof, patent
applications or issued patents, or copyright applications or registrations
thereof.

7.22    Full Disclosure, Etc. All information previously furnished, furnished on
the date of this Agreement, and furnished in the future, by any Company to
Administrative Agent in connection with the Loan Papers (a) was, is, and will
be, true and accurate in all material respects or based on reasonable estimates
on the date the information is stated or certified and (b) did not, does not,
and will not, fail to state any fact the omission of which would otherwise make
any such information materially misleading. As of the Closing Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.

7.23     Sanctions Concerns; Anti-Terrorism Laws; Anti-Corruption Laws and EEA
Financial Institution.

 

51



--------------------------------------------------------------------------------

(a)    Sanctions Concerns. Neither the Borrower nor any Subsidiary thereof, nor,
to the knowledge of the Borrower and its Subsidiaries, any director, officer,
employee, agent, Affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

(b)    Anti-Corruption Laws. The Companies have each conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws. No part of the
proceeds of the loans under the Facility will be used, directly or indirectly,
in violation of the United States Foreign Corrupt Practices Act of 1977, as
amended, or any other applicable anti-corruption laws.

(c)    USA Patriot Act and Anti-Terrorism Laws. To the extent applicable, each
Company is in compliance with (i) the Trading with the Enemy Act, as amended,
the International Emergency Economic Powers Act, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the USA Patriot Act and any other applicable
Anti-Terrorism Law or anti-money laundering law or statute. Neither the making
available of the loans under the Facility nor the use of any part of the
proceeds thereof will violate the (i) Trading with the Enemy Act, as amended,
the International Emergency Economic Powers Act, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto or any other applicable economic sanctions law, or (ii) the USA
Patriot Act and any other applicable anti-money laundering law or statute.

(d)    EEA Financial Institution. Neither the Borrower nor any Subsidiary
thereof nor any Guarantor is an EEA Financial Institution.

SECTION 8.    AFFIRMATIVE COVENANTS. So long as Lenders are committed to fund
any Borrowings and Administrative Agent is committed to issue LCs under this
Agreement, and thereafter until the Obligation (other than unasserted contingent
obligations) is paid in full, Borrower covenants and agrees as follows:

8.1    Items to be Furnished. Borrower shall cause the following to be furnished
to Administrative Agent and each Lender:

(a)    Promptly after preparation, and no later than one hundred (100) days
after the last day of each fiscal year of Borrower, Financial Statements showing
the consolidated financial condition and results of operations of the Companies
as of, and for the year ended on, that last day, accompanied by:

(i)    the unqualified opinion of Borrower’s Accountants, based on an audit
using generally accepted auditing standards, that the Financial Statements were
prepared in accordance with GAAP and present fairly, in all material respects,
the consolidated financial condition and results of operations of the Companies,

 

52



--------------------------------------------------------------------------------

(ii)    certificate from the accounting firm to Administrative Agent indicating
that during its audit it obtained no knowledge of any Default or Potential
Default or, if it obtained knowledge, the nature and period of existence
thereof, and

(iii)    a Compliance Certificate with respect to the Financial Statements.

(b)    Promptly after preparation, and no later than fifty (50) days after the
last day of the first three fiscal quarters of Borrower, Financial Statements
showing the consolidated financial condition and results of operations of the
Companies for the fiscal quarter and for the period from the beginning of the
current fiscal year to the last day of the fiscal quarter, subject to ordinary
year-end adjustments, accompanied by a Compliance Certificate with respect to
the Financial Statements.

(c)    Within thirty (30) days after the end of each fiscal year of Borrower
(commencing with the fiscal year ending on or about March 31, 2019), the
financial budget for the next succeeding fiscal year, accompanied by a
certificate executed by a Responsible Officer certifying that the budget was
prepared by Borrower based on assumptions that, in light of the historical
performance of the Companies and their prospects for the future, are reasonable
as of the date prepared.

(d)    Promptly after receipt, a copy of each interim or special audit report
and management letter issued by Borrower’s Accountants with respect to any
Company or its financial records.

(e)    Notice, promptly after Borrower knows or has reason to know, of (i) the
existence and status of any Litigation that, if determined adversely to any
Company, would be a Material Adverse Event; (ii) any change in any material fact
or circumstance represented or warranted by any Company in any Loan Paper;
(iii) the receipt by any Company of notice of any violation or alleged violation
of ERISA or any Environmental Law (which individually or collectively with other
violations or allegations could reasonably be expected to constitute a Material
Adverse Event); or (iv) a Default or Potential Default, specifying the nature
thereof and what action the Companies have taken, are taking, or propose to
take.

(f)    Promptly after filing, copies of all material reports or filings filed by
or on behalf of any Company with any Tribunal.

(g)    Promptly following any written request therefor, such other information
and documentation reasonably requested by the Administrative Agent or any Lender
(through Administrative Agent) for purposes of compliance with applicable “know
your customer” requirements under the USA Patriot Act, the Beneficial Ownership
Regulation or other applicable Anti-Corruption and Anti-Terrorism Laws.

 

53



--------------------------------------------------------------------------------

(h)    Promptly upon reasonable request by Administrative Agent or Majority
Lenders (through Administrative Agent), information (not otherwise required to
be furnished under the Loan Papers) respecting the business affairs, assets, and
liabilities of the Companies and opinions, projections, certifications, and
documents in addition to those mentioned in this Agreement.

(i)    Promptly following any such change, written notification of any change in
the information provided in the most recently delivered Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified therein.

8.2    Use of Proceeds. Borrower shall use the proceeds of Borrowings only for
the purposes set forth in Section 7.1.    No part of the proceeds of the loans
under the Facility will be used, directly or indirectly, in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended, or any other
applicable anti-corruption laws. Neither the making available of the loans under
the Facility nor the use of any part of the proceeds thereof will violate the
(i) Trading with the Enemy Act, as amended, the International Emergency Economic
Powers Act, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto or any other
applicable economic sanctions law, or (ii) the USA Patriot Act and any other
applicable anti-money laundering law or statute.

8.3    Books and Records. Borrower will, and will cause each other Company, to
maintain books, records, and accounts necessary to prepare financial statements
in accordance with GAAP.

8.4    Inspections. Upon reasonable request and reasonable prior notice,
Borrower will, and will cause each other Company, to allow Administrative Agent
or any Lender (or their Representatives) to inspect any of its properties, to
review reports, files, and other records, and to make and take away copies, to
conduct tests or investigations, and to discuss any of its affairs, conditions,
and finances with its other creditors, directors, officers, employees, or
representatives from time to time, during reasonable business hours.

8.5    Taxes. Borrower will, and will cause each other Company, to promptly pay
when due any and all Taxes, other than Taxes which are being contested in good
faith by lawful proceedings diligently conducted, against which reserve or other
provision required by GAAP has been made, and in respect of which levy and
execution of any Lien have been and continue to be stayed.

8.6    Payment of Obligations. Borrower will, and will cause each other Company,
to promptly pay (or renew and extend) all of its material obligations as they
become due (unless the obligations are being contested in good faith by
appropriate proceedings).

8.7    Expenses. Borrower shall promptly pay, within five (5) days following the
receipt of a reasonably detailed invoice therefor setting forth the amount
thereof (a) all reasonable out-of-pocket costs, fees, and expenses paid or
incurred by Administrative Agent in connection with the arrangement,
syndication, and negotiation of the Facility and the negotiation, preparation,
delivery, and execution of the Loan Papers and any related amendment, waiver, or
consent

 

54



--------------------------------------------------------------------------------

(including in each case, without limitation, the reasonable out-of-pocket fees
and expenses of Administrative Agent’s counsel) and (b) all costs, fees, and
expenses of Lenders, Administrative Agent, and Arranger incurred by
Administrative Agent, Arranger, or any Lender in connection with the enforcement
of the obligations of any Company arising under the Loan Papers or the exercise
of any Rights arising under the Loan Papers (including, but not limited to,
reasonable attorneys’ fees, expenses, and costs paid or incurred in connection
with any workout or restructure and any action taken in connection with any
Debtor Relief Laws, provided that, with respect to the Lenders, the Borrower
shall be required to pay for (i) one primary counsel for the Lenders (taken as a
whole) unless a conflict arises, in which case the fees, costs, client charges
and expenses of one conflicts counsel shall also be reimbursed by the Borrower,
and (ii) one local counsel for the Administrative Agent, the Arranger and the
Lenders (taken as a whole) in each relevant jurisdiction), all of which shall be
a part of the Obligation and shall bear interest, if not paid upon demand, at
the Default Rate until repaid.

8.8    Maintenance of Existence, Assets, and Business. Except as otherwise
permitted by Section 9.11, Borrower will, and will cause each other Company to
(a) maintain its corporate existence and good standing in its state of
incorporation and its authority to transact business in all other states where
failure to maintain its authority to transact business is a Material Adverse
Event; (b) maintain all licenses, permits, and franchises necessary for its
business where failure to do so is a Material Adverse Event; (c) keep all of its
assets that are useful in and necessary to its business in good working order
and condition (ordinary wear and tear and casualty and condemnation events
excepted), and make all necessary repairs and replacements except to the extent
that failure to make such repairs or replacements could not reasonably be
expected to have a Material Adverse Effect.

8.9    Insurance. Borrower will, and will cause each other Company to, maintain
with financially sound, responsible, and reputable insurance companies or
associations (or, as to workers’ compensation or similar insurance, with an
insurance fund or by self-insurance authorized by the jurisdictions in which it
operates) insurance concerning its properties and businesses against casualties
and contingencies and of types and in amounts (and with co-insurance and
deductibles) as is customary in the case of similar businesses similarly
situated (including if applicable and required by law, the requisite flood
insurance), which insurance may provide for reasonable deductibility from
coverage thereof. Borrower shall, and shall cause each other Company to, deliver
to Administrative Agent certificates of insurance for each policy of insurance
and evidence of payment of all premiums which certificates of insurance shall
name Administrative Agent as an additional insured, secured party, mortgagee and
loss payee and which provide Administrative Agent with at least thirty
(30) days’ notice of cancellation or reduction in coverage. If any insurance
policy covered by an insurance certificate previously delivered to
Administrative Agent is altered or canceled, then Borrower shall cause to be
promptly delivered to Administrative Agent a replacement certificate (in form
and substance reasonably satisfactory to Administrative Agent).

8.10    Preservation and Protection of Rights. Borrower will, and will cause
each other Company to, perform the acts and duly authorize, execute,
acknowledge, deliver, file, and record any additional writings as Administrative
Agent or Majority Lenders may reasonably deem necessary or appropriate to
perfect and maintain the Lender Liens and preserve and protect the Rights of
Administrative Agent and Lenders under any Loan Paper.

 

55



--------------------------------------------------------------------------------

8.11    Environmental Laws. Borrower will, and will cause each other Company to,
(a) conduct its business so as to comply with all applicable Environmental Laws
and shall promptly take corrective action to remedy any non-compliance with any
Environmental Law, except where failure to comply or take action would not have
a monetary impact or cost to the Borrower equal to or in excess of five percent
(5%) of the Borrower’s pre-tax income during the preceding Four Quarter Period,
or would otherwise not be a Material Adverse Event, such amount in no event to
exceed $12,500,000 and (b) establish and maintain a management system designed
to ensure compliance with applicable Environmental Laws and minimize financial
and other risks to each Company arising under applicable Environmental Laws or
as the result of environmentally related injuries to Persons or property.
Borrower shall deliver reasonable evidence of compliance with the foregoing
covenant to Administrative Agent within thirty (30) days after any request from
Majority Lenders.

8.12    Subsidiaries. In the event that at any time after the Closing Date, any
Company acquires, creates or has any Subsidiary, (I) within 90 days of such
event, the Borrower shall cause the parent of such Subsidiary to execute an
Equity Pledge Agreement to pledge to Administrative Agent for the benefit of
Lenders all Equity Interests of each such Subsidiary in accordance with, and to
the extent required by the Equity Pledge Agreement, and if applicable, execute
and deliver a stock or other power in form reasonably acceptable to
Administrative Agent, as well as the original stock or other equity certificate,
if any, (II) within 90 days of such event, the Borrower will cause such
Subsidiary (other than an Excluded Subsidiary) to execute, and deliver to the
Administrative Agent, a Guaranty Supplement (as defined in the Guaranty), a
Security Agreement Joinder (as defined in the Security Agreement), and for all
Subsidiaries, a joinder to the Intercompany Subordination Agreement and a
Negative Pledge Agreement (to the extent such Subsidiary owns any real
property), each in form and substance reasonably satisfactory to the
Administrative Agent, each duly executed by such applicable Subsidiary, pursuant
to which such applicable Subsidiary joins in the Guaranty as a guarantor
thereunder, the Security Agreement as a debtor or grantor thereunder and the
Intercompany Subordination Agreement as a party thereto, and (III) within 90
days after such Person becomes a Subsidiary of the Borrower, that the Borrower
will cause such Subsidiary (other than an Excluded Subsidiary) to deliver to
Administrative Agent (A) a certificate from the secretary of the such Subsidiary
attaching (i) a true and complete copy of the resolutions of its board of
directors (or equivalent) and of all documents evidencing all necessary
corporate (or equivalent) action (in form and substance satisfactory to
Administrative Agent) taken by it to authorize the execution and delivery of the
Loan Papers to which it is a party and the transactions contemplated thereby,
(ii) attaching a true and complete copy of its organizational documents,
(iii) setting forth the incumbency of its officer or officers or other analogous
counterpart who may sign the Loan Papers, including therein a signature specimen
of such officer or officers and (iv) attaching a certificate of good standing
(or equivalent) of the secretary of state of the jurisdiction of its
organization and of each other jurisdiction in which it is qualified to do
business, (B) Uniform Commercial Code, tax and judgment lien search reports with
respect to each applicable public office where Liens are or may be filed in
respect of such Subsidiary disclosing that there are no Liens of record in such
official’s office covering any Collateral or showing such Subsidiary as debtor
thereunder (other than Liens permitted to exist pursuant to Section 9.5), (C)
legal opinions from counsel to such Subsidiary as may be reasonably required by
Administrative Agent and (D) to the extent requested, all documentation and all
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

 

56



--------------------------------------------------------------------------------

8.13    Indemnification. BORROWER WILL, AND WILL CAUSE EACH OTHER COMPANY TO,
JOINTLY AND SEVERALLY, INDEMNIFY, PROTECT, AND HOLD ADMINISTRATIVE AGENT,
ARRANGER, AND LENDERS AND THEIR RESPECTIVE PARENTS, SUBSIDIARIES, AFFILIATES,
REPRESENTATIVES, SUCCESSORS, AND ASSIGNS (INCLUDING ALL OFFICERS, DIRECTORS,
EMPLOYEES, AND AGENTS) (COLLECTIVELY, THE “INDEMNIFIED PARTIES”, AND EACH AN
“INDEMNIFIED PARTY”) HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS, AND
PROCEEDINGS AND ALL COSTS, EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL
REASONABLE ATTORNEYS’ FEES AND LEGAL EXPENSES WHETHER OR NOT SUIT IS BROUGHT),
AND DISBURSEMENTS OF ANY KIND OR NATURE THAT MAY AT ANY TIME BE IMPOSED ON,
INCURRED BY OR ASSERTED AGAINST THE INDEMNIFIED PARTIES, IN ANY WAY RELATING TO
OR ARISING OUT OF (A) THE DIRECT OR INDIRECT RESULT OF THE VIOLATION BY ANY
COMPANY OF ANY ENVIRONMENTAL LAW; (B) ANY COMPANY’S GENERATION, MANUFACTURE,
PRODUCTION, STORAGE, RELEASE, THREATENED RELEASE, DISCHARGE, DISPOSAL, OR
PRESENCE IN CONNECTION WITH ITS PROPERTIES OF A HAZARDOUS SUBSTANCE (INCLUDING,
WITHOUT LIMITATION, (I) ALL DAMAGES OF ANY USE, GENERATION, MANUFACTURE,
PRODUCTION, STORAGE, RELEASE, THREATENED RELEASE, DISCHARGE, DISPOSAL, OR
PRESENCE OR (II) THE COSTS OF ANY ENVIRONMENTAL INVESTIGATION, MONITORING,
REPAIR, CLEANUP, OR DETOXIFICATION AND THE PREPARATION AND IMPLEMENTATION OF ANY
CLOSURE, REMEDIAL OR OTHER PLANS); OR (C) THE LOAN PAPERS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN; PROVIDED HOWEVER, IF THERE IS MORE THAN ONE
INDEMNIFIED PARTY HAVING A RIGHT TO DEFEND SUCH CLAIM, ACTION, PROCEEDING OR
SUIT AS AFORESAID, THE OBLIGATION OF BORROWER AND THE OTHER COMPANIES TO PAY THE
FEES AND EXPENSES OF SUCH INDEMNIFIED PARTIES SHALL BE LIMITED TO ONE FIRM OF
ATTORNEYS. ANY INDEMNIFIED PARTY SHALL ALSO HAVE THE RIGHT TO EMPLOY SEPARATE
COUNSEL AND TO PARTICIPATE IN ITS DEFENSE, BUT THE FEES AND EXPENSES OF SUCH
COUNSEL SHALL BE BORNE BY SUCH INDEMNIFIED PARTY. ANY DECISION BY AN INDEMNIFIED
PARTY TO EMPLOY ITS OWN COUNSEL (WHETHER OR NOT AT BORROWER’S EXPENSE) SHALL IN
NO WAY AFFECT ANY RIGHTS OF SUCH INDEMNIFIED PARTY OTHERWISE ARISING UNDER THIS
SECTION 8.13. IN ADDITION, BORROWER AND THE OTHER COMPANIES WILL NOT BE LIABLE
FOR ANY SETTLEMENT OF ANY CLAIM, ACTION, PROCEEDING OR SUIT UNLESS BORROWER HAS
CONSENTED THERETO IN WRITING. HOWEVER, ALTHOUGH EACH INDEMNIFIED PARTY HAS THE
RIGHT TO BE INDEMNIFIED UNDER THE LOAN PAPERS FOR ITS OWN ORDINARY NEGLIGENCE,
NO INDEMNIFIED PARTY HAS THE RIGHT TO BE INDEMNIFIED UNDER THE LOAN PAPERS FOR
ITS OWN FRAUD, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT. THE PROVISIONS OF
AND UNDERTAKINGS AND INDEMNIFICATION SET FORTH IN THIS PARAGRAPH SHALL SURVIVE
THE SATISFACTION AND PAYMENT OF THE OBLIGATION AND TERMINATION OF THIS
AGREEMENT.

 

57



--------------------------------------------------------------------------------

8.14    Further Assurances. The Borrower shall, and shall cause each Guarantor
to, do such further things and execute such additional documents (including,
without limitation, the perfection of security interest, in after-acquired
property) as are reasonably requested by Lenders or the Administrative Agent.

8.15    Change of Control. Borrower shall promptly, but in any event within five
(5) Business Days, give written notice to Administrative Agent upon obtaining
knowledge of the occurrence of a Change of Control.

8.16    Sanctions Concerns; Anti-Terrorism Laws and Anti-Corruption Laws.
Without limitation of the covenants contained in Section 9.7, the Borrower will,
and will cause its Subsidiaries to, conduct their respective businesses in
compliance with, and shall comply with the laws, regulations and executive
orders referred to in Section 7.23.

8.17    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Borrower nor any Guarantor shall assert, and each of
them hereby waives, any claim against any Indemnified Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Paper or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any loan or LC or the use of the proceeds thereof. No Indemnified Party referred
to in Section 8.13 above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Papers or the transactions
contemplated hereby or thereby.

SECTION 9.    NEGATIVE COVENANTS. So long as Lenders are committed to fund
Borrowings and the Administrative Agent is committed to issue LCs under this
Agreement, and thereafter until the Obligation (other than unasserted contingent
obligations) is paid in full, Borrower covenants and agrees as follows:

9.1    Taxes. Borrower may not and may not permit any Company to use any portion
of the proceeds of any Borrowing to pay the wages of employees, unless a timely
payment to or deposit with the United States of America of all amounts of Tax
required to be deducted and withheld with respect to such wages is also made.

9.2    Payment of Obligations. Borrower may not and may not permit any Company
to voluntarily prepay principal of, or interest on, any Debt (including for the
purposes of this Section 9.2, any earnout or similar purchase price adjustments
regardless of if the obligation with respect thereto has become a liability on
the balance sheet of such Person) other than the Obligation, if a Default or
Potential Default exists.

9.3    Employee Plans. Except where a Material Adverse Event would not result,
Borrower may not and may not permit any Company to permit any of the events or
circumstances described in Section 7.10 to exist or occur.

 

58



--------------------------------------------------------------------------------

9.4    Debt and Debt Instruments. Borrower may not and may not permit any
Company to create, incur, or suffer to exist any Funded Debt, other than
Permitted Debt, nor materially modify, in a manner that is adverse to the
Lenders, any Debt that is expressly subordinate (pursuant to its terms or a
subordination agreement) to the Obligation or any document or instrument
evidencing such Debt.

9.5    Liens and Limitation on Certain Restrictive Agreements.

(a)    Borrower may not and may not permit any Company to create, incur, or
suffer or permit to be created or incurred or to exist any Lien upon any of its
assets other than Permitted Liens.

(b)     Borrower may not and may not permit any Company to enter into or permit
to exist any binding arrangement or agreement that directly or indirectly
prohibits any Company from creating or incurring any Lien on any of its assets
to secure the Obligation, except for such restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Loan Papers,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (iv) customary provisions restricting assignment
of any licensing agreement entered into in the ordinary course of business,
(v) customary provisions restricting the transfer or further encumbering of
assets subject to Liens permitted under clause (ii) of the definition of
Permitted Liens, (vi) customary restrictions under any agreement or instrument
governing any of the Permitted Debt of a Company that are no more restrictive or
burdensome than the comparable provision in this Agreement and so long as the
same do not restrict the Liens securing this Agreement and the other Loan
Papers, (vii) customary restrictions contained in any document relating to Debt
secured by a Permitted Lien so long as such restrictions relate only to the
specific asset subject to the Permitted Lien, (viii) any operating lease or
Capitalized Lease, insofar as the provisions thereof limit grants of a security
interest in, or other assignments of, the related leasehold interest to any
other Person, (ix) customary restrictions contained in an agreement related to
the sale of property (to the extent such sale is permitted pursuant to the terms
of this Agreement) that limit the transfer of such property pending the
consummation of such sale or the imposition of any Lien on the property to be
disposed of thereunder pending the consummation of such disposition,
(x) customary restrictions contained in the organizational documents of any
Subsidiary that is not a Guarantor, and (xi) customary provisions in any joint
venture agreement and other similar agreements applicable to any joint venture
that is not a Company to the extent that (A) such provisions apply only to the
Equity Interests in, or the property held by, such joint venture and (B) such
joint venture is permitted hereunder.

9.6    Transactions with Affiliates. Except as disclosed on the attached
Schedule 7.14, or on the most recently amended Schedule 7.14, (if the
disclosures are approved by Majority Lenders), Borrower may not and may not
permit any Company to enter into any material transaction with any of its
Affiliates (excluding other Companies), other than transactions in the ordinary
course of business and upon fair and reasonable terms not materially less
favorable than it could obtain or could become entitled to in an arm’s length
transaction with a Person that was not its Affiliate and transactions permitted
under Sections 9.8 and 9.9. For purposes of this Section 9.6, a transaction is
“material” if it requires any Company to pay more than $10,000,000 during the
term of the agreement governing such transaction.

 

59



--------------------------------------------------------------------------------

9.7    Compliance with Laws and Documents. Borrower may not and may not permit
any Company to (a) violate the provisions of any Laws applicable to it or of any
Material Agreement to which it is a party if that violation alone, or when
aggregated with all other violations, would be a Material Adverse Event;
(b) violate the provisions of its charter or bylaws; or (c) repeal, replace, or
amend any provision of its charter or bylaws if that action would be a Material
Adverse Event.

9.8    Loans, Advances, Acquisitions and Investments. Except as permitted by
Section 9.9 or Section 9.11, Borrower may not and may not permit any Company to
(i) make or otherwise effect any Acquisition, or (ii) make any loan, advance,
extension of credit or capital contribution to, make any investment in, or
purchase or commit to purchase any stock or other securities or evidences of
Debt of, or interests in, any other Person; provided, however, Borrower or a
Company may make an Acquisition or advance to, investment in or purchase from
another Person if:

(1)    (a) such action results in the acquisition of such Person (or all or
substantially all the assets of such Person, or any business or division of such
Person) by Borrower or such Company, (b) such Person is in a line of business
which is substantially the same as or complementary to the Borrower’s principal
line of business, (c) the executive offices of such Person are located in either
the United States or Canada, and (d) immediately after giving Pro Forma Effect
to such acquisition, and, if applicable, the making of any loan or advance
hereunder in connection with such acquisition, the Companies shall be in
compliance with all covenants under Section 10 on a Pro Forma Basis and shall
not be in Default or Potential Default under this Agreement; provided that if
any acquisition described in this clause (1) is in excess of an aggregate cost
to Borrower or such Company of more than $85,000,000 (excluding any loans,
advances or other extensions of credit or capital contributions made or to be
made by Borrower or such Company in connection with the consummation of such
acquisition), Borrower shall deliver to Administrative Agent, prior to the
consummation of such acquisition, a certificate of a Responsible Officer of
Borrower in form and substance reasonably satisfactory to Administrative Agent
demonstrating, on a Pro Forma Basis after giving effect to such acquisition that
the Companies shall be in compliance with all covenants in this Agreement, or

(2)    such action is used to provide financial assistance to third parties that
may be purchasing or subleasing certain facilities owned or leased by Borrower
or any other Company and the cumulative principal amount of such financing is
not greater than $25,000,000 (provided that such third party loans shall be
assigned to Lenders and shall not exceed a term of five (5) years), or

(3)    such action is for investments in Cash Equivalents, or

(4)    such action is for investments in marketable securities traded on a
national securities exchange for which there can be obtained a publicly quoted
fair market value and the aggregate fair market value of such marketable
securities is not greater than $10,000,000 at any time, or

(5)    (a) such action results in the acquisition of a minority ownership
interest in such Person by Borrower or such Company, (b) such Person is in a
line of business which is substantially the same as or complementary to the
Borrower’s principal line of business, (c) the executive offices of such Person
are located in either the United States or Canada, and (d) immediately after
giving Pro Forma Effect to such acquisition and, if applicable, the making of
any loan or advance hereunder in connection with such acquisition, the Companies
shall be in compliance with all

 

60



--------------------------------------------------------------------------------

covenants under Section 10 on a Pro Forma Basis and shall not be in Default or
Potential Default under this Agreement; provided that if any acquisition
described in this clause (5) is in excess of an aggregate cost to Borrower or
such Company of more than $55,000,000 (excluding any loans, advances or other
extensions of credit or capital contributions made or to be made by Borrower or
such Company in connection with the consummation of such acquisition), Borrower
shall deliver to Administrative Agent, prior to the consummation of such
acquisition, a certificate of a Responsible Officer of Borrower in form and
substance satisfactory to Administrative Agent demonstrating, on a Pro Forma
Basis after giving effect to such acquisition that the Companies shall be in
compliance with all covenants in this Agreement, or

(6)    such action is for investments consisting of extensions of credit or
capital contributions by any Company to or in any other Company, or

(7)    so long as not prohibited by applicable laws, such action is for loans
and advances to employees in the ordinary course of business not to exceed
$300,000 in the aggregate at any time outstanding, or

(8)    such action is for investments in securities or assets not constituting
cash or Cash Equivalents received as part of the consideration in connection
with transactions permitted pursuant to Section 9.10, or

(9)    such action is for investments acquired in connection with the settlement
of delinquent accounts in the ordinary course of business or in connection with
the bankruptcy or reorganization of suppliers or customers, or

(10)    such action is for other investments and/or loans not to exceed
$15,000,000 in the aggregate at any one time outstanding.

9.9    Dividends and Distributions. Borrower may not, and may not permit any
Company to, declare, make, or pay any Distribution, other than Distributions
declared, made, or paid by (a) Borrower wholly in the form of its capital stock;
(b) any other Company to Borrower; (c) Borrower in cash in respect of the
retirement, redemption, purchase or other acquisition of its Equity Interests or
other equity securities, provided that, before and after giving effect to any
such retirement, redemption, purchase or other acquisition, the Companies shall
be in compliance with all covenants under Section 10 and shall not be in Default
or Potential Default under this Agreement; (d) Borrower in cash in respect of
Distributions on its Equity Interests or other equity securities so long as
(i) the Companies are in compliance with all covenants under Section 10, (ii) no
Default exists under this Agreement, and (iii) immediately after making any such
Distributions, Borrower’s Adjusted Debt to EBITDAR (determined on a Pro Forma
Basis after giving effect to such payment) shall be greater than or equal to
0.50x inside the applicable threshold required under Section 10(b) hereof (this
latter condition being referred to herein as the “Leverage Covenant Cushion
Condition”), and (e) to the extent the Leverage Covenant Cushion Condition is
not satisfied, Borrower in cash in respect of Distributions on its Equity
Interests or other equity securities in an aggregate amount, in any Four Quarter
Period, not to exceed an amount equal to 50% of the Net Income of Borrower and
its Subsidiaries for the immediately preceding Four Quarter Period, provided
that, before and after giving effect to any such cash Distribution, the
Companies shall be in compliance with all covenants under Section 10 and shall
not be in Default under this Agreement. Borrower may not and may not permit any

 

61



--------------------------------------------------------------------------------

Company to enter into or permit to exist any arrangement or agreement (other
than the Loan Papers) that prohibits it from paying dividends or other
distributions to its shareholders other than (i) any agreement in effect on the
date of this Agreement, or any extension, replacement or continuation of any
such agreement, (ii) any applicable law, rule or regulation (including, without
limitation, applicable state corporate statutes restricting the payment of
dividends in certain circumstances), (iii) customary restrictions in agreements
for the sale of assets on the transfer or encumbrance of such assets during an
interim period prior to the closing of the sale of such assets and
(iv) customary restrictions in contracts that prohibit the assignment of such
contract.

9.10    Sale of Assets. Borrower may not and may not permit any Company to sell,
assign, lease, transfer, or otherwise dispose of any of its assets, other than
(a) sales of inventory in the ordinary course of business; (b) the sale,
discount, or transfer of delinquent accounts receivable in the ordinary course
of business for purposes of collection; (c) occasional sales, leases, or other
dispositions of surplus or immaterial assets for consideration not less than
fair market value; (d) sales, leases, or other dispositions of assets that are
obsolete, worn out, damaged or have negligible fair market value; (e) sales of
equipment for a fair and adequate consideration (but if replacement equipment is
necessary for the proper operation of the business of the seller, the seller
must promptly replace the sold equipment); (f) sale and leasebacks of real
property that do not in the aggregate exceed forty percent (40%) of the
Borrower’s capital expenditures in the prior fiscal year; (g) sale, lease, or
other disposition (i) by a Company of its assets to the Borrower, or (ii) by the
Borrower to another Company, provided that with respect to this clause (g)(ii),
in the event such Company is an Excluded Subsidiary, either (A) terms of such
disposition must be fair and reasonable and not materially less favorable than
the Borrower could obtain or could become entitled to in an arm’s length
transaction with a Person that was not an Affiliate, or (B) the amount that is
otherwise sold, leased, or disposed under this clause (g)(ii) that does not
qualify for clause (A) shall not exceed $10,000,000 in the aggregate; (h) sale
and leasebacks of equipment that are acquired and sold within twelve (12) months
of acquisition of such equipment; (i) sales of assets or sale-leasebacks (as
defined in Section 9.16) of assets the aggregate net proceeds in respect of
which do not exceed $100,000,000 during the period from the Closing Date to the
Facility Maturity Date and sold for a price which is within a fair market value
for such assets, provided that if the net proceeds from any single transaction
in respect of any sale-leaseback of assets is in excess of $30,000,000, Borrower
shall deliver to Administrative Agent, prior to the consummation of such
sale-leaseback, a certificate of a Responsible Officer of Borrower
demonstrating, on a Pro Forma Basis after giving effect to such sale-leaseback
that the Companies shall be in compliance with all the covenants in this
Agreement; (j) as disclosed on the attached Schedule 9.10; (k)(i) sale or other
dispositions of Cash Equivalents in the ordinary course of business made to a
Person that is not an Affiliate of any Company and (ii) conversions of Cash
Equivalents into cash or other Cash Equivalents that continues to be owned by
the Company that owned the Cash Equivalents converted; (l) licenses,
sublicenses, leases or subleases granted to any other Person in the ordinary
course of business, and any renewal or extension or termination thereof, that do
not materially interfere with the business of the Companies, taken as a whole;
(m) the sale or disposition, within 360 days after the acquisition thereof, of
any portion of a business or operations acquired in an Acquisition permitted
hereunder, that is, in the reasonable good faith judgment of the Borrower, no
longer economically practicable or commercially reasonable to maintain or useful
in the conduct of the business of Borrower and its Subsidiaries, taken as a
whole; (n) sales and other dispositions of

 

62



--------------------------------------------------------------------------------

Equity Interests of any Subsidiary not in violation of Section 9.17; (o) the
condemnation, seizure, or other appropriation or taking of assets of a Company
by any Tribunal that would not be a Default under 11.5(b), and (p) dispositions
of property subject to casualty, provided the aggregate value of all such
dispositions subject to casualty does not exceed $35,000,000 at any time.

9.11    Mergers and Dissolutions. Borrower may not and may not permit any
Company to merge or consolidate with any other Person or liquidate, wind up, or
dissolve (or suffer any liquidation or dissolution) or consummate any statutory
plan of division; provided, however, if after giving effect thereto, no Default
shall have occurred and be continuing (a) any Company may merge into or
consolidate with the Borrower in a transaction in which the Borrower is the
surviving corporation; (b) any Person other than the Borrower may merge into or
consolidate with any Subsidiary of the Borrower in a transaction in which the
surviving entity is such Subsidiary; (c) any Subsidiary of the Borrower may
liquidate, wind-up, or dissolve so long as the Borrower determines in good faith
that such liquidation or dissolution is in the best interest of the Borrower;
and (d) any Company may consummate any plan of division so long as such Company
shall have complied with Section 8.12 to the extent applicable.

9.12    Assignment. Borrower may not and may not permit any Company to assign or
transfer any of its Rights, duties, or obligations under any of the Loan Papers.

9.13    Fiscal Year and Accounting Methods. Borrower may not and may not permit
any Company to change its fiscal year or its method of accounting (other than
immaterial changes in methods or as required or permitted by GAAP).

9.14    New Businesses. Borrower may not and may not permit any Company to
engage in any business except the businesses in which they are presently engaged
and any other reasonably related business.

9.15    Government Regulations. Borrower may not and may not permit any Company
to conduct its business in a way that it becomes regulated under the Investment
Company Act of 1940, as amended.

9.16    Leases; Sale-Leasebacks; Tax Leases. Except as otherwise permitted by
Section 9.10, the Borrower will not, and will not permit any Subsidiary to,
enter into any arrangement whereby the Borrower or any such Subsidiary shall
sell or transfer property owned by the Borrower or such Subsidiary and then or
thereafter as Lessee rent or lease such property (any such arrangement being
herein referred to as a “sale-leaseback”).

9.17    Subsidiaries. The Borrower will not permit any Person other than a
Company to acquire, directly or indirectly, beneficially or of record, shares
representing more than thirty-five percent (35%) of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of any
Subsidiary of the Borrower, except as otherwise permitted under Section 9.10 or
Section 9.11.

SECTION 10.    FINANCIAL COVENANTS. So long as Lenders are committed to fund
Borrowings and Administrative Agent is committed to issue LCs under this
Agreement, and thereafter until the Obligation (other than unasserted contingent
obligations) is paid and

 

63



--------------------------------------------------------------------------------

performed in full, Borrower covenants and agrees to comply with the following
financial covenants as calculated on the last day of each fiscal quarter period
and certified by Borrower in the most recent Compliance Certificate delivered to
Administrative Agent, on behalf of the Lenders, from time to time in accordance
with the terms of this Agreement:

(a)    Interest Coverage Ratio. At all times, Borrower shall not permit the
Interest Coverage Ratio to be less than 1.55 to 1.00.

(b)    Adjusted Debt to EBITDAR. Borrower shall not permit Adjusted Debt to
EBITDAR to exceed 4.75 to 1.00 as of the last day of any such fiscal quarter,
provided that the Borrower may, in its sole discretion, upon the consummation of
a Qualified Acquisition, elect to have the covenant step up to a maximum of 5.00
to 1.00. Such election must be made by Borrower within the 12 full months
following the consummation of the applicable Qualified Acquisition. The covenant
will be measured beginning with the first fiscal quarter end following such
election and continue for the next three fiscal quarter ends thereafter (e.g.,
if a Qualified Acquisition closed in January 2020 and the Borrower selected
September 2020 as the testing commencement month, the 5.00 to 1.00 covenant
requirement would apply and be measured from and including the fiscal quarter
ending on September 30, 2020 through and including the fiscal quarter ending on
June 30, 2021). Such step up option may only be elected two times over the life
of this Agreement (each of which must be elected with respect to different
Qualified Acquisitions).

SECTION 11.    DEFAULT. The term Default means the occurrence of any one or more
of the following events:

11.1    Payment of Obligation. The failure of any Company to pay any part of the
Obligation within five (5) Business Days after it becomes due and payable under
the Loan Papers.

11.2    Covenants. The failure of Borrower (and, if applicable, any other
Company) to punctually and properly perform, observe, and comply with:

(a)    Any covenant or agreement contained in Sections 8.2, 9.2, 9.9, 9.10,
9.11, 9.12, or 9.16;

(b)    Any covenant or agreement contained in Section 8.1(a) and (b), 8.3, 8.4,
8.8, 9.3, 9.4, 9.8, 9.13, 9.14, 9.15, or 9.17, and failure continues for ten
(10) days after the first to occur of (i) Borrower knows of or (ii) Borrower
receives notice from Administrative Agent of, such failure; or

(c)    Any other covenant or agreement contained in any Loan Paper (other than
the covenants to pay the Obligation and the covenants in clauses (a) and (b)
preceding), and failure continues for thirty (30) days after the first to occur
of (i) Borrower knows of or (ii) Borrower receives notice from Administrative
Agent of, such failure.

11.3    Debtor Relief. Any Company (a) is not Solvent; (b) fails to pay its
Debts generally as they become due; (c) voluntarily seeks, consents to, or
acquiesces in the benefit of any Debtor Relief Law; or (d) becomes a party to or
is made the subject of any proceeding provided for by any Debtor Relief Law,
other than as a creditor or claimant, that could suspend or otherwise adversely
affect the Rights of Administrative Agent or any Lender granted in the Loan
Papers (unless, if the proceeding is involuntary, the applicable petition is
dismissed within sixty (60) days after its filing).

 

64



--------------------------------------------------------------------------------

11.4    Judgments and Attachments. Any Company fails, within sixty (60) days
after entry, to pay, bond or otherwise discharge any judgment or order for the
payment of money in excess of $10,000,000 (individually or collectively) or any
warrant of attachment, sequestration, or similar proceeding against any
Company’s assets having a value (individually or collectively) of $12,500,000,
which is neither (a) stayed on appeal nor (b) diligently contested in good faith
by appropriate proceedings and adequate reserves have been set aside on its
books in accordance with GAAP.

11.5    Government Action. (a) A final non-appealable order is issued by any
Tribunal (including, but not limited to, the United States Justice Department)
seeking to cause any Company to divest a significant portion of its assets under
any antitrust, restraint of trade, unfair competition, industry regulation or
similar Laws or (b) any Tribunal condemns, seizes or otherwise appropriates or
takes custody or control of all or any substantial portion of the assets of any
Company.

11.6    Misrepresentation. Any representation or warranty made by any Company
contained in any Loan Paper at any time proves to have been materially incorrect
when made.

11.7    Change of Control. A Change of Control shall occur, whether directly or
indirectly.

11.8    Default Under Other Agreements. (a) Any Company fails to pay when due
(after lapse of any applicable grace period) any Debt in excess (individually or
collectively) of $12,500,000; (b) any default exists under any agreement to
which a Company is a party, the effect of which is to cause, or to permit any
Person (other than a Company) to cause, an amount in excess (individually or
collectively) of $10,000,000 to become due and payable by any Company before its
stated maturity; or (c) any Debt in excess (individually or collectively) of
$10,000,000 is declared to be due and payable or required to be prepaid by any
Company before its stated maturity.

11.9    LCs. Administrative Agent is served with, or becomes subject to, a court
order, injunction, or other process or decree restraining or seeking to restrain
it from paying any amount under any LC and either (a) a drawing has occurred
under the LC and Borrower has refused to reimburse Administrative Agent for
payment or (b) the expiration date of the LC has occurred but the right of any
beneficiary thereunder to draw under the LC has been extended past the
expiration date in connection with the pendency of the related court action or
proceeding and Borrower has failed to deposit with Administrative Agent cash
collateral in an amount equal to Administrative Agent’s maximum exposure under
the LC.

11.10    Validity and Enforceability of Loan Papers. Except in accordance with
its terms or as otherwise expressly permitted by this Agreement, any Loan Paper
at any time after its execution and delivery ceases to be in full force and
effect in any material respect or is declared by a Tribunal to be null and void
or its validity or enforceability is contested in writing by any Company party
thereto or any Company denies in writing that it has any further liability or
obligations under any Loan Paper to which it is a party.

 

65



--------------------------------------------------------------------------------

11.11    Employee Benefit Plans. Any of the following exists with respect to any
Employee Plan of any Company: (a) a Reportable Event; (b) disqualification or
involuntary termination proceedings; (c) voluntary termination proceedings are
initiated while a funding deficiency (as determined under section 412 of the
Code) exists; (d) withdrawal liability exists with respect to a Multiemployer
Plan; (e) a trustee is appointed by any federal district court or the PBGC to
administer an Employee Plan; (f) termination proceedings are initiated by the
PBGC; (g) failure by any Company to promptly notify Administrative Agent upon
its receipt of notice of any proceeding or other actions that may result in
termination of an Employee Plan if the proceeding, event or termination would
constitute a Material Adverse Event.

SECTION 12.    RIGHTS AND REMEDIES.

12.1    Remedies Upon Default.

(a)    If a Default (i) occurs under Section 11.3(c) or (ii) occurs and is
continuing under Section 11.3(a), (b), or (d), the commitment to extend credit
under this Agreement automatically terminates, the entire unpaid balance of the
Obligation automatically becomes due and payable without any action of any kind
whatsoever, and Borrower must provide cash collateral in an amount equal to the
then-existing LC Exposure.

(b)    If a Default occurs and is continuing, subject to the terms of
Section 13.5(b), Administrative Agent may (with the consent of, and must, upon
the request of, Majority Lenders), do any one or more of the following: (i) if
the maturity of the Obligation has not already been accelerated under
Section 12.1(a), declare the entire unpaid balance of all or any part of the
Obligation immediately due and payable, whereupon it is due and payable;
(ii) terminate the commitments of Lenders to extend credit under this Agreement;
(iii) reduce any claim to judgment; (iv) to the extent permitted by Law,
exercise (or request each Lender to, and each Lender is entitled to, exercise)
the Rights of offset or banker’s Lien against the interest of any Company in and
to every account and other property of any Company that are in the possession of
Administrative Agent or any Lender to the extent of the full amount of the
Obligation (and to the extent permitted by Law, each Company is deemed directly
obligated to each Lender in the full amount of the Obligation for this purpose);
(v) demand Borrower to provide cash collateral in an amount equal to the LC
Exposure then existing; and (vi) exercise any and all other legal or equitable
Rights afforded by the Loan Papers, the Laws of the State of New York, or any
other applicable jurisdiction.

(c)    If, in reliance on Section 13.5(b), Administrative Agent refuses to take
any action under Section 12.1(b) at the request of Majority Lenders, then
Majority Lenders may take that action.

12.2    Company Waivers. To the extent permitted by Law, each Company waives
presentment and demand for payment, protest, notice of intention to accelerate,
notice of acceleration, and notice of protest and nonpayment and agrees that its
liability with respect to all or any part of the Obligation is not affected by
any renewal or extension in the time of payment of all or any part of the
Obligation, by any indulgence, or by any release or change in any security for
the payment of all or any part of the Obligation.

 

66



--------------------------------------------------------------------------------

12.3    Performance by Administrative Agent. If any covenant, duty or agreement
of any Company is not performed in accordance with the terms of the Loan Papers,
Administrative Agent may, while a Default exists, at its option (but subject to
the approval of Majority Lenders), perform or attempt to perform that covenant,
duty or agreement on behalf of that Company (and any amount expended by
Administrative Agent in its performance or attempted performance is payable by
the Companies, jointly and severally, to Administrative Agent on demand, becomes
part of the Obligation, and bears interest at the Default Rate from the date of
Administrative Agent’s expenditure until paid). However, neither Administrative
Agent nor any Lender assumes or shall have, except by its express written
consent, any liability or responsibility for the performance of any covenant,
duty, or agreement of any Company.

12.4    Not in Control. None of the covenants or other provisions contained in
any Loan Paper shall, or shall be deemed to, give Administrative Agent or
Lenders the Right to exercise control over the assets (including, without
limitation, real property), affairs, or management of any Company; the power of
Administrative Agent and Lenders is limited to the Right to exercise the
remedies provided in this Section 12.

12.5    Course of Dealing. The acceptance by Administrative Agent or Lenders of
any partial payment on the Obligation shall not be deemed to be a waiver of any
Default then existing. No waiver by Administrative Agent, Majority Lenders, or
Lenders of any Default shall be deemed to be a waiver of any other then-existing
or subsequent Default. No delay or omission by Administrative Agent, Majority
Lenders, or Lenders in exercising any Right under the Loan Papers will impair
that Right or be construed as a waiver thereof or any acquiescence therein, nor
will any single or partial exercise of any Right preclude other or further
exercise thereof or the exercise of any other Right under the Loan Papers or
otherwise.

12.6    Cumulative Rights. All Rights available to Administrative Agent,
Majority Lenders, and Lenders under the Loan Papers are cumulative of and in
addition to all other Rights granted to Administrative Agent, Majority Lenders,
and Lenders at law or in equity, whether or not the Obligation is due and
payable and whether or not Administrative Agent, Majority Lenders, or Lenders
have instituted any suit for collection, foreclosure, or other action in
connection with the Loan Papers.

12.7    Application of Proceeds. Any and all proceeds ever received by
Administrative Agent or Lenders from the exercise of any Rights pertaining to
the Obligation shall be applied to the Obligation according to Section 3.11.

12.8    Diminution in Value of Collateral. Neither Administrative Agent nor any
Lender has any liability or responsibility whatsoever for any diminution in or
loss of value of any collateral now or hereafter securing payment or performance
of all or any part of the Obligation (other than diminution in or loss of value
caused by its gross negligence or willful misconduct).

 

67



--------------------------------------------------------------------------------

12.9    Certain Proceedings. Borrower will promptly execute and deliver, or
cause the execution and delivery of, all applications, certificates,
instruments, registration statements, and all other documents and papers
Administrative Agent or Majority Lenders reasonably request in connection with
the obtaining of any consent, approval, registration, qualification, permit,
license, or authorization of any Tribunal or other Person necessary or
appropriate for the effective exercise of any Rights under the Loan Papers.
Because Borrower agrees that Administrative Agent’s and Majority Lenders’
remedies at Law for failure of Borrower to comply with the provisions of this
paragraph would be inadequate and that failure would not be adequately
compensable in damages, Borrower agrees that the covenants of this paragraph may
be specifically enforced.

SECTION 13.    AGREEMENT AMONG LENDERS.

13.1    Administrative Agent.

(a)    Each Lender appoints Administrative Agent (and Administrative Agent
accepts appointment) as its nominee and agent, in its name and on its behalf:
(i) to act as its nominee and on its behalf in, under and in accordance with all
Loan Papers; (ii) to arrange the means whereby its funds are to be made
available to Borrower under the Loan Papers; (iii) to take any action that it
properly requests under the Loan Papers (subject to the concurrence of other
Lenders as may be required under the Loan Papers); (iv) to receive all documents
and items to be furnished to it under the Loan Papers; (v) to be the secured
party, mortgagee, beneficiary, recipient, and similar party in respect of any
collateral for the benefit of Lenders; (vi) to promptly distribute to it all
material information, requests, documents, and items received from Borrower
under the Loan Papers; (vii) to promptly distribute to it its ratable part of
each payment or prepayment (whether voluntary, as proceeds of collateral upon or
after foreclosure, as proceeds of insurance thereon, or otherwise) in accordance
with the terms of the Loan Papers (including without limitation, environmental
notices, notices of default and all financial statements and Compliance
Certificates); and (viii) to deliver to the appropriate Persons requests,
demands, approvals, and consents received from it. However, Administrative Agent
may not be required to take any action that exposes it to personal liability or
that is contrary to any Loan Paper or applicable Law.

(b)    If the initial or any successor Administrative Agent ever ceases to be a
party to this Agreement or if the initial or any successor Administrative Agent
ever resigns (whether voluntarily or at the request of Majority Lenders), then
Majority Lenders (with, so long as no Default under Section 11.1 or Section 11.3
is then continuing, the consent of the Borrower, which shall not be unreasonably
withheld, delayed or conditioned) shall appoint the successor Administrative
Agent from among the Lenders with Commitment Sums of at least $25,000,000 (other
than the resigning Administrative Agent). If Majority Lenders fail to appoint a
successor Administrative Agent within thirty (30) days after the resigning
Administrative Agent has given notice of resignation or Majority Lenders have
removed the resigning Administrative Agent, then the resigning Administrative
Agent may, on behalf of Lenders and with the consent of the Borrower, which
shall not be unreasonably withheld or delayed, appoint a successor
Administrative Agent, which must be a commercial bank having a combined capital
and surplus of at least $1,000,000,000 (as shown on its most recently published
statement of condition).

 

68



--------------------------------------------------------------------------------

If Administrative Agent becomes a Defaulting Lender due to the Majority Lenders
determining that the Administrative Agent has become or is insolvent or has a
parent company that has become or is insolvent or become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or has
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or has
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment, the Majority Lenders may agree in writing to remove and replace the
Administrative Agent with a successor administrative agent from among the
Lenders with (so long as no Default has occurred and is continuing) the consent
of Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned). Upon its acceptance of appointment as successor Administrative
Agent, the successor Administrative Agent succeeds to and becomes vested with
all of the Rights of the prior Administrative Agent, and the prior
Administrative Agent is discharged from its duties and obligations of
Administrative Agent under the Loan Papers (but, when used in connection with
LCs issued and outstanding before the appointment of the successor
Administrative Agent, “Administrative Agent” shall continue to refer solely to
Citizens Bank, N.A.), and each Lender shall execute such documents as any
Lender, the resigning or removed Administrative Agent, or the successor
Administrative Agent reasonably request to reflect the change. After any
Administrative Agent’s resignation or removal as Administrative Agent under the
Loan Papers, the provisions of this Section 13 inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Papers.

(c)    Administrative Agent, in its capacity as a Lender, has the same Rights
under the Loan Papers as any other Lender and may exercise those Rights as if it
were not acting as Administrative Agent; the term “Lender” shall, unless the
context otherwise indicates, include Administrative Agent; and Administrative
Agent’s resignation or removal shall not impair or otherwise affect any Rights
that it has or may have in its capacity as an individual Lender. Each Lender and
Borrower agree that Administrative Agent is not a fiduciary for Lenders or for
Borrower but simply is acting in the capacity described in this Agreement to
alleviate administrative burdens for Borrower and Lenders, that Administrative
Agent has no duties or responsibilities to Lenders or Borrower except those
expressly set forth in the Loan Papers, and that Administrative Agent in its
capacity as a Lender has all Rights of any other Lender.

(d)    Administrative Agent may now or hereafter be engaged in one or more loan,
letter of credit, leasing or other financing transaction with Borrower, act as
trustee or depositary for Borrower, or otherwise be engaged in other
transactions with Borrower (the “other activities”) not the subject of the Loan
Papers. Without limiting the Rights of Lenders specifically set forth in the
Loan Papers, Administrative Agent is not responsible to account to Lenders for
those other activities, and no Lender shall have any interest in any other
activities, any present or future guaranties by or for the account of Borrower
that are not contemplated or included in the Loan Papers, any present or future
offset exercised by Administrative Agent in respect of those other activities,
any present or future property taken as security for any of those other
activities, or any property now or hereafter in Administrative Agent’s
possession or control that may be or become security for the obligations of
Borrower arising under the Loan Papers by reason of the general description of
indebtedness secured or of property contained in any other agreements,
documents, or instruments related to any of those other activities (but, if any
payments in respect of those guaranties or that property or the proceeds thereof
is applied by Administrative Agent to reduce the Obligation, then each Lender is
entitled to share ratably in the application as provided in the Loan Papers).

 

69



--------------------------------------------------------------------------------

13.2    Expenses. Each Lender shall pay its Pro Rata Part of any reasonable
expenses (including, without limitation, court costs, reasonable attorneys’
fees, and other costs of collection) incurred by Administrative Agent (while
acting in such capacity) in connection with any of the Loan Papers if
Administrative Agent is not reimbursed from other sources within thirty
(30) days after incurrence. Each Lender is entitled to receive its Pro Rata Part
of any reimbursement that it makes to Administrative Agent if Administrative
Agent is subsequently reimbursed from other sources.

13.3    Proportionate Absorption of Losses. Except as otherwise provided in the
Loan Papers, nothing in the Loan Papers gives any Lender any advantage over any
other Lender insofar as the Obligation (other than any Hedging Obligation or
Cash Management Obligation) is concerned or to relieve any Lender from ratably
absorbing any losses sustained with respect to the Obligation (except (x) for
Hedging Obligations, (y) Cash Management Obligation and (z) to the extent
unilateral actions or inactions by any Lender result in Borrower or any other
obligor on the Obligation having any credit, allowance, setoff, defense, or
counterclaim solely with respect to all or any part of that Lender’s Pro Rata
Part of the Obligation).

13.4    Delegation of Duties; Reliance. Lenders may perform any of their duties
or exercise any of their Rights under the Loan Papers by or through
Administrative Agent, and Lenders and Administrative Agent may perform any of
their duties or exercise any of their Rights under the Loan Papers by or through
their respective Representatives. Administrative Agent, Lenders and their
respective Representatives (a) are entitled to rely upon (and shall be protected
in relying upon) any written or oral statement believed by it or them to be
genuine and correct and to have been signed or made by the proper Person and,
with respect to legal matters, upon opinion of counsel selected by
Administrative Agent or that Lender (but nothing in this clause (a) permits
Administrative Agent to rely on (i) oral statements if a writing is required by
this Agreement or (ii) any other writing if a specific writing is required by
this Agreement), (b) are entitled to deem and treat each Lender as the owner and
holder of its Pro Rata Part of the Principal Debt for all purposes until,
subject to Section 14.12, written notice of the assignment or transfer is given
to and received by Administrative Agent (and any request, authorization, consent
or approval of any Lender is conclusive and binding on each subsequent holder,
assignee or transferee of or Participant in that Lender’s Pro Rata Part of the
Principal Debt until that notice is given and received), (c) are not deemed to
have notice of the occurrence of a Default unless a responsible officer of
Administrative Agent, who handles matters associated with the Loan Papers and
transactions thereunder, has actual knowledge or Administrative Agent has been
notified by a Lender or Borrower, and (d) are entitled to consult with legal
counsel (including counsel for Borrower), independent accountants, and other
experts selected by Administrative Agent and are not liable for any action taken
or omitted to be taken in good faith by it in accordance with the advice of
counsel, accountants, or experts.

 

70



--------------------------------------------------------------------------------

13.5    Limitation of Administrative Agent’s Liability.

(a)    Neither Administrative Agent nor any of its Representatives will be
liable for any action taken or omitted to be taken by it or them under the Loan
Papers in good faith and believed by it or them to be within the discretion or
power conferred upon it or them by the Loan Papers or be responsible for the
consequences of any error of judgment (except for fraud, gross negligence or
willful misconduct), and neither Administrative Agent nor any of its
Representatives has a fiduciary relationship with any Lender by virtue of the
Loan Papers (but nothing in this Agreement negates the obligation of
Administrative Agent to account for funds received by it for the account of any
Lender).

(b)    Unless indemnified to its satisfaction, Administrative Agent may not be
compelled to do any act under the Loan Papers or to take any action toward the
execution or enforcement of the powers thereby created or to prosecute or defend
any suit in respect of the Loan Papers. If Administrative Agent requests
instructions from Lenders, or Majority Lenders, as the case may be, with respect
to any act or action in connection with any Loan Paper, Administrative Agent is
entitled to refrain (without incurring any liability to any Person by so
refraining) from that act or action unless and until it has received
instructions. In no event, however, may Administrative Agent or any of its
Representatives be required to take any action that it or they determine could
incur for it or them criminal or onerous civil liability. Without limiting the
generality of the foregoing, no Lender has any right of action against
Administrative Agent as a result of Administrative Agent’s acting or refraining
from acting under this Agreement in accordance with instructions of Majority
Lenders, or, if unanimity is required, in accordance with instructions of all
Lenders.

(c)    Administrative Agent is not responsible to any Lender or any Participant
for, and each Lender represents and warrants that it has not relied upon
Administrative Agent in respect of, (i) the creditworthiness of any Company and
the risks involved to that Lender, (ii) the effectiveness, enforceability,
genuineness, validity or due execution of any Loan Paper (other than by
Administrative Agent), (iii) any representation, warranty, document,
certificate, report or statement made therein (other than by Administrative
Agent) or furnished thereunder or in connection therewith, (iv) the adequacy of
any collateral now or hereafter securing the Obligation or the existence,
priority or perfection of any Lien now or hereafter granted or purported to be
granted on the collateral under any Loan Paper, or (v) the observance of or
compliance with any of the terms, covenants or conditions of any Loan Paper on
the part of any Company. EACH LENDER AGREES TO INDEMNIFY ADMINISTRATIVE AGENT
AND ITS REPRESENTATIVES AND HOLD THEM HARMLESS FROM AND AGAINST (BUT LIMITED TO
SUCH LENDER’S PRO RATA PART OF) ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, REASONABLE EXPENSES, AND
REASONABLE DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED
ON, ASSERTED AGAINST, OR INCURRED BY THEM IN ANY WAY RELATING TO OR ARISING OUT
OF THE LOAN PAPERS OR ANY ACTION TAKEN OR OMITTED BY THEM UNDER THE LOAN PAPERS
IF ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES ARE NOT REIMBURSED FOR SUCH
AMOUNTS BY ANY COMPANY. ALTHOUGH ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES
HAVE THE RIGHT TO BE INDEMNIFIED UNDER THIS AGREEMENT FOR ITS OR THEIR OWN
ORDINARY NEGLIGENCE, ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES DO NOT HAVE
THE RIGHT TO BE INDEMNIFIED UNDER THIS AGREEMENT FOR ITS OR THEIR OWN FRAUD,
GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT.

 

71



--------------------------------------------------------------------------------

13.6    Delegation of Duties by Administrative Agent. Administrative Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement or under any other Loan Paper by or through any one or more sub-agents
appointed by Administrative Agent and any sub-agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Paper by or through any one or more sub-agents appointed by such
sub-agent with the approval of Administrative Agent (such appointing sub-agent
is referred to in this Section 13.6 as an “Appointing Sub-Agent”).
Administrative Agent and each such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of this
Section 13 and of Section 8.13 shall apply to any of the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 13 and of Section 8.13 shall apply to each such sub-agent and to the
Affiliates of each such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent and/or an Appointing Sub-Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Companies and Lenders, (ii) such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) shall
not be modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and, if
applicable, an Appointing Sub-Agent and not to any Company, Lender or any other
Person and no Company, Lender or any other Person shall have any rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent; provided, that, notwithstanding anything herein to the contrary,
(i) Administrative Agent shall remain solely responsible for the performance of
its obligations under the Loan Papers and for any actions and/or omissions by
any agent and/or sub-agent of Administrative Agent and (ii) Administrative
Agent’s Rights and obligations under the Loan Papers shall remain unchanged.

13.7    Default; Collateral. If Administrative Agent receives notice of a
Default from Borrower or any Lender, Administrative Agent shall notify Lenders
of such Default and Lenders agree to promptly confer in order that Majority
Lenders or Lenders, as the case may be, may agree upon a course of action for
the enforcement of the Rights of Lenders. Unless and until Administrative Agent
receives directions from Majority Lenders, Administrative Agent shall refrain
from taking any action (without incurring any liability to any Person for so
refraining), provided that, unless and until the Administrative Agent has
received such directions, the Administrative Agent may, at its option, take such
actions as it deems appropriate without the direction of the Majority Lenders in
circumstances where the ability of Lenders to recover the Obligation may
otherwise be materially impaired. In actions with respect to any property of
Borrower, Administrative Agent is acting for the ratable benefit of each Lender.
Administrative Agent shall hold, for the ratable benefit of all Lenders, any
security it receives for the Obligation or any guaranty of the Obligation it
receives upon or in lieu of foreclosure.

 

72



--------------------------------------------------------------------------------

13.8    Limitation of Liability. No Lender or any Participant will incur any
liability to any other Lender or Participant except for acts or omissions in bad
faith, and neither Administrative Agent nor any Lender or Participant will incur
any liability to any other Person for any act or omission of any other Lender or
any Participant.

13.9    Relationship of Lenders. The Loan Papers, and the documents delivered in
connection therewith, do not create a partnership or joint venture among
Administrative Agent and Lenders or among Lenders.

13.10    Other Agents. None of the Lenders identified on the cover page or
signature pages of this Agreement or otherwise herein as being the “Syndication
Agent” or a “Documentation Agent” (collectively, the “Other Agents”) shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders. Each Lender acknowledges
that it has not relied, and will not rely, on any of the Other Agents in
deciding to enter into this Agreement or in taking or refraining from taking any
action hereunder or pursuant hereto.

13.11    Collateral Matters.

(a)    Each Lender authorizes and directs Administrative Agent to enter into the
Security Documents for the ratable benefit of Lenders. Each Lender agrees that
any action taken by Administrative Agent concerning any Collateral with the
consent of, or at the request of, Majority Lenders in accordance with the
provisions of this Agreement, the Security Documents or the other Loan Papers,
and the exercise by Administrative Agent (with the consent of, or at the request
of, Majority Lenders) of powers concerning the Collateral set forth in any Loan
Paper, together with other reasonably incidental powers, shall be authorized and
binding upon all Lenders.

(b)    Administrative Agent is authorized on behalf of all Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
before a Default or Potential Default, to take any action with respect to any
Collateral or Security Documents that may be necessary to perfect and maintain
perfected the Lender Liens upon the Collateral granted by the Security
Documents.

(c)    Administrative Agent has no obligation whatsoever to any Lender or to any
other Person to assure that the Collateral exists or is owned by any Company or
is cared for or protected.

(d)    Administrative Agent shall exercise the same care and prudent judgment
with respect to the Collateral and the Security Documents as it normally and
customarily exercises in respect of similar collateral and security documents.

(e)    Lenders irrevocably authorize Administrative Agent, at its option and in
its discretion, to release any Lender Lien upon any Collateral (i) upon full
payment of the Obligation; (ii) constituting property being sold or disposed of
as permitted under Section 9.10,

 

73



--------------------------------------------------------------------------------

if Administrative Agent determines that the property being sold or disposed is
being sold or disposed in accordance with the requirements and limitations of
Section 9.10 and Administrative Agent concurrently receives all mandatory
prepayments with respect thereto, if any, in accordance with Section 9.10; (iii)
constituting property in which no Company owned any interest at the time the
Lender Lien was granted or at any time thereafter; (iv) constituting property
leased to any Company under a lease that has expired or been terminated in a
transaction permitted under this Agreement or is about to expire and that has
not been, and is not intended by that Company to be, renewed; (v) consisting of
an instrument evidencing Debt pledged to Administrative Agent (for the benefit
of Lenders), if the Debt evidenced thereby has been paid in full; or (vi) if
approved, authorized or ratified in writing by Majority Lenders subject to
Section 14.10(b)(v). Upon request by Administrative Agent at any time, Lenders
will confirm in writing Administrative Agent’s authority to release particular
types or items of Collateral under this Section 13.11(e).

13.12    No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Companies or their respective Subsidiaries, any of their respective Affiliates
or agents, the Loan Papers or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.

13.13    USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (i) within 10 days after the
Closing Date, and (ii) at such other times as are required under the USA Patriot
Act.

13.14    Credit Bidding. Each Lender hereby irrevocably authorizes the
Administrative Agent, based upon the instruction of the Majority Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
thereof, at any sale thereof conducted under the provisions of the Bankruptcy
Code (including Section 363 of the Bankruptcy Code) or any applicable
bankruptcy, insolvency, reorganization or other similar law (whether domestic or
foreign) now or hereafter in effect, or at any sale or foreclosure conducted by
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law.

 

74



--------------------------------------------------------------------------------

13.15    Benefits of Agreement. None of the provisions of this Section 13 (other
than Section 13.1 hereof) inure to the benefit of any Company or any other
Person other than Administrative Agent and Lenders; consequently, no Company or
any other Person is entitled to rely upon, or to raise as a defense, in any
manner whatsoever, the failure of Administrative Agent or any Lender to comply
with these provisions.

13.16    Compliance with Flood Insurance Laws. The Administrative Agent has
adopted internal policies and procedures that address requirements placed on
federally regulated lenders under the Flood Insurance Laws and will post on the
applicable electronic platform (or otherwise distribute to each Lender documents
that it receives in connection with the Flood Insurance Laws (collectively, the
“Flood Documents”); provided, however that the Administrative Agent makes no
representation or warranty with respect to the adequacy of the Flood Documents
or their compliance with the Flood Insurance Laws. Each Lender acknowledges and
agrees that it is individually responsible for its own compliance with the Flood
Insurance Laws and that it shall, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, including the Flood
Documents posted or distributed by the Administrative Agent, continue to do its
own due diligence to ensure its compliance with the Flood Insurance Laws.

13.17    Cash Management Obligations and Hedging Obligations. Except as
otherwise expressly set forth herein or in the Security Agreement or any other
Loan Paper, no Person holding Cash Management Obligations or Hedging Obligations
that obtains the benefits of any Guaranty or any Collateral by virtue of the
provisions hereof or of any Loan Paper shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Paper or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) or amendment to any Loan Paper other
than in its capacity as a Lender or Administrative Agent and, in such case, only
to the extent expressly provided in the Loan Papers. Notwithstanding any other
provision of this Section 13 to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Cash Management Obligations or Hedging
Obligations except to the extent expressly required hereunder, provided that the
Administrative Agent has received a Secured Obligation Designation Notice,
together with such supporting documentation as the Administrative Agent may
reasonably request, from the applicable Person holding such Obligations. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations and Hedging Obligations in the case of the Facility Maturity Date or
Swing Line Maturity Date.

SECTION 14.    MISCELLANEOUS.

14.1    Headings. The headings, captions and arrangements used in any of the
Loan Papers are, unless specified otherwise, for convenience only and shall not
be deemed to limit, amplify, or modify the terms of the Loan Papers, nor affect
the meaning thereof.

14.2    Nonbusiness Days; Time. Any payment or action that is due under any Loan
Paper on a non-Business Day may be delayed until the next-succeeding Business
Day (but interest shall continue to accrue on any applicable payment until
payment is in fact made) unless the payment concerns a LIBOR Rate Borrowing, in
which case if the next-succeeding Business Day is in the next calendar month,
then such payment shall be made on the next-preceding Business Day. Unless
otherwise indicated, all time references (e.g., 10:00 a.m.) are to New York, New
York time.

 

75



--------------------------------------------------------------------------------

14.3    Communications and Posting of Approved Electronic Communications.

(a)    Unless otherwise specifically provided, whenever any Loan Paper requires
or permits any consent, approval, notice, request, demand or other communication
from one party to another, communication must be in writing (which may be by
telex or facsimile) to be effective and shall be deemed to have been given
(i) if by telex, when transmitted to the appropriate telex number and the
appropriate answerback is received; (ii) if by facsimile, when transmitted to
the appropriate facsimile number (and all communications sent by facsimile must
be confirmed promptly thereafter by telephone; but any requirement in this
parenthetical shall not affect the date when the facsimile shall be deemed to
have been delivered); (iii) if by mail, on the third Business Day after it is
enclosed in an envelope and properly addressed, stamped, sealed, certified mail,
return receipt requested, and deposited in the appropriate official postal
service; or (iv) if by any other means, when actually delivered. Until changed
by notice pursuant to this Agreement, the address (and facsimile number) for
each party to a Loan Paper is set forth on the attached Schedule 1.

(b)    Notices and other communications to Lenders and Administrative Agent
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    Delivery of Communications. Each Company hereby agrees, unless directed
otherwise by the Administrative Agent or unless the electronic mail address
referred to below has not been provided by the Administrative Agent to such
Company that it will, or will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent or to the Lenders pursuant to
the Loan Papers, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such

 

76



--------------------------------------------------------------------------------

communication that (i) is or relates to a Borrowing Request or a notice of
continuation or conversion, (ii) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default under this Agreement or any other Loan
Paper or (iv) is required to be delivered to satisfy any condition precedent to
the effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent in writing. In addition, each Company agrees, and agrees to
cause its Subsidiaries, to continue to provide the Communications to the
Administrative Agent or the Lenders, as the case may be, in the manner specified
in the Loan Papers but only to the extent requested by the Administrative Agent.

(d)    Platform. Each Company further agrees that Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar electronic transmission system (the
“Platform”). The Borrower hereby acknowledges that certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding Debt or Equity Interests that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities, it will, upon request, use commercially reasonable efforts to assist
the Administrative Agent in identifying that portion of the Communications that
may be distributed to the Public Lenders and that (1) all such Communications
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Communications “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, and the Lenders to
treat such Communications as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Communications constitute
Confidential Information, they shall be treated as set forth in Section 14.14);
(3) all Communications marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(4) the Administrative Agent and the any Affiliate thereof and the Arranger
shall be entitled to treat any Communications that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

(e)    No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE INDEMNIFIED PARTIES DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
INDEMNIFIED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE

 

77



--------------------------------------------------------------------------------

PLATFORM. IN NO EVENT SHALL THE INDEMNIFIED PARTIES HAVE ANY LIABILITY TO ANY
LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON
STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNIFIED PARTIES IS FOUND IN A FINAL, NON-APPEALABLE ORDER BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

(f)    Delivery Via Platform. The Administrative Agent agrees that the receipt
of the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Papers. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan Papers.
Each Lender agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s electronic mail
address to which the foregoing notice may be sent by electronic transmission and
that the foregoing notice may be sent to such electronic mail address.

(g)    No Prejudice to Notice Rights. Nothing herein shall prejudice the right
of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Paper in any other manner specified in such
Loan Paper.

14.4    Form and Number of Documents. The form, substance, and number of
counterparts of each writing to be furnished under this Agreement must be
satisfactory to Administrative Agent and its counsel.

14.5    Exceptions to Covenants. Borrower may not and may not permit any Company
to take or fail to take any action that is permitted as an exception to any of
the covenants contained in any Loan Paper if that action or omission would
result in the breach of any other covenant contained in any Loan Paper.

14.6    Survival. All covenants, agreements, undertakings, representations, and
warranties made in any of the Loan Papers survive all closings under the Loan
Papers and, except as otherwise indicated, are not affected by any investigation
made by any party.

14.7    Governing Law. Except as expressly provided in a Loan Paper, the Laws
(other than conflict-of-laws provisions) of the State of New York and of the
United States of America govern the Rights and duties of the parties to the Loan
Papers and the validity, construction, enforcement, and interpretation of the
Loan Papers.

14.8    Invalid Provisions. Any provision in any Loan Paper held to be illegal,
invalid, or unenforceable is fully severable; the appropriate Loan Paper shall
be construed and enforced as if that provision had never been included; and the
remaining provisions shall remain in full force and effect and shall not be
affected by the severed provision. Administrative Agent, Lenders, and each
Company party to the affected Loan Paper agree to negotiate, in good faith, the
terms of a replacement provision as similar to the severed provision as may be
possible and be legal, valid, and enforceable.

 

78



--------------------------------------------------------------------------------

However, if the provision held to be illegal, invalid, or unenforceable is a
material part of this Agreement, such invalid, illegal, or unenforceable
provision shall be, to the extent permitted by Law, replaced by a clause or
provision judicially construed and interpreted to be as similar in substance and
content to the original terms of such illegal, invalid, or unenforceable clause
or provision as the context thereof would reasonably allow, so that such clause
or provision would thereafter be legal, valid and enforceable.

14.9    Venue; Service of Process; Jury Trial. EACH PARTY TO ANY LOAN PAPER, IN
EACH CASE FOR ITSELF, ITS SUCCESSORS AND ASSIGNS (AND IN THE CASE OF BORROWER,
FOR EACH OTHER COMPANY), (a) IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS OF THE STATE OF NEW YORK, PROVIDED, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT
IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND; (b) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
LITIGATION ARISING OUT OF OR IN CONNECTION WITH THE LOAN PAPERS AND THE
OBLIGATION BROUGHT IN DISTRICT COURTS OF NEW YORK, NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND AS PROVIDED IN CLAUSE (a) ABOVE; (c)
IRREVOCABLY WAIVES ANY CLAIMS THAT ANY LITIGATION BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; (d) IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THOSE COURTS IN ANY LITIGATION
BY THE MAILING OF COPIES THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, BY HAND-DELIVERY, OR BY DELIVERY BY A NATIONALLY RECOGNIZED
COURIER SERVICE, AND SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY OF THE LEGAL
PROCESS AT ITS ADDRESS SET FORTH IN THIS AGREEMENT; (e) IRREVOCABLY AGREES THAT
ANY LEGAL PROCEEDING AGAINST ANY PARTY TO ANY LOAN PAPER ARISING OUT OF OR IN
CONNECTION WITH THE LOAN PAPERS OR THE OBLIGATION MAY BE BROUGHT IN ONE OF THE
AFOREMENTIONED COURTS; AND (f) IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW, ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF ANY LOAN PAPER. The scope of each of the
foregoing waivers is intended to be all-encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including, without limitation, contract claims, tort claims, breach
of duty claims, and all other common law and statutory claims. Borrower (for
itself and on behalf of each other Company) acknowledges that these waivers are
a material inducement to Administrative Agent’s and each Lender’s agreement to
enter into a business relationship, that Administrative Agent and each Lender
have already relied on these waivers in entering into this Agreement, and that
Administrative Agent and each Lender will continue to rely on each of these
waivers in related future dealings. Borrower (for itself and on behalf of each
other Company) further warrants and represents that it has reviewed these
waivers

 

79



--------------------------------------------------------------------------------

with its legal counsel and that it knowingly and voluntarily agrees to each
waiver following consultation with legal counsel. THE WAIVERS IN THIS SECTION
14.9 ARE IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THESE WAIVERS SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
SUPPLEMENTS, OR REPLACEMENTS TO OR OF THIS OR ANY OTHER LOAN PAPER. In the event
of Litigation, this Agreement may be filed as a written consent to a trial by
the court.

14.10    Amendments, Consents, Conflicts, and Waivers.

(a)    Unless otherwise specifically provided, (i) this Agreement may be amended
only by an instrument in writing executed by Borrower, Administrative Agent and
Majority Lenders and supplemented only by documents delivered or to be delivered
in accordance with the express terms of this Agreement and (ii) the other Loan
Papers may only be the subject of an amendment, modification, or waiver that has
been approved by Majority Lenders and Borrower.

(b)    Any amendment, consent or waiver under this Agreement or any Loan Paper
that purports to accomplish any of the following must be in writing and executed
by Borrower and Administrative Agent and executed (or approved, as the case may
be) by each Lender: (i) extend the due date or decrease the amount of any
scheduled payment of the Obligation beyond the date specified in the Loan
Papers; (ii) decrease any rate or amount of interest, fees, or other sums
payable to Administrative Agent or Lenders under this Agreement (except such
reductions as are contemplated by this Agreement); (iii) change the definition
of “Applicable Margin,” “Commitment Usage,” “Committed Sum,” “Facility Committed
Sum,” “Majority Lenders” or “Facility Maturity Date”; (iv) increase or decrease
any one or more Lenders’ Committed Sums except as provided in this Agreement;
(v) except as permitted by Section 9.10, consent to the release of all or
substantially all of the Collateral under the Security Documents; (vi) change
the provisions of Section 13 to the detriment of any Lender; (vii) change any
provision requiring ratable distributions to Lenders; (viii) subject any Lender
to a greater obligation than expressly provided in this Agreement; or
(ix) change this clause (b) or any other matter specifically requiring the
consent of all Lenders under this Agreement.

(c)    Any conflict or ambiguity between the terms and provisions of this
Agreement and terms and provisions in any other Loan Paper is controlled by the
terms and provisions of this Agreement.

(d)    No course of dealing or any failure or delay by Administrative Agent, any
Lender, or any of their respective Representatives with respect to exercising
any Right of Administrative Agent or any Lender under this Agreement operates as
a waiver thereof. A waiver must be in writing and signed by Administrative Agent
and Lenders (or Majority Lenders, if permitted under this Agreement) to be
effective, and a waiver will be effective only in the specific instance and for
the specific purpose for which it is given.

14.11    Multiple Counterparts. Any Loan Paper may be executed in a number of
identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of thereof, it shall not be necessary to produce or account for
more than one counterpart.

 

80



--------------------------------------------------------------------------------

Each Lender need not execute the same counterpart of this Agreement so long as
identical counterparts are executed by Borrower, each Lender, and Administrative
Agent. This Agreement shall become effective when counterparts of this Agreement
have been executed and delivered to Administrative Agent by each Lender,
Administrative Agent and Borrower. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging
(including in .pdf format) means shall be effective as delivery of a manually
executed counterpart of this Agreement.

14.12    Successors and Assigns; Participations.

(a)    Each Loan Paper binds and inures to the benefit of the parties thereto,
any intended beneficiary thereof, and each of their respective successors and
permitted assigns. No Lender may transfer, pledge, assign, sell any
participation in, or otherwise encumber its portion of the Obligation except as
permitted by this Section 14.12.

(b)    Subject to the provisions of this Section and in accordance with
applicable Law, any Lender may, in the ordinary course of its commercial banking
business, at any time sell to one or more Persons that is not a Company or an
Affiliate of a Company or Competitor (each a “Participant”) participating
interests in its portion of the Obligation. The selling Lender shall remain a
“Lender” under this Agreement (and the Participant shall not constitute a
“Lender” under this Agreement) and its obligations under this Agreement shall
remain unchanged. The selling Lender shall remain solely responsible for the
performance of its obligations under the Loan Papers and shall remain the holder
of its share of the Principal Debt for all purposes under this Agreement.
Borrower and Administrative Agent shall continue to deal solely and directly
with the selling Lender in connection with that Lender’s Rights and obligations
under the Loan Papers. Participants have no Rights under the Loan Papers, other
than certain voting Rights as provided below. Subject to the following, each
Lender may obtain (on behalf of its Participants) the benefits of Section 3 with
respect to all participations in its part of the Obligation outstanding from
time to time so long as Borrower is not obligated to pay any amount in excess of
the amount that would be due to that Lender under Section 3 calculated as though
no participations have been made. No Lender may sell any participating interest
under which the Participant has any Rights to approve any amendment,
modification or waiver of any Loan Paper, except to the extent the amendment,
modification or waiver extends the due date for payment of any principal,
interest or fees due under the Loan Papers, reduces the interest rate or the
amount of principal or fees applicable to the Obligation (except reductions
contemplated by this Agreement), or releases a material portion of the
Collateral, if any, for the Obligation (other than releases of collateral
permitted by Section 13.11(e)). However, if a Participant is entitled to the
benefits of Section 3 or a Lender grants Rights to its Participants to approve
amendments to or waivers of the Loan Papers respecting the matters described in
the previous sentence, then that Lender must include a voting mechanism in the
relevant participation agreement whereby a majority of its portion of the
Obligation (whether held by it or participated) shall control the vote for all
of that Lender’s portion of the Obligation. Except in the case of the sale of a
participating interest to another Lender, the relevant participation agreement
shall prohibit the Participant from transferring, pledging, assigning, selling
participations in, or otherwise encumbering its portion of the Obligation.

 

81



--------------------------------------------------------------------------------

(c)    Subject to the provisions of this Section, any Lender may at any time, in
the ordinary course of its commercial banking business, (i) without the consent
of Borrower or Administrative Agent, assign all or any part of its Rights and
obligations under the Loan Papers to any of its Affiliates or any other Lender
(each a “Purchaser”) and (ii) upon the prior written consent of Borrower (which
will not be unreasonably withheld or delayed, or be required if a Default under
Section 11.1 or Section 11.3 has occurred and is continuing) and Administrative
Agent (which will not be unreasonably withheld or delayed), assign to any other
Person that is not (A) a Company or an Affiliate of a Company or (B) a
Competitor (each of which is also a “Purchaser”) a proportionate part (not less
than the greater of (x) $5,000,000 or (y) its remaining balance, and an integral
multiple of $1,000,000) of all or any part of its Rights and obligations under
the Loan Papers; provided, however, that if an assigning Lender is assigning
less than all of its remaining balance, such assigning Lender must retain an
obligation hereunder to fund at least $10,000,000 of the Facility, unless
otherwise agreed by the Borrower and Administrative Agent (such consent not to
be unreasonably withheld or delayed). In each case, the Purchaser shall assume
those Rights and obligations under an assignment agreement substantially in the
form of the attached Exhibit G. Each assignment under this Section 14.12(c)
shall include a ratable interest in the assigning Lender’s Rights and
obligations under the Facility. Upon (i) delivery to Borrower and Administrative
Agent (A) of an assignment agreement electronically executed and delivered via
an electronic settlement system acceptable to the Administrative Agent or (B) an
assignment agreement manually executed and (ii) payment of a fee of $3,500 from
the transferee to Administrative Agent, from and after the assignment’s
effective date (which shall be after the date of delivery), the Purchaser shall
for all purposes be a Lender party to this Agreement and shall have all the
Rights and obligations of a Lender under this Agreement to the same extent as if
it were an original party to this Agreement with commitments as set forth in the
assignment agreement, and the transferor Lender shall be released from its
obligations under this Agreement to a corresponding extent, and, except as
provided in the following sentence, no further consent or action by Borrower,
Lenders or Administrative Agent shall be required. Upon the consummation of any
transfer to a Purchaser under this clause (c), the then-existing Schedule 1
shall automatically be deemed to reflect the name, address, and Committed Sum of
such Purchaser, Borrower shall execute and deliver to each of the transferor
Lender and the Purchaser a Facility Note in the face amount of its respective
Committed Sum under the Facility following transfer, and, upon receipt of its
new Facility Note, the transferor Lender shall return to Borrower the Facility
Note previously delivered to it under this Agreement. A Purchaser is subject to
all the provisions in this Section as if it were a Lender signatory to this
Agreement as of the date of this Agreement.

(d)    Any Lender may at any time, without the consent of Borrower or
Administrative Agent, assign all or any part of its Rights under the Loan Papers
to a Federal Reserve Bank without releasing the transferor Lender from its
obligations thereunder.

(e)    The words “execution,” “signed,” “signature,” and words of like import in
any assignment agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

82



--------------------------------------------------------------------------------

14.13    Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Each Company’s obligations under the Loan Papers remain in full
force and effect until the Facility Committed Sum is terminated and the
Obligation (other than unasserted contingent obligations) is paid in full
(except for provisions under the Loan Papers which by their terms expressly
survive payment of the Obligation and termination of the Loan Papers). If at any
time any payment of the principal of or interest on any Note or any other amount
payable by Borrower or any other obligor on the Obligation under any Loan Paper
is rescinded or must be restored or returned upon the insolvency, bankruptcy or
reorganization of Borrower or otherwise, the obligations of each Company under
the Loan Papers with respect to that payment shall be reinstated as though the
payment had been due but not made at that time.

14.14    Confidentiality. Borrower, Administrative Agent, Arranger and Lenders
agree to keep all information concerning the structure and documentation of this
Agreement confidential, including without limitation all information of a
confidential nature received by them from Borrower or any Company pursuant to
this Agreement; provided, however, that such information may be disclosed:
(a) to directors, officers, employees, agents, representatives, or outside
counsel of Borrower or of the Administrative Agent or any Lender or any
Affiliate of any Lender; (b) to any auditor, government official, or examiner
(including, without limitation, any self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) pursuant to any subpoena
or other order of any court or administrative agency or otherwise as may be
required by applicable law, rule, or regulation; (d) to any other Person if
reasonably incidental to the administration of the credit facility provided
herein; (e) in connection with any litigation to which such Lender or any of its
Affiliates may be a party; (f) to the extent necessary in connection with the
exercise of any remedy under this Agreement or any other Loan Paper; (g) subject
to provisions substantially similar to those contained in this Section 14.14 to
any actual or proposed participant or assignee; (h) to Affiliates of any Lender
that are considering entering into a Financial Hedge or providing Cash
Management Services, or (i) to any assignee of or participant in, or prospective
assignee of or participant in, any Lender’s Borrowings or its Committed Sum or
any part thereof under any credit agreement who, in each case set forth in
clauses (a) and (d) through (i), agrees in writing to be bound by the terms of
this Section; and provided further, that no confidentiality obligation shall
attach to any information which (1) is or becomes publicly known, through no
wrongful act on the part of any Person who shall have received such information,
(2) is rightfully received by such Person from a third party, (3) is
independently developed by such Person, or (4) is explicitly approved for
release by Borrower.

14.15    Entirety. THIS AGREEMENT AND THE OTHER WRITTEN LOAN PAPERS (EACH AS
AMENDED IN WRITING FROM TIME TO TIME) EXECUTED BY ANY COMPANY, ANY LENDER, OR
ADMINISTRATIVE AGENT REPRESENT THE FINAL AGREEMENT AMONG THE COMPANIES, LENDERS,
AND ADMINISTRATIVE AGENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

83



--------------------------------------------------------------------------------

14.16    Government Regulations; USA Patriot Act.

(a)    Borrower shall (i) ensure that no Person who owns a controlling interest
in or otherwise controls Borrower is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any Executive Orders of the President of the United States of
America (“Executive Orders”), that prohibits or limits Lenders from making any
advance or extension of credit to Borrower or from otherwise conducting business
with Borrower, and (ii) ensure that the proceeds of the Borrowings shall not be
used to violate any of the foreign asset control regulations of OFAC or any
enabling statute or Executive Order relating thereto. Further, Borrower shall
comply, and cause its Subsidiaries to comply, with all applicable Bank Secrecy
Act (“BSA”) laws and regulations, as amended.

(b)    Each of Administrative Agent and each Lender hereby notifies Borrower
that, pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and its Subsidiaries and
other information that will allow Administrative Agent and such Lender to
identify Borrower and its Subsidiaries in accordance with the USA Patriot Act.

14.17    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Paper),
Borrower acknowledges and agrees that: (i) (A) the arranging and other services
regarding this Agreement provided by Lenders are arm’s-length commercial
transactions between Borrower and its Affiliates, on the one hand, and Lenders,
on the other hand, (B) Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Papers; (ii) (A) each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Borrower or any of its Affiliates, or any other Person and (B) no Lender has any
obligation to Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Papers; and (iii) each Lender and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of Borrower and its Affiliates, and no Lender has any obligation to
disclose any of such interests to Borrower or its Affiliates. To the fullest
extent permitted by law, Borrower hereby waives and releases any claims that it
may have against any Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby

14.18     California. If any action or proceeding is filed in a court of the
State of California by or against any party hereto or to any other Loan Papers
in connection with any of the transactions contemplated by this Agreement or any
other Loan Papers, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) subject to Section 8.7, the Borrower shall be
solely responsible to pay all reasonable fees and out-of-pocket expenses of any
referee appointed in such action or proceeding.

 

84



--------------------------------------------------------------------------------

14.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Paper or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Paper, to the extent such liability is unsecured, may be subject
to the Write-Down and Conversion Powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Paper; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

14.20    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any Guarantor, that at least one of the following is
and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the loans, LCs or the commitments hereunder,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank

 

85



--------------------------------------------------------------------------------

collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the loans, LCs or the commitments hereunder, and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the loans,
LCs or the commitments hereunder, and this Agreement, (C) the entrance into,
participation in, administration of and performance of the loans, LCs or the
commitments hereunder, and this Agreement, satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the loans, LCs or the commitments
hereunder, and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)     In addition, unless either (I) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (II) a Lender has
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any
Guarantor, that:

(i)    none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the loans, LCs or the commitments hereunder and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Paper or any documents
related hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the loans, LCs or the commitments hereunder, and this Agreement,
is independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

86



--------------------------------------------------------------------------------

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the loans, LCs or the commitments hereunder, and this Agreement,
is capable of evaluating investment risks independently, both in general and
with regard to particular transactions and investment strategies (including in
respect of the Obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the loans, LCs or the commitments hereunder, and this Agreement,
is a fiduciary under ERISA or the Code, or both, with respect to the loans, LCs
or the commitments hereunder, and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder, and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the loans, LCs or the
commitments hereunder, or this Agreement.

The Administrative Agent and the Arrangers hereby informs the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the loans, LCs or the
commitments hereunder, and this Agreement, (ii) may recognize a gain if it
extended the loans, LCs or the commitments hereunder for an amount less than the
amount being paid for an interest in the loans, LCs or the commitments hereunder
by such Lender or (iii) may receive fees or other payments in connection with
the transactions contemplated hereby, the Loan Papers or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

MONRO, INC., as Borrower By:  

/s/ Brian J. D’Ambrosia

  Name:   Brian J. D’Ambrosia   Title:   Executive Vice President - Finance,
Chief Financial Officer, and Treasurer

 

[Monro - Amended and Restated Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Administrative Agent and a Lender By:  

/s/ Michael K. Makaitis

  Name:   Michael K. Makaitis   Title:   Senior Vice President    

 

[Monro - Amended and Restated Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Co-Syndication Agent and a Lender By:  

/s/ Thomas C. Strasenburgh

  Name:   Thomas C. Strasenburgh   Title:   Senior Vice President

 

[Monro - Amended and Restated Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent and a Lender By:  

/s/ Andrew McEvoy

  Name:   Andrew McEvoy   Title:   Executive Director    

 

[Monro - Amended and Restated Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Co-Syndication Agent and a Lender By:  

/s/ Jeff Morse

  Name:   Jeff Morse                                           Title:   Senior
Vice President

 

[Monro - Amended and Restated Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY,

as Co-Documentation Agent and a Lender

By:  

/s/ Sharona Yet

  Name:   Sharona Yet   Title:   Assistant Vice President

 

[Monro - Amended and Restated Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

TD BANK, N.A.,

as Co-Documentation Agent and a Lender

By:  

/s/ Craig Welch

  Name:   Craig Welch   Title:   Senior Vice President

 

[Monro - Amended and Restated Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Co-Documentation Agent and a Lender

By:  

/s/ Brett Rawlings

  Name:   Brett Rawlings   Title:   Vice President

 

[Monro - Amended and Restated Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

[CITIBANK N.A.], As a Lender By:  

/s/ Garima Bansal

  Name:   Garima Bansal   Title:   Senior Vice President

 

[Monro - Amended and Restated Credit Agreement – Signature Page]